Exhibit 10.1

EXECUTION VERSION

 

 

CREDIT AGREEMENT

dated as of March 12, 2015

among

VIASAT TECHNOLOGIES LIMITED

as Borrower,

VIASAT, INC.,

as Guarantor,

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Ex-Im Facility Agent,

and

EXPORT-IMPORT BANK OF THE UNITED STATES

 

 

Ex-Im Bank Transaction No. AP088346XX—United Kingdom



--------------------------------------------------------------------------------

Ex-Im Bank Transaction No. AP088346XX - United Kingdom

Term Sheet

 

 

1.      Borrower:

ViaSat Technologies Limited

2.      Guarantor

ViaSat, Inc.

3.      Borrower’s Country:

United Kingdom

4.      Guarantor’s Country:

United States of America

5.      Ex-Im Facility Agent:

JPMorgan Chase Bank, National Association

6.      Financed Portion:

U.S.$ 467,042,360 7.     (a)     Exposure Fee Amount: U.S.$ 57,886,838

(b)    Pre-Completion Exposure Fee Percentage: 1.2756%

(applied to the Financed Portion)

x financed

¨ as disbursed

¨ not financed

x up front

(c)    Completion Exposure Fee Percentage: 10.9787%

(applied to the Financed Portion)

x financed

¨ not financed

¨ as disbursed

x at completion

8.      Credit Amount:

U.S.$ 524,929,198

9.      Pre-Export Funding Limit:

U.S.$ 264,651,750

 

10. Applicable Interest Rate: CIRR, determined on the Business Day which is five
(5) Business Days prior to the first Disbursement Date.

 

11. Commitment Fee: One-half of one percent (0.50%) per annum on the uncancelled
and undisbursed amount of the Credit, accruing from November 28, 2014 to the
Final Disbursement Date, and payable on each April 15 and October 15 of each
year, beginning on April 15, 2015.

 

12. Principal Repayment: seventeen (17) semi-annual installments, due and
payable on each Repayment Date, beginning on the First Principal Repayment Date,
until the Credit is repaid in full.

 

T-1



--------------------------------------------------------------------------------

13. Payment Instructions. The following instructions are to be used for the
remittance of any payments to Ex-Im Bank using the Federal Reserve Wire Network
(FedWire):

 

Fedwire Field Tag

  

FedWire Field Name

  

Required Information

{1510}

   Type/Subtype    1000

{2000}

   Amount    (enter payment amount)

{3400}

   Receiver ABA Routing number*    021030004

{3400}

   Receiver ABA Short Name    TREAS NYC

{3600}

   Business Function Code    CTR (or CTP)

{4200}

  

Beneficiary Identifier

(account number)

   00004984

{4200}

   Beneficiary Name    EXPORT IMPORT BANK

{5000}

   Originator    (enter the name of the originator of the payment)

{6000}

   Originator to Beneficiary Information – Line 1    (enter agency identifier;
e.g., case #, invoice #, etc.)**

 

* The financial institution address for the U.S. Department of the Treasury’s
ABA routing number is 33 Liberty Street, New York, New York 10045.

** This must include the following information: “EIB Transaction No.
AP088346XX-United Kingdom” and identify the nature of payment (e.g., Commitment
Fee, Exposure, etc.).

 

14.    Required Operative Date:

  the date that is six (6) months after the execution of the Agreement by each
of the parties thereto.

 

15. Except as otherwise provided in the Agreement, all notices shall be directed
to the respective parties in accordance with the following:

To the Borrower

 

Address:    Sanford Lane, Wareham    Dorset, BH20 4DY, England Attention:   
President Telefax:    +44(0) 1929 55 25 25 Telephone:    +44(0) 1929 55 44 00
E-mail:    vtchltd.president@viasat.uk.com With a copy to: Address:    6155 El
Camino Real    Carlsbad, California 92009 Attention:    General Counsel Telefax:
   (760) 929-3926 Telephone:    (760) 476-2200 E-mail:    legal@viasat.com

 

T-2



--------------------------------------------------------------------------------

To the Guarantor Address: 6155 El Camino Real Carlsbad, California 92009
Attention: Chief Financial Officer Telefax: (760) 929-3926 Telephone: (760)
476-2200 E-mail: shawn.duffy@viasat.com With a copy to: Address: 6155 El Camino
Real Carlsbad, California 92009 Attention: General Counsel Telefax: (760)
929-3926 Telephone: (760) 476-2200 E-mail: legal@viasat.com To the Ex-Im
Facility Agent Address: 4 New York Plaza New York, NY 10004 Attention: Gamal
Boulos/Paul Coleman, TSD Telefax: (212) 552-2814 Telephone: (212) 552-1456/(212)
552-9005 E-mail: Gamal.boulos@jpmchase.com/paul.a.coleman@jpmchase.com To Ex-Im
Bank Address: Export-Import Bank of the United States 811 Vermont Avenue, N.W.
Washington, D.C. 20571 Attention: Vice President – Asset Management Division
Fax: (202) 565-3625 (Asset Management Division) (202) 565-3380 (Bank-wide)
Telephone: (202) 565-3600 Email: amd.credit@exim.gov

 

T-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

BACKGROUND

  1    SECTION 1. DEFINITIONS AND PRINCIPLES OF CONSTRUCTION   1   
            1.01 Defined Terms   1                1.02 Principles of
Construction   17   

SECTION 2.

THE CREDIT   18                2.01 Amount   18                2.02 Availability
  18                2.03 Deemed Date for Certain Costs   18    SECTION 3.
UTILIZATIONS AND DISBURSEMENTS   18                3.01 General Requirements.  
18                3.02 Ex-Im Facility Agent Review, etc.   19   
            3.03 Basis of Ex-Im Facility Agent Determinations   20    SECTION 4.
GUARANTEE TO EX-IM BANK BY GUARANTOR   20                4.01 Guarantor
Guarantee   20                4.02 Guarantee Continuing and Unconditional.   20
               4.03 Reinstatement   21    SECTION 5. EX-IM BANK FINANCING AND
COVERAGE REQUIREMENTS   21                5.01 Eligibility for Financing.   21
               5.02 Coverage of the Credit   22    SECTION 6. TERMS OF THE
CREDIT   22                6.01 Principal Repayment   22                6.02
Interest Payment.   22                6.03 Prepayment.   23    SECTION 7.
CONDITIONS PRECEDENT   25                7.01 Conditions Precedent to First
Utilization   25                7.02 Conditions Precedent to Each Utilization  
27    SECTION 8. FEES AND EXPENSES   29                8.01 Fees.   29   
            8.02 Taxes.   30                8.03 Expenses   31   
            8.04 Additional or Increased Costs   31    SECTION 9. PAYMENTS   32
               9.01 Method of Payment.   32                9.02 Application of
Payments   32    SECTION 10. REPRESENTATIONS, WARRANTIES AND COVENANTS   32   

            10.01

Representations and Warranties of the Borrower.   32   

 

i



--------------------------------------------------------------------------------

            10.02

Affirmative Covenants of the Borrower   37   

            10.03

Negative Covenants of the Borrower   43   

            10.04

Representations and Warranties of the Guarantor   45   

            10.05

Covenants of the Guarantor   48   

SECTION 11.

CANCELLATION, SUSPENSION AND EVENTS OF DEFAULT   48   

            11.01

Cancellation by the Borrower   48   

            11.02

Suspension and Cancellation by Ex-Im Bank   49   

            11.03

Events of Default and Remedies   49   

SECTION 12.

GOVERNING LAW AND JURISDICTION   52   

            12.01

Governing Law   52   

            12.02

Submission to Jurisdiction   52   

            12.03

Service of Process   53   

            12.04

Waiver of Immunity   54   

            12.05

Waiver of Security Requirements   54   

            12.06

No Limitation   54   

SECTION 13.

THE EX-IM FACILITY AGENT   54   

            13.01

Appointment   54   

            13.02

Nature of Duties   55   

            13.03

Lack of Reliance on the Ex-Im Facility Agent   55   

            13.04

Reliance   56   

            13.05

Consultation with Experts   56   

            13.06

Indemnification   56   

            13.07

The Ex-Im Facility Agent in its Individual Capacity   56   

            13.08

Resignation by the Ex-Im Facility Agent; Successor Ex-Im Facility Agent   57   

            13.09

No Amendment to Duties of Ex-Im Facility Agent Without Consent   57   

SECTION 14.

MISCELLANEOUS   58   

            14.01

Computations   58   

            14.02

Notices   58   

            14.03

Disposition of Indebtedness   58   

            14.04

Benefit of Agreement   59   

            14.05

Disclaimer   59   

            14.06

No Waiver; Remedies Cumulative   59   

            14.07

Entire Agreement   59   

            14.08

Amendment or Waiver   59   

            14.09

Counterparts   60   

            14.10

Judgment Currency   60   

            14.11

English Language   60   

            14.12

Severability   60   

            14.13

Waiver of Jury Trial   60   

            14.14

Survival   61   

 

ii



--------------------------------------------------------------------------------

SCHEDULES; ANNEXES

 

Schedule 1 Principal Repayment Schedule Schedule 2 Investments Annex A-1 -
Utilization Procedures       Exhibit 1 - Form of Request for Reimbursement to
Borrower’s Account         Exhibit 1(a) - Form of Itemized Statement of Payments
      Exhibit 2 - Form of Request for Issuance of Reimbursement Undertaking (LC
Procedure)       Exhibit 3 - Form of Request for Issuance of Amended
Reimbursement Undertaking (LC Procedure)       Exhibit 4 - Form of Request to
Amend Letter of Credit       Exhibit 5 - Form of Notice of Letter of Credit
Amendment Annex A-2 - Completion Exposure Fee Utilization Procedures
      Exhibit 1 - Notice of Completion Exposure Fee Advance Annex B - Form of
Opinion of Borrower’s Counsel Annex C - Form of Opinion of Guarantor’s Counsel
Annex D - Form of Acquisition List Annex E - Form of Technical Operating Report
Annex F - Guarantor Covenants     Schedule 1 - Liens     Schedule 2 -
Indebtedness and Guarantee Obligations       Exhibit 1 - Form of Affiliate
Subordination Agreement       Exhibit 2 - Form of Subordination Agreement
      Exhibit 3 - Form of Compliance Certificate Annex G - Insurance Annex H
Subordination Terms

 

iii



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT (this “Agreement”) dated as of March 12, 2015 (the
“Execution Date”), is made by and among ViaSat Technologies Limited, a company
incorporated under the laws of England (the “Borrower”), ViaSat, Inc., a
Delaware corporation (the “Guarantor”), JPMorgan Chase Bank, National
Association, a national association organized and existing under the laws of the
United States of America, as agent for Ex-Im Bank (the “Ex-Im Facility Agent”)
and the EXPORT-IMPORT BANK OF THE UNITED STATES, an agency of the United States
of America (“Ex-Im Bank”). Capitalized terms used herein shall be defined as
provided in Section 1 (Definitions and Principles of Construction).

BACKGROUND

WHEREAS:

(A) by this Agreement, Ex-Im Bank has established an export financing credit
(the “Credit”) in the aggregate principal amount of $524,929,198, pursuant to
which Ex-Im Bank shall extend financing to the Borrower: (i) for the purchase of
Goods and Services and (ii) for the payment of the related Pre-Completion
Exposure Fee and Completion Exposure Fee.

(B) pursuant to the terms of this Agreement, the Guarantor has agreed to
guarantee the payment in full when due (whether at stated maturity, by reason of
acceleration or otherwise) of all amounts due by the Borrower to Ex-Im Bank, and
performance of all other obligations of the Borrower, under the Borrower
Documents;

(C) the Ex-Im Facility Agent will serve as the facility agent for the benefit,
and on behalf, of Ex-Im Bank in connection with the Credit, this Agreement, the
other Borrower Documents, and the Guarantor Documents;

(D) the establishment of the Credit will facilitate exports from the United
States to the Borrower’s Country; and

(E) the Credit may be utilized by the Borrower in accordance with the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

1.01 Defined Terms. For the purposes of this Agreement, unless otherwise defined
herein, the following terms shall have the meanings specified below.

“Acquisition List” shall mean the list of Goods and Services in the form of
Annex D, approved for financing under the Credit and submitted pursuant to
Section 7.01(h), as may be amended or otherwise modified from time to time (with
the prior written consent of Ex-Im Bank).

 

1



--------------------------------------------------------------------------------

“Agreement” shall mean this Credit Agreement, including any Annex, Exhibit,
Schedule, Term Sheet and other attachment thereto, in each case, as amended or
otherwise modified from time to time.

“Amended Exporter’s Certificate” shall mean any Exporter’s Certificate amending
an Initial Exporter’s Certificate (or any previously delivered Exporter’s
Certificate).

“Ancillary Services” shall mean:

(a) financial advisory services of a financial intermediary, financial
institution or advisor, provided that such Person has been retained by the
Borrower, the Guarantor, the Ex-Im Facility Agent or Ex-Im Bank, and such
services relate to assisting the Borrower or the Guarantor in obtaining,
structuring and/or meeting the financial requirements of the Credit, or to
assisting Ex-Im Bank in its analysis of the Credit and/or any underlying project
and/or the business of the Borrower or the Guarantor;

(b) the services the Ex-Im Facility Agent provides in its capacity as facility
agent in connection with the Credit.

(c) legal services of attorneys engaged by the Borrower, the Guarantor, Ex-Im
Bank, or the Ex-Im Facility Agent where such services are provided in connection
with the Credit; and/or

(d) technical consultant services of an advisor or consultant with respect to
technical matters (including engineering consultants, yield consultants, reserve
consultants, marketing consultants, independent auditors and insurance advisors)
where: (i) Ex-Im Bank has required that such a consultant be retained in order
to assist Ex-Im Bank in its analysis of the Credit and/or of the business
operations of the Borrower or the Guarantor, (ii) the services of such
consultant relate to the Credit, and (iii) the experience, expertise and overall
competence of such consultant are satisfactory to Ex-Im Bank (in its sole and
absolute discretion).

“Ancillary Services Provider” shall mean a Person who provides Ancillary
Services.

“Anti-Lobbying Certificate” shall mean a certificate of an Exporter, the
Guarantor, the Borrower or an Ancillary Services Provider, as the case may be,
in the form set forth at
http://www.exim.gov/tools/applicationsandforms/upload/Anti-lobbying_certificate.pdf
(or if not available at this link, as provided by Ex-Im Bank to the Borrower or
relevant Person upon its request).

“Applicable Interest Rate” shall have the meaning set forth in the Term Sheet.

“Applicable Law” shall mean all applicable laws, ordinances, judgments, decrees,
injunctions, writs, rules, regulations, orders, interpretations, licenses,
permits and orders of any court, arbitrator, or Governmental Authority in any
relevant jurisdiction.

“Authorized Officer” shall mean, (a) with respect to any Person other than the
Borrower, the chief executive officer, the president, any vice president, any
assistant vice

 

2



--------------------------------------------------------------------------------

president, the chief financial officer or treasurer, the assistant treasurer or
equivalent officers of such Person and any other officer or representative of
such Person acceptable to Ex-Im Bank and (b) with respect to the Borrower, any
director or secretary of the Borrower and any other representative of the
Borrower acceptable to Ex-Im Bank, in each case whose name and position appears
on a certificate of incumbency delivered pursuant to Section 7.01(d)
(Authority), as such certificate of incumbency may be amended from time to time
to identify names of the individuals then holding such offices or the names of
such representatives (and who are authorized to act under such Person’s charter
documents or Applicable Law) and the capacity in which they are acting.

“Beneficiary” shall mean the Exporter (or U.S.-based Ancillary Services
Provider) as the beneficiary of a Letter of Credit.

“Borrower” shall have the meaning set forth in the preamble to this Agreement.

“Borrower Communications Laws” means all Laws issued or promulgated by a
Governmental Authority relating to the use of radiofrequency spectrum,
associated with satellite network filings, the launch, orbit and control of
space stations, earth stations, or other communications facilities, or the
offering or provision of communications, telecommunications or information
services, in each case governing the use or operation of the ViaSat-2 Satellite.

“Borrower Communications License” means any material license, authorization,
approval, order, consent or permit issued or granted by any Governmental
Authority to the Borrower or assigned or transferred to the Borrower pursuant to
Borrower Communications Laws, in each case in connection with the ViaSat-2
Satellite, including the Satellite Network Filings and the Space Activities
License.

“Borrower Documents” shall mean this Agreement, the Security Documents and all
other documents and instruments to be executed and delivered by the Borrower
pursuant to this Agreement.

“Borrower Financial Statements” shall mean the financial statements of the
Borrower dated January 2, 2015, which the Borrower has furnished to Ex-Im Bank
prior to the date of this Agreement.

“Borrower’s Country” shall mean the United Kingdom.

“Business Day” shall mean any day on which the Federal Reserve Bank of New York
and banks in London, England, are open for business.

“Cancelled Credit” shall have the meaning set forth in Section 8.01(b).

“Capacity Purchase Agreement” shall mean the Capacity Purchase Agreement, dated
as of March 12, 2015, between the Guarantor and the Borrower providing for the
purchase by the Guarantor of one hundred percent (100%) of the ‘undressed’
capacity on the ViaSat-2 Satellite in accordance with the terms thereof and for
quarterly payments to the Borrower in an amount

 

3



--------------------------------------------------------------------------------

sufficient to earn an appropriate return on the total value of the ViaSat-2
Satellite and associated operational costs.

“Cash Equivalents” means money-market instruments of the type described in the
Guarantor’s Investment Policy, a copy of which has been previously provided to
Ex-Im Bank.

“Change in Control” means (a) any transaction or series of related transactions
in which any Unrelated Person or two or more Unrelated Persons acting in concert
acquire beneficial ownership (within the meaning of Rule 13d-3(a)(l) under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of fifty
percent (50%) or more of the outstanding Common Stock, (b) the Guarantor
conveys, transfers or leases all or substantially all of its and its
Subsidiaries’ properties and assets, taken as a whole, to any Person, (c) the
Guarantor consolidates with or merges into another Person or any Person
consolidates with or merges into the Guarantor, in either event pursuant to a
transaction in which the outstanding Common Stock is changed into or exchanged
for cash, securities or other property, with the effect that any Unrelated
Person becomes the beneficial owner, directly or indirectly, of fifty percent
(50%) or more of Common Stock, or (d) during any period of twenty-four
(24) consecutive months, individuals who at the beginning of such period
constituted the board of directors of the Guarantor (together with any new or
replacement directors whose election by the board of directors, or whose
nomination for election, was approved by a vote of at least a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for reelection was previously so
approved) cease for any reason to constitute a majority of the directors then in
office (provided, that this clause (d) shall cease to apply from and after the
date that the Credit Agreement (as defined in Annex F) has been amended to
remove in its entirety, and for so long as no credit facility of the Guarantor
includes, the corresponding clause in the definition of a “change in control” of
the Guarantor). For purposes of the foregoing, the term (A) “Unrelated Person”
means any Person other than (i) a Subsidiary of the Guarantor or (ii) an
employee stock ownership plan or other employee benefit plan covering the
employees of the Guarantor and its Subsidiaries, and (B) “Common Stock” means
the common stock of the Guarantor or its successor.

“CIRR” shall mean the “Commercial Interest Reference Rate” as published by Ex-Im
Bank at http://www.exim.gov/tools/cirr_rates.cfm, or to the extent that the CIRR
is not ascertainable pursuant to the foregoing, as determined by Ex-Im Bank,
which rate, absent manifest error, shall be final, conclusive and binding on the
Borrower.

“Collateral” shall mean all real and personal property, rights and assets,
whether tangible or intangible, that are subject to or intended to become
subject to the Liens granted by the Security Documents.

“Commercial Agreements” shall mean, collectively, the Capacity Purchase
Agreement, the Management Services Agreement, the Technical Services Agreement,
the ViaSat-2 Satellite Procurement Contract, the ViaSat-2 TT&C Agreement, and
the ViaSat-2 Launch Services Agreement.

“Commitment Fee” shall have the meaning set forth in Section 8.01(a)(i).

 

4



--------------------------------------------------------------------------------

“Completion Exposure Fee” shall mean a fee equal to the product of (a) the
Completion Exposure Fee Percentage multiplied by (b) the aggregate amount of
Reimbursements and LC Payments.

“Completion Exposure Fee Advance” shall mean an advance from Ex-Im Bank to the
Borrower made by book entry disbursement to fund on the relevant Disbursement
Date the Completion Exposure Fee due on such Disbursement Date in accordance
with the “Completion Exposure Fee Utilization Procedures” set forth in Annex
A-2.

“Completion Exposure Fee Percentage” shall mean the percentage set forth as such
in the Term Sheet.

“Constructive Total Loss” shall mean any Loss constituting a “constructive total
loss” as such term (or substantially similar term) is defined under the
applicable Insurance.

“Control” shall mean, in relation to any specified Person, (a) holding, directly
or indirectly, fifty percent (50%) or more of the outstanding voting securities
or ownership interests of such specified Person or (b) holding, directly or
indirectly, the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise (and “Controlled” and “Controlling” shall be construed
accordingly); provided that for purposes of the definition of “Controlling
Sponsor” and Sections 6.03(b)(i) (Prepayment Upon Imposition of Sanctions),
10.01(a)(xvi) (Certification as to Persons Subject to Sanctions), 10.02(m)
(Notice Regarding Iran Sanctions), 10.04(a)(xiii) (Certification as to Persons
Subject to Sanctions), “Control” shall only have the meaning provided in clause
(b) of this definition.

“Controlling Sponsor” shall mean a Relevant Person providing Controlling direct
private equity investment (excluding investments made through publicly held
investment funds, publicly held securities, public offerings, or similar public
market vehicles) in connection with a financing.

“Covered Transaction” shall have the meaning set forth in the Debarment
Regulations.

“Credit” shall have the meaning set forth in Recital (A).

“Debarment Regulations” shall mean the Export-Import Bank’s Nonprocurement
Debarment and Suspension Regulations, 2 C.F.R. § 3513 and the OMB Guidelines to
Agencies on Government-wide Debarment and Suspension (Nonprocurement), 2 C.F.R.
§ 180).

“Debenture” shall mean the Debenture, dated March 12, 2015 between the Borrower
and the Security Trustee.

“Disbursement” shall mean a Reimbursement or an L/C Payment, in each case,
together with any Exposure Fee payment made in connection therewith, or the
Completion Exposure Fee Advance.

 

5



--------------------------------------------------------------------------------

“Disbursement Date” shall mean, in relation to any Disbursement, the Business
Day on which such Disbursement is made by Ex-Im Bank (in the case of a
Reimbursement or an Exposure Fee payment) or the L/C Bank (in the case of an L/C
Payment).

“Disbursement Percentage” shall mean with respect to any Supply Contract,
(a) for the Initial Exporter’s Certificate relating to such Supply Contract, the
lower of (i) 85% and (ii) the U.S. Content Percentage set forth in such
Exporter’s Certificate, and (b) for an Amended Exporter’s Certificate relating
to such Supply Contract, the Disbursement Percentage set forth in Part A of such
Amended Exporter’s Certificate as calculated in accordance with the procedures
set forth in such Amended Exporter’s Certificate, in each case, subject to the
limitations set forth under “Special Disbursement Rules Applicable to Reachback
Determinations” in Part B, Part IV, of Annex A-1.

“Disposition of Indebtedness” shall have the meaning set forth in Section 14.03
(Disposition of Indebtedness).

“Disqualified” shall have the meaning set forth in the Debarment Regulations.

“Dollars,” “U.S. Dollars,” “U.S. $” or “$” shall mean the lawful currency of the
United States of America.

“Environment” shall mean humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:

(a) air (including, without limitation, air within natural or man-made
structures, whether above or below ground);

(b) water (including, without limitation, territorial, coastal and inland
waters, water under or within land and water in drains and sewers); and

(c) land (including, without limitation, land under water).

“Environmental Claim” shall mean any claim, proceeding, formal notice or
investigation by any Person in respect of any Applicable Law or regulation which
relates to:

(a) the pollution or protection of the Environment;

(b) the environmental conditions of the workplace; or

(c) the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste.

“Event of Default” shall have the meaning set forth in Section 11.03 (Events of
Default and Remedies).

“Excluded” shall have the meaning set forth in the Debarment Regulations.

 

6



--------------------------------------------------------------------------------

“Execution Date” shall have the meaning set forth in the preamble to this
Agreement.

“Ex-Im Bank” shall have the meaning set forth in the preamble to this Agreement.

“Export Date” shall mean the date that the ViaSat-2 Satellite is shipped by the
Supplier to the launch site.

“Exporter” shall mean a Person (a) identified on the Acquisition List as
approved by Ex-Im Bank and/or otherwise approved by Ex-Im Bank and (b) who, in
the sole determination of Ex-Im Bank, is located and regularly doing business in
the United States.

“Exporter’s Certificate” shall mean a certificate of an Exporter in the form set
forth at http://www.exim.gov/tools/applicationsandforms/upload/EIB11-05.pdf (or
if not available at this link, as provided by Ex-Im Bank to the Borrower or
relevant Exporter upon its request).

“Exposure Fee” shall mean the Pre-Completion Exposure Fee and the Completion
Exposure Fee, as applicable.

“Exposure Fee Amount” shall mean the amount set forth as such on the Term Sheet.

“Ex-Im Facility Agent” shall have the meaning set forth in the preamble to this
Agreement.

“Final Disbursement Date” shall mean the earliest of (a) August 15, 2017 or
(b) the date on which the full remaining balance of the Credit is cancelled by
either (i) the Borrower in accordance with Section 11.01 (Cancellation by the
Borrower) or (ii) Ex-Im Bank in accordance with Section 11.02 (Suspension and
Cancellation by Ex-Im Bank), in each case, provided that if the Final
Disbursement Date would otherwise occur on a day that is not a Business Day, the
Final Disbursement Date shall be the immediately preceding Business Day.

“Final Maturity Date” shall mean October 15, 2025.

“Finance Documents” shall mean this Agreement, the Guarantor Guarantee and the
Security Documents.

“Financed Portion” shall mean an amount not to exceed the amount set forth as
such on the Term Sheet representing the portion of the Net Contract Price of the
Goods and Services that may be covered under the Credit as approved by Ex-Im
Bank.

“First Principal Repayment Date” shall mean the earlier of (a) October 15, 2017
and (b) the date that is six (6) months after the In-Orbit Acceptance Date,
provided that, if such date falls on or between the 16th and the end of a month,
the First Principal Repayment Date shall be the 15th of such month and if such
date falls on or between the 1st and the 14th of a month, the First Repayment
Date shall be the 15th of the preceding month.

 

7



--------------------------------------------------------------------------------

“Foreign Content” shall mean, with respect to any Supply Contract, the amount
representing the foreign content in such contract as specified in Part A of the
relevant Exporter’s Certificate, provided that Ex-Im Bank shall determine what
does and does not constitute Foreign Content, and such determination, in the
absence of manifest error, shall be conclusive and binding for all purposes.

“GAAP” shall mean, as of any date of determination, accounting principles
(a) set forth as generally accepted in then currently effective Opinions of the
Accounting Principles Board of the American Institute of Certified Public
Accountants, (b) set forth as generally accepted in then currently effective
Statements of the Financial Accounting Standards Board or (c) that are then
approved by such other entity as may be approved by a significant segment of the
accounting profession in the United States. The term “consistently applied,” as
used in connection therewith, means that the accounting principles applied are
consistent in all material respects with those applied at prior dates or for
prior periods.

“Goods” shall mean goods (a) purchased in the United States under a Supply
Contract and exported from the United States to the Borrower’s Country and
(b) listed on the Acquisition List; provided that Ex-Im Bank shall determine
what does and does not constitute Goods, and such determination, in the absence
of manifest error, shall be conclusive and binding for all purposes.

“Governmental Authority” shall mean any government or any political subdivision
of a government, any agency, department or any other administrative authority or
instrumentality thereof, including, without limitation, any local or other
governmental agency or other authority.

“Governmental Authorization” shall mean any authorization, approval, consent,
license, order, exemption, registration, filing, notarization or other similar
requirement of any Governmental Authority.

“Guarantor” shall have the meaning set forth in the preamble to this Agreement.

“Guarantor Documents” shall mean this Agreement and all other documents and
instruments to be executed and delivered by the Guarantor pursuant to this
Agreement.

“Guarantor Financial Statements” shall mean the financial statements of the
Guarantor for its fiscal year ending on April 4, 2014, which the Guarantor has
furnished to Ex-Im Bank prior to the date of this Agreement.

“Guarantor Guarantee” shall mean the guarantee set forth in Section 4 (Guarantee
to Ex-Im Bank by Guarantor).

“Guarantor’s Country” shall mean the United States of America.

“Indebtedness” shall have the meaning set forth in Annex F.

“Initial Eligibility Date” shall mean September 18, 2012.

 

8



--------------------------------------------------------------------------------

“Initial Exporter’s Certificate” shall mean the initial Exporter’s Certificate
delivered to the Ex-Im Facility Agent prior to the first Utilization with
respect to any Supply Contract.

“In-Orbit Acceptance Date” shall mean the date on which the ViaSat-2 Satellite
is accepted in-orbit by the Borrower pursuant to the terms of the ViaSat-2
Satellite Procurement Contract.

“In-Orbit Insurance” shall have the meaning set forth in Annex G.

“In-Orbit TPL Insurance” shall have the meaning set forth in Annex G.

“Insurance” shall mean any insurance that is required to be maintained (or
caused to be maintained) by, or on behalf of, the Borrower pursuant to
Section 10.02(r) (Insurance).

“Insurance Advisor” shall mean Benatar and Co. Limited or any other insurance
advisory firm appointed by Ex-Im Bank in connection with this Agreement and the
other Finance Documents.

“Insurance Proceeds” shall mean any insurance amounts (other than in relation to
third party or public liability policies that are actually applied to meet such
liabilities or consequential loss policies) payable to the Borrower in respect
of any insurance policy (or equivalent) relating to the ViaSat-2 Satellite.

“Interest Payment Date” shall mean (i) prior to the First Principal Repayment
Date, April 15 and October 15 of each year, beginning on October 15, 2015, and
(ii) thereafter, the First Principal Repayment Date and each Repayment Date
thereafter.

“Iran Sanctions Act” shall mean the Iran Sanctions Act of 1996 (Public Law
104-172; 50 U.S.C. 1701 note), as amended and in effect from time to time.

“Knowledge” means, (a) when modifying a representation, warranty or other
statement of the Borrower, that the facts or situation described therein are
known by a director or the secretary of the Borrower, or with the exercise of
reasonable due diligence under the circumstances (in accordance with the
standard of what a reasonable person in similar circumstances would have done)
would have been known by the directors and secretary of the Borrower and
(b) when modifying a representation, warranty or other statement of the
Guarantor, that the facts or situation described therein are known by (i) the
chief executive officer, (ii) the president, (iii) any executive vice president,
(iv) the chief financial officer, or (v) the treasurer, of the Guarantor, or
with the exercise of reasonable due diligence under the circumstances (in
accordance with the standard of what a reasonable person in similar
circumstances would have done) would have been known by one such person.

“L/C Bank” shall have the meaning set forth in Part III of Annex A-1.

“L/C Issuance” shall mean the issuance of a Letter of Credit in accordance with
the “L/C Procedure” set forth in Part III of Annex A-1.

 

9



--------------------------------------------------------------------------------

“L/C Payment” shall have the meaning set forth in Part III, Section E of Annex
B.

“Launch”, with respect to the ViaSat-2 Satellite, shall have the meaning given
to such term in the ViaSat-2 Launch Services Agreement.

“Launch Date” shall mean, with respect to the ViaSat-2 Satellite, the date on
which the Launch takes place.

“Launch and Initial In-Orbit Insurance” shall have the meaning set forth in
Annex G.

“Launch Services Provider” shall mean Space Exploration Technologies
Corporation.

“Launch Liability Insurance” shall have the meaning set forth in Annex G.

“Letter of Credit” shall mean any irrevocable documentary sight letter of credit
(in compliance with the requirements of the UCP for which Ex-Im Bank has issued
a Reimbursement Undertaking, as described in Section III of Annex A-1, as such
letter of credit may be amended from time to time in compliance with the terms
hereof.

“Lien” shall mean any lien, lease, mortgage, pledge, hypothecation, preferential
arrangement relating to payments, or other encumbrance or security interest.

“Loss” shall mean any loss, damage or other occurrence in relation to the
ViaSat-2 Satellite that results in the declaration of a claim under any
Insurance.

“Management Services Agreement” shall mean the Management Services Agreement,
dated March 12, 2015, between the Borrower and ViaSat UK Ltd. (a/k/a Stonewood)
providing for local management, regulatory, risk management, legal and
administrative services.

“MARAD” shall have the meaning set forth in Section 5.01(b) (Eligibility for
Financing).

“Master Reimbursement Agreement” shall have the meaning set forth in Part III of
Annex A-1.

“Material Adverse Effect” shall mean a material adverse effect on or material
adverse change in:

(a) the properties, business, results of or financial condition of (i) the
Guarantor and its Subsidiaries, taken as a whole or (ii) the Borrower;

(b) the ability of the Borrower or the Guarantor to perform and comply with its
obligations under any Principal Transaction Document;

(c) the rights and remedies of Ex-Im Bank under any of the Finance Documents;

(d) the validity, enforceability or priority of the Liens created under the
Security Documents; or

 

10



--------------------------------------------------------------------------------

(e) the legality, validity or enforceability of any Principal Transaction
Document.

“Maturity Period” shall mean the period between the date of prepayment and the
scheduled Repayment Date of the final installment of principal of the Credit
that is prepaid.

“Net Contract Price” shall mean, with respect to a Supply Contract, the U.S.
Content plus the Foreign Content.

“Ofcom” shall mean the Office of Communications of the Borrower’s Country
established pursuant to the Office of Communications Act 2002.

“Operative” shall mean that all conditions to the first Utilization of the
Credit, as set forth in Section 7.01 (Conditions Precedent to First Utilization)
of this Agreement, have been fulfilled to the satisfaction of or waived by Ex-Im
Bank (in its sole discretion).

“Operative Date” shall mean the date on which Ex-Im Bank determines that the
Credit is Operative.

“Operator” shall mean the owner of the ViaSat-2 Satellite or any other Person
operating the ViaSat-2 Satellite that has been directly authorized by the
Borrower to sell, lease or otherwise make transmission capacity on the ViaSat-2
Satellite available for use by third parties.

“Partial Loss” shall mean any Loss constituting a “partial loss” as such term
(or substantially similar term) is defined under the applicable Insurance.

“Payment Default” shall mean any failure to pay in full when due, whether at
stated maturity, by acceleration or otherwise, all or any part of principal,
accrued interest, fees or other amounts owing by the Borrower pursuant to this
Agreement.

“Payment Default Date” shall mean the date due, whether at stated maturity, by
acceleration or otherwise, of any principal, accrued interest, fees or other
amounts owing by the Borrower pursuant to this Agreement.

“Permitted Business” shall mean (a) the design, manufacture, production, sale,
distribution, and operation of the ViaSat-2 Satellite; (b) the management and
provision of network satellite and other communication and information services
on the ViaSat-2 Satellite; (c) the sale, lease or transfer of the satellite
capacity of the ViaSat-2 Satellite pursuant to the Capacity Purchase Agreement
(including the sale, lease or transfer of satellite capacity by the Borrower to
third parties in accordance with or as permitted by the Capacity Purchase
Agreement); and (d) any and all business and other activities related to, in
furtherance of, or ancillary or complementary to the foregoing.

“Permitted Guarantor Encumbrances” shall have the meaning set forth in Annex F.

“Permitted Indebtedness” shall mean any of the following:

(a) Indebtedness incurred under the Finance Documents;

 

11



--------------------------------------------------------------------------------

(b) Indebtedness of the Borrower to the Guarantor or its affiliates pursuant to
agreements or arrangements subject to the terms of subordination set forth in
Annex H;

(c) Indebtedness in respect of letters of credit incurred by the Borrower in the
ordinary course of business not to exceed $4,000,000 in aggregate face amount
outstanding at any time;

(d) Indebtedness of the Borrower incurred in the ordinary course of business in
an amount not to exceed $1,000,000 in aggregate principal amount outstanding at
any time; and

(e) Indebtedness otherwise agreed to in writing by Ex-Im Bank.

“Permitted Investment” shall mean any of the following:

(a) investments existing on the Execution Date and disclosed in Schedule 2; and

(b) any investment in Cash Equivalents.

“Permitted Lien” shall mean any of the following:

(a) Liens for taxes, assessments or governmental charges or levies if the same
shall not at the time be delinquent or thereafter can be paid without penalty,
or are being contested in good faith and by appropriate proceedings;

(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations that are either not more than thirty (30) days past due,
or, if more than thirty (30) days past due, are being contested in good faith by
appropriate proceedings and for which adequate reserves have been set aside with
respect thereto.

(c) Liens granted to a bank in connection with the issuance of a Letter of
Credit, which liens shall be released automatically when such bank is reimbursed
for payments made under such Letter of Credit;

(d) Liens granted in connection with clauses (c), (d) and (e) of the definition
of Permitted Indebtedness; and

(e) Liens granted under the Finance Documents.

“Person” shall mean an individual, corporation, partnership, trust,
unincorporated organization or any other enterprise, or a Governmental
Authority.

“Pooling Country Freight Costs” shall mean the cost of ocean freight for
shipment of Goods from the United States to the Borrower’s Country on an ocean
vessel registered in the Borrower’s Country, provided, that (a) such freight
costs are included in the Supply Contract; (b) the Borrower’s Country is deemed
a “MARAD Pooling Country” by MARAD; (c) the applicable maritime agreement
between the Borrower’s Country and MARAD remains in full force and

 

12



--------------------------------------------------------------------------------

effect; and (d) the Borrower has obtained either a (i) “Certification of Vessel
Non-Availability” or (ii) “Determination for Use in Ex-Im Bank Financing
Evaluation Process” from MARAD.

“Potential Default” shall mean an event that with the lapse of time or the
giving of notice, or both, would become an Event of Default.

“Pre-Completion Exposure Fee” shall mean with respect to the initial
Disbursement, the product of (a) the Pre-Completion Exposure Fee Percentage
multiplied by (b) the aggregate Financed Portion.

“Pre-Completion Exposure Fee Percentage” shall mean the percentage set forth as
such in the Term Sheet.

“Pre-Export Funding Limit” shall mean the amount set forth as such in the Term
Sheet.

“Principal Transaction Documents” shall mean the Finance Documents and the
Commercial Agreements.

“Principals” shall mean any senior officer, director, owner, partner, or other
Person with primary management or supervisory responsibilities with respect to
the Borrower, or the Guarantor, as the case may be, or any other Person (whether
or not an employee) who has critical influence on or substantive control over
the transaction covered by this Agreement.

“Progress Payments” shall mean payments to an Exporter prior to completion and
delivery of any Goods and Services.

“Progress Report” shall have the meaning set forth in Section 10.02(j)(i)
(Progress and Technical Operating Reports).

“Prohibited Action Notice” shall have the meaning set forth in
Section 6.03(b)(ii) (Prepayment Upon Non-Compliance with Certain Covenants).

“Prohibited Country” shall mean, unless otherwise indicated in writing by Ex-Im
Bank, any of the Islamic Republic of Iran, the Syrian Arab Republic, the
Democratic People’s Republic of Korea, the Republic of Cuba, the Republic of
Sudan, Burma, or any other country for which Ex-Im Bank support is legally
prohibited.

“Prohibited Entity” shall mean any Prohibited Country, any Governmental
Authority thereof or any other Person owned or operated, directly or indirectly,
by such Prohibited Country or any such Governmental Authority.

“Prohibited Use” shall mean any use of the ViaSat-2 Satellite, or any agreement
or other arrangement in respect of the use of the ViaSat-2 Satellite (including
any Transponder Lease), for any transmission by or on behalf of a Prohibited
Entity.

“Regulatory Change” shall mean the introduction or change after the date of this
Agreement of or in United States or foreign national, state or municipal laws or
regulations or in the interpretation or administration thereof, or the adoption
or making after such date of any

 

13



--------------------------------------------------------------------------------

directives or requests (whether or not having the force of law) by any United
States or foreign national, state, or municipal court or monetary authority or
Governmental Authority.

“Reimbursement” shall mean an advance from Ex-Im Bank to the Borrower to fund
the reimbursement of the Borrower for payments to an Exporter and/or Ancillary
Services Provider in accordance with the Reimbursement Procedures.

“Reimbursement Documents” shall have the meaning set forth in Part II of Annex
A-1.

“Reimbursement Procedures” shall mean the “Reimbursement Procedures for Direct
Credit” set forth in Annex A-1.

“Reimbursement Undertaking” shall mean an undertaking issued by Ex-Im Bank to
the L/C Bank to reimburse such L/C Bank for payments made under a Letter of
Credit.

“Relevant Person” shall mean (i) a natural person; (ii) a corporation, business
association, partnership, society, trust, financial institution, insurer,
underwriter, guarantor, and any other business organization, any other
nongovernmental entity, organization, or group, and any governmental entity
operating as a business enterprise; and (iii) any successor to any entity
described in clause (ii); provided that the term “Relevant Person” does not
include a government or governmental entity that is not operating as a business
enterprise.

“Repayment Date” shall mean the First Principal Repayment Date and each
successive semi-annual anniversary occurring thereafter.

“Request for Issuance of Reimbursement Undertaking” shall mean a request
substantially in the form of Exhibit 4 to Annex A-1.

“Request for Reimbursement” or “Request for Reimbursement to Borrower’s Account”
shall mean a request substantially in the form of Exhibit 2 to Annex A-1.

“Required License Effectiveness Date” shall mean the date occurring five
(5) Business Days prior to the Launch Date.

“Required Operative Date” shall mean the date set forth as such in the Term
Sheet.

“Responsible Employee” shall mean any employee of the Ex-Im Facility Agent
having direct responsibility for administering this Agreement in its capacity as
the Ex-Im Facility Agent for the benefit, and on behalf, of Ex-Im Bank.

“SAM Portal” shall have the meaning set forth in Section 10.01(a)(xv)
(Suspension and Debarment, etc.).

“Satellite Network Filings” shall mean the submissions made by Ofcom to the
International Telecommunication Union (ITU) in order to secure the ability of
the Borrower to

 

14



--------------------------------------------------------------------------------

utilize the ViaSat-2 Satellite at the 70.0° W.L. nominal orbital location and
the Ka-band frequencies at that location.

“Satellite Related Agreement” shall mean any Transponder Lease, or any other
agreement or arrangement providing for the use, lease, sale, transfer,
conveyance, assignment, license or other disposition of the ViaSat-2 Satellite.

“Security Documents” shall mean (i) the Debenture, (ii) the Share Charge and
(iii) the Security Trust Deed dated March 12, 2015 among the Guarantor, the
Borrower, the Ex-Im Facility Agent, Ex-Im Bank and the Security Trustee.

“Security Trustee” shall mean Wilmington Trust (London) Limited.

“Services” shall mean services (including Ancillary Services) (a) performed by
the Exporter (or Ancillary Services Provider) under a Supply Contract, and
(b) listed in the Acquisition List; provided, that Ex-Im Bank shall determine
what does and does not constitute Services, and such determination, in the
absence of manifest error, shall be conclusive and binding for all purposes.

“Share Charge” shall mean the Charge over Shares, dated March 12, 2015 between
the Guarantor and the Security Trustee.

“Space Activities License” shall mean the space activities license in respect of
the ViaSat-2 Satellite to be issued to the Borrower by the UKSA pursuant to the
United Kingdom Outer Space Act 1986.

“Special Ancillary Services” shall mean Ancillary Services relating to the
Credit if: (a) Ex-Im Bank requires that the Borrower or another Person pay for
the provision of such Ancillary Services by an Ancillary Services Provider
selected by Ex-Im Bank; (b) Ex-Im Bank, in its sole determination, finds that
such Ancillary Services are both necessary in order for the underlying
transaction to go forward and cannot be reasonably obtained in the United States
or (c) the fee is a one-time fee charged by the Ex-Im Facility Agent.

“Subsidiary” shall mean, with respect to any specified Person, (a) an entity of
which a Person has direct or indirect control or owns directly or indirectly
more than fifty percent (50%) of the voting capital or similar right of
ownership and “control” for this purpose means the power to direct the
management and policies of the entity whether through the ownership of voting
capital, by contract or otherwise; or (b) any Person whose financial results are
required under GAAP to be consolidated with the financial results of another
Person.

“Supplier” shall mean The Boeing Company, Space and Intelligence Systems
Division.

“Supply Contract” shall mean the contract(s), including the ViaSat-2 Satellite
Procurement Contract (and any other document(s) satisfactory to Ex-Im Bank) for
the purchase of Goods and Services entered into between the Borrower and an
Exporter (or between an Exporter and a Person providing such Goods and Services
to the Borrower under a contract or other document(s) satisfactory to Ex-Im
Bank), or Ancillary Services Provider, as the case may

 

15



--------------------------------------------------------------------------------

be; provided that, in each case, multiple contracts among the same parties with
respect to the Credit will only be considered a single “Supply Contract” for all
purposes under this Agreement.

“Taxes” shall mean any taxes, fees, levies, imposts, duties or charges of
whatever nature (whether imposed by withholding or deduction or otherwise)
imposed by any Governmental Authority (including, without limitation, any taxing
authority), or by any other jurisdiction from or through which payments required
hereunder.

“Technical Advisor” shall mean Stellar Solutions, Inc.

“Technical Operating Report” shall have the meaning set forth in
Section 10.02(j)(ii) (Technical Operating Reports).

“Technical Services Agreement” shall mean the Technical Services Agreement dated
March 12, 2015, between the Guarantor and the Borrower to provide technical
services with respect to the ViaSat-2 Satellite and provision of services
derived therefrom, including engineering support and insurance procurement and
renewals.

“Term Sheet” shall mean the term sheet immediately preceding the table of
contents and preamble to this Agreement.

“Total Loss” shall mean any Loss constituting a “total loss” as such term (or
substantially similar term) is defined under the applicable Insurance.

“Transaction Number” shall mean the “Ex-Im Bank Transaction No.” specified on
the Term Sheet.

“Transponder Lease” shall mean any transponder lease or any other agreement
relating to the sale or lease of satellite capacity of the ViaSat-2 Satellite.

“UCP” shall mean the Uniform Customs and Practices for Documentary Credits
(International Chamber of Commerce Publication 600), as the same may be amended
from time to time.

“UKSA” shall mean the United Kingdom Space Agency, an agency and instrumentality
of the Government of the Borrower’s Country.

“U.S.” or “United States” shall mean the United States of America.

“U.S. Content” shall mean, with respect to any Supply Contract, the amount
representing the U.S. content in such contract as specified in Part A of the
relevant Exporter’s Certificate; provided that Ex-Im Bank shall determine what
does and does not constitute U.S. Content, and such determination, in the
absence of manifest error, shall be conclusive and binding for all purposes.

“U.S. Content Percentage” shall mean, with respect to any Supply Contract, the
percentage specified as such in Part A of the relevant Exporter’s Certificate.

 

16



--------------------------------------------------------------------------------

“Utilization” shall mean either: (a) the making of a Reimbursement, (b) the
making of an L/C Issuance or (c) the making of a Completion Exposure Fee
Advance.

“Utilization Procedures” shall mean the “Utilization Procedures for Direct
Credits” set forth in Annex B1.

“ViaSat-2 Launch Services Agreement” shall mean the Launch Services Agreement
dated November 10, 2014, between the Borrower and the Launch Services Provider
for the launch of the ViaSat-2 Satellite and related services.

“ViaSat-2 Satellite” shall mean the Ka-band ViaSat-2 communications satellite to
be acquired pursuant to the ViaSat-2 Satellite Procurement Contract and owned by
the Borrower, expected to launch in 2016 and to be located at the 70.0° W.L.
nominal orbital slot.

“ViaSat-2 Satellite Procurement Contract” shall mean the Satellite Procurement
Contract, dated May 15, 2013, between the Guarantor and Supplier, as assigned to
the Borrower on November 25, 2014, pursuant to that certain Purchase Agreement
Partial Assignment, for the procurement and delivery of the ViaSat-2 Satellite
and associated services.

“ViaSat-2 TT&C Agreement” means that certain Satellite Preparation and
Operational Services Agreement, Telesat Contract ID 4723-0, between the
Guarantor and Telesat Canada, dated as of September 30, 2014, as assigned by the
Guarantor to the Borrower on November 25, 2014, pursuant to that certain
Satellite Preparation and Operational Services Agreement Assignment, for the
provision of certain satellite preparation and operational services.

1.02 Principles of Construction.

(a) The meanings set forth for defined terms in Section 1.01 (Defined Terms) or
elsewhere in this Agreement shall be equally applicable to both the singular and
plural forms of the terms defined.

(b) Unless otherwise specified, all references in this Agreement to Sections,
the Term Sheet, Annexes, Exhibits and Schedules are to Sections, the Term Sheet,
Annexes, Exhibits and Schedules in or to this Agreement.

(c) The headings of the Sections in this Agreement are included for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

(d) In the event of any discrepancy between the provisions of Sections 1 through
14 of this Agreement and the provisions of the Term Sheet forming a part of this
Agreement, the applicable provisions of Sections 1 through 14 shall control.

(e) Acknowledging that the parties hereto have participated jointly in the
negotiation and drafting of this Agreement, if any ambiguity or question of
intent or interpretation arises as to any aspect of this Agreement, then this
Agreement will be construed as if drafted jointly by

 

17



--------------------------------------------------------------------------------

each of the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

(f) Solely for purposes of the interpretation and construction of Annex F hereto
or any part thereof, in the event of any inconsistency between the provisions of
Sections 1 through 14 of this Agreement and the provisions Sections A.1, A.2,
and A.3 of Annex F, the provisions of Sections A.1, A.2, and A.3 of Annex F
shall control.

SECTION 2. THE CREDIT

2.01 Amount. Ex-Im Bank hereby establishes the Credit, upon the terms and
conditions set forth in this Agreement, in favor of the Borrower in an aggregate
amount not to exceed the “Credit Amount” specified in the Term Sheet. The Credit
is for the purpose of enabling the Borrower to finance:

(a) the Financed Portion of the costs incurred on or after the Initial
Eligibility Date by the Borrower for the purchase of Goods and/or Services; and

(b) in an aggregate amount not to exceed the sum of (i) the Pre-Completion
Exposure Fee payable on the Financed Portion and (ii) the Completion Exposure
Fee payable on the Financed Portion.

2.02 Availability. Subject to the terms and conditions provided herein,
including, without limitation, the conditions set forth in Section 7 (Conditions
Precedent), Disbursements under the Credit may be made up to and including the
Final Disbursement Date.

2.03 Deemed Date for Certain Costs. For the purpose of determining whether costs
are incurred on or after the Initial Eligibility Date, (i) costs with respect to
Services and Progress Payments shall be deemed to have been incurred on the date
such Services and Progress Payments were performed or provided as evidenced by
the invoices of the provider of such Services and Progress Payments, and
(ii) costs with respect to Goods shall be deemed to have been incurred on the
date the Goods were shipped, as evidenced by the date of the relevant bill of
lading.

SECTION 3. UTILIZATIONS AND DISBURSEMENTS

3.01 General Requirements.

(a) General. Upon satisfaction of the conditions set forth in Section 7
(Conditions Precedent), the Credit may be utilized and disbursed in the manner
described in, and subject to the conditions of, this Section 3 (Utilizations and
Disbursements) and the Utilization Procedures.

(b) Types of Disbursements. Disbursements may be made: (i) through L/C Payments;
and/or (ii) through Reimbursements; and/or (iii) if financed, by book entry

 

18



--------------------------------------------------------------------------------

disbursements from Ex-Im Bank to the Borrower for payments of the Pre-Completion
Exposure Fee and the Completion Exposure Fee to Ex-Im Bank. A single
Disbursement may include both a Reimbursement and an L/C Payment. No more than
one reimbursement, and no more than one L/C Payment, may be made in any calendar
month.

(c) Ancillary Services. Ancillary Services relating to the Credit shall be
treated in the same manner as any other Services (including, without limitation,
the requirements set forth in Section 5 (Ex-Im Financing and Coverage
Requirements) of this Agreement); provided that the Foreign Content associated
with any Special Ancillary Services shall be deemed to be zero.

(d) Completion Exposure Fee Advances.

(i) Request of Completion Exposure Fee Advance. The Borrower may request a
Completion Exposure Fee Advance prior to the In-Orbit Acceptance Date for the
payment of the Completion Exposure Fee by complying with the Completion Exposure
Fee Utilization Procedures in Annex A-2.

(ii) Making a Completion Exposure Fee Advance. On the relevant Utilization Date,
Ex-Im Bank shall, subject to compliance with the terms and conditions of Annex
A-2, fund such Completion Exposure Fee Advance by making book entry
disbursements in the aggregate amount of such Completion Exposure Fee.

3.02 Ex-Im Facility Agent Review, etc.

(a) If the Ex-Im Facility Agent receives written notice that an Event of Default
or Potential Default has occurred or determines, in its reasonable judgment,
taking into account such information of which the Ex-Im Facility Agent’s
Responsible Employees have actual knowledge at the time, that an Event of
Default or Potential Default has occurred and is continuing, then it shall
promptly so notify Ex-Im Bank and the Borrower thereof in writing.

(b) If the Ex-Im Facility Agent receives written notice or any Responsible
Employee has actual knowledge that all or any portion of the Credit has been
cancelled or suspended (other than by Ex-Im Bank), or that any Disbursement or
Utilization under this Agreement has been suspended (other than by Ex-Im Bank),
it shall promptly so notify Ex-Im Bank and the Borrower thereof in writing.

(c) If Ex-Im Bank requires any additional information in connection with any
documentation submitted or request made pursuant to this Section 3 (Utilizations
and Disbursements), then the Ex-Im Facility Agent shall, at Ex-Im Bank’s
request, provide reasonable assistance to Ex-Im Bank in obtaining additional
information or addressing any omissions or deficiencies in documentation.

(d) Without limiting the effect of the provisions of Section 13 (The Ex-Im
Facility Agent) or altering the scope of the Ex-Im Facility Agent’s duties set
forth in this Section 3 (Utilizations and Disbursements), the Ex-Im Facility
Agent shall perform its duties under this Section 3 (Utilizations and
Disbursements) with the same fiduciary duty of care as if such extension of
credit were to be made by the Ex-Im Facility Agent for its own account with such
extension of credit secured by a security interest but not guaranteed by any
Person.

 

19



--------------------------------------------------------------------------------

3.03 Basis of Ex-Im Facility Agent Determinations. Any determination required to
be made by the Ex-Im Facility Agent under this Section 3 (Utilizations and
Disbursements) shall be based solely on the Ex-Im Facility Agent’s review of the
documents and all information received by it thereunder and any other written
notices received by it pursuant to this Agreement, the other Finance Documents
or on the actual knowledge of, any Responsible Employee, and the Ex-Im Facility
Agent shall have no obligation to verify independently the truth or correctness
of any representation, warranty or other statement contained in such documents
or notices.

SECTION 4. GUARANTEE TO EX-IM BANK BY GUARANTOR

4.01 Guarantor Guarantee. The Guarantor hereby unconditionally and irrevocably
guarantees to Ex-Im Bank the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest on the Credit, together with any and all other amounts
payable by the Borrower to Ex-Im Bank under this Agreement and all other
obligations of the Borrower under the Finance Documents. If the Borrower shall
fail to pay or perform when due any or all sums and obligations hereby
guaranteed (whether at stated maturity, by acceleration or otherwise), the
Guarantor shall forthwith (a) pay, without any demand or notice, the full amount
due and payable by the Borrower in U.S. Dollars at the place and in the manner
required by this Agreement and (b) perform all such other obligations of the
Borrower under the Finance Documents. This is a guarantee of payment and
performance and not merely of collection, and shall remain in full force and
effect until all the obligations of the Borrower hereby guaranteed are
irrevocably paid in full. To the extent permitted by Applicable Law, the
Guarantor waives all defenses of a surety or guarantor to which it may be
entitled by statute or otherwise.

4.02 Guarantee Continuing and Unconditional.

(a) The Guarantor Guarantee is a continuing, absolute and unconditional
guarantee of payment and performance as primary obligor and not merely as
surety, and shall apply to all obligations of the Borrower under this Agreement
and the other Finance Documents whenever arising. Without limiting the
generality of the foregoing, the Guarantor Guarantee shall not be released,
discharged or otherwise affected by: (i) the lack of genuineness, legality,
validity, regularity or enforceability of this Agreement, any other Finance
Document or any other agreement or document delivered pursuant to this
Agreement; (ii) the surrender, release, exchange, substitution, taking of any
additional collateral, or impairment of any collateral; (iii) failure by the
Borrower to comply with any of the terms of this Agreement or any other Finance
Document; (iv) any change in the name, authorized activities, capital stock,
corporate existence, structure, personnel or ownership of the Borrower; (v) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Borrower or its assets; or (vi) any other act, omission to act or delay of any
kind by the Borrower, the Guarantor or Ex-Im Bank or any other Person, or any
other circumstance whatsoever that might, but for the provisions of this
Section 4.02 (Guarantee Continuing and Unconditional), constitute a legal or
equitable discharge or defense to the Guarantor’s obligations hereunder.

 

20



--------------------------------------------------------------------------------

(b) The Guarantor hereby irrevocably and expressly waives all diligence,
presentments, demands, protests and notices of any kind whatsoever, including,
without limitation, notices of nonperformance or nonpayment, notices of default,
notices of protest, notices of dishonor, notices of acceptance of this Guarantor
Guarantee, and notices of the existence, creation or incurring of new or
additional obligations by the Borrower under this Agreement.

(c) The Guarantor consents that, without notice to the Guarantor and without the
necessity for any additional endorsement, consent or guarantee by the Guarantor,
the liabilities of the Borrower hereby guaranteed may, from time to time, be
renewed, extended, increased, accelerated, modified (including without
limitation any change in interest rate), amended, compromised, waived, released
or discharged by Ex-Im Bank; and any security which is or in the future may be
held, or any other guarantee issued for, the payment of the indebtedness of the
Borrower under this Agreement or any other Finance Document may be exchanged,
sold or surrendered by Ex-Im Bank, all without impairing or affecting in any way
the obligation of the Guarantor hereunder. Ex-Im Bank shall not be obliged to
enforce any remedies against the Borrower or any guarantee or security that it
may hold before being entitled to payment from the Guarantor of the obligations
hereby guaranteed.

4.03 Reinstatement. The Guarantor Guarantee shall be automatically reinstated if
and to the extent that for any reason any payment by or on behalf of the
Borrower in respect of obligations hereby guaranteed is recovered from or repaid
by Ex-Im Bank or any other party as a result of any proceeding in bankruptcy,
insolvency, reorganization or otherwise.

SECTION 5. EX-IM BANK FINANCING AND COVERAGE REQUIREMENTS

5.01 Eligibility for Financing.

(a) In order to be eligible for financing under the Credit the Borrower shall
have made or caused to be made a cash payment for the purchase of Goods and
Services in an amount equal to not less than fifteen percent (15%) of the Net
Contract Price.

(b) In order to be eligible for financing under the Credit, all Goods that are
to be or were previously exported by ocean vessel must be transported from the
United States in vessels of U.S. registry, as required by 46 U.S.C. §55304
(Public Resolution No. 17 of the 73rd Congress of the United States, as
amended), except to the extent that either a (i) “Certification of Vessel
Non-Availability” or (ii) “Determination for Use in Ex-Im Bank Financing
Evaluation Process” is obtained from the U.S. Maritime Administration (“MARAD”).
If any Goods are shipped on vessels of non-U.S. registry without such a MARAD
certification or determination or contrary to the provisions of such MARAD
certification or determination, such Goods will not be eligible for financing
under the Credit. If Goods are shipped on ocean vessels or aircraft of U.S.
registry, the cost of shipment may be included in the U.S. Content of the Supply
Contract. Subject to the exceptions set forth above, if such Goods are shipped
on ocean vessels or aircraft of non-U.S. registry, the cost of shipment may
constitute Foreign Content if such cost has been

 

21



--------------------------------------------------------------------------------

included in the Net Contract Price. Pooling Country Freight Costs shall be
deemed U.S. Content.

In addition, goods used in the provision of Services, if shipped by ocean vessel
from the United States to the Borrower’s Country, may be required to be
transported from the United States in vessels of U.S. registry pursuant to 46
U.S.C. §55304 (Public Resolution No. 17 of the 73rd Congress of the United
States, as amended).

(c) In order to be eligible for financing under the Credit, the Borrower shall
obtain or cause to be obtained insurance against marine and transit hazards on
all shipments of Goods in an amount not less than the amount of the
Disbursements that have been or are to be made with respect to those shipments.

5.02 Coverage of the Credit

Subject to the terms and conditions of this Agreement, Ex-Im Bank shall finance
each Disbursement with respect to any Supply Contract up to the following
maximum amount:

(a) an amount equal to the product of: (i) the Disbursement Percentage with
respect to such Supply Contract and (ii) the U.S. Dollar invoice value of the
Goods and Services included in the invoice(s) presented to Ex-Im Bank in
connection with such Disbursement; plus

(b) an amount equal to one-hundred percent (100%) of the Pre-Completion Exposure
Fee on the amounts disbursed pursuant to (a); plus

(c) an amount equal to one hundred percent (100%) of the Completion Exposure Fee
(in the case of a Completion Exposure Fee Advance) on the amounts disbursed
pursuant to (a) on or prior to the In-Orbit Acceptance Date;

provided that the aggregate amount of all Disbursements shall not exceed the
aggregate principal amount of the Credit; provided further that prior to the
Export Date, (i) the aggregate amount disbursed in connection with the Satellite
Procurement Contract shall not exceed the Pre-Export Funding Limit for the
ViaSat-2 Satellite and (ii) the U.S. Dollar invoice value of the Goods and
Services presented to Ex-Im Bank in connection with any such Satellite
Procurement Contract Disbursements multiplied by the Disbursement Percentage
shall not be greater than the remaining undrawn amount of the Pre-Export Funding
Limit for the ViaSat-2 Satellite.

SECTION 6. TERMS OF THE CREDIT

6.01 Principal Repayment. The Borrower shall repay to Ex-Im Bank all amounts
disbursed under the Credit in seventeen (17) approximately equal, successive
semi-annual installments, with each such installment to be payable on a
Repayment Date, provided that, on the Final Maturity Date, the Borrower shall
repay in full the principal amount of the Credit then outstanding.

6.02 Interest Payment.

 

22



--------------------------------------------------------------------------------

(a) On each Interest Payment Date and on the date of any prepayment of the
Credit, the Borrower shall pay to Ex-Im Bank interest in arrears on all amounts
disbursed and outstanding from time to time under the Credit or, in the case of
a prepayment of the Credit, on all amounts so prepaid, calculated at an interest
rate per annum equal to the Applicable Interest Rate; provided, that in the
event that any Disbursement is made within forty-five (45) days prior to an
Interest Payment Date, the first payment of accrued interest with respect to
such Disbursement under this Section 6.02(a) (Interest Payment) shall not be due
and owing until the next succeeding Interest Payment Date.

(b) If any Payment Default shall occur, the Borrower shall pay to Ex-Im Bank, on
demand, interest in arrears on such unpaid amount (to the extent permitted by
Applicable Law) for the period from (and including) the Payment Default Date to
(but excluding) the date such amount shall have been paid in full, at an
interest rate per annum equal to the higher of (i) the rate specified in
Section 6.02(a) (Interest Payment) above plus one percent (1.00%) per annum or
(ii) the applicable rate of interest specified in the Federal Reserve
Statistical Release H.15 (519) as the average monthly rate for the month
immediately preceding the date of the relevant Payment Default Date, available
at http://www.federalreserve.gov/releases/H15/data.htm under the heading of
“U.S. government securities” and the subheading of “Treasury constant
maturities”, for a maturity closest to the duration of the Payment Default plus
one percent (1.00%).

6.03 Prepayment.

(a) Voluntary Prepayments.

(i) The Borrower may, from time to time, prepay, without premium or penalty
(other than as specified in clause (D) below) all or any part of the principal
of the Credit, on any Interest Payment Date, provided that:

(A) any partial prepayment shall be in a minimum amount of $10,000,000;

(B) the Borrower shall give Ex-Im Bank ten (10) Business Days’ prior written
notice of the proposed amount and the date of prepayment;

(C) the Borrower shall pay in full all amounts due under the Credit as of the
Date of such prepayment, including all interest which has accrued to the date of
prepayment on the principal amount prepaid, together with all other amounts then
due under this Agreement as of the date of such prepayment, and

(D) on the date of such prepayment, the Borrower shall pay to Ex-Im Bank a
prepayment premium which shall be equal to the amount by which (a) the prepaid
principal amount is less than (b) the sum of the present values, discounted from
the remaining Repayment Dates, of (x) the installments of principal being
prepaid, plus (y) the amounts of interest which would otherwise have accrued on
such principal amounts to the Repayment Dates, plus (z) if the prepayment occurs
prior to the In-Orbit Acceptance Date, an amount equal to the product of the
Completion Exposure Fee Percentage multiplied by the prepaid principal amount.

 

23



--------------------------------------------------------------------------------

(ii) The annual discount rate used to calculate the present value amount in
clause (a)(i)(D) of this Section 6.03 (Prepayment) shall be that rate of
interest specified as the current CIRR for the Business Day which is five
(5) Business Days prior to the date of prepayment for a repayment period equal
to the applicable Maturity Period.

(iii) Any voluntary prepayment by the Borrower in accordance with this
Section 6.03 (Prepayment) shall be irrevocable and final when paid, and the
Borrower shall not be entitled to subsequently borrow or redraw any part of such
prepaid principal amount.

(iv) Voluntary prepayments shall be applied to the installments of principal of
the Credit in the inverse order of their maturity.

(b) Mandatory Prepayments.

(i) Prepayment Upon Imposition of Sanctions. If at any time the Borrower or any
Controlling Sponsor of the Borrower, or any Relevant Person that is owned or
Controlled by the Borrower or such Controlling Sponsor of the Borrower, shall be
or become a person to whom Ex-Im Bank is prohibited by law from providing
financing or other credit support by reason of sanctions imposed by the United
States under the Iran Sanctions Act, then Ex-Im Bank shall so notify the
Borrower (with a copy to the Ex-Im Facility Agent), and (i) the Credit shall be
immediately cancelled; and (ii) within one hundred eighty (180) days of Ex-Im
Bank’s notice, the Borrower shall prepay the entire principal amount of the
Credit then outstanding, together with all accrued and unpaid interest thereon
to the date of the prepayment and all other amounts then due and owing under the
Credit.

(ii) Prepayment Upon Non-Compliance with Certain Covenants. If at any time the
Borrower fails to comply with Section 10.02(v) (Prohibited Use) or
Section 10.03(m) (Prohibited Entity), which failure remains uncured for a period
of one hundred eighty (180) days after written notice of such failure has been
given to the Borrower by Ex-Im Bank, then Ex-Im Bank shall so notify the
Borrower and the Ex-Im Facility Agent (the “Prohibited Action Notice”), and, if
Ex-Im Bank so requires as set forth in the Prohibited Action Notice (A) the
Credit shall be immediately cancelled and (B) the Borrower shall immediately
prepay the entire principal amount of the Credit then outstanding, together with
all accrued and unpaid interest thereon to the date of the prepayment, and all
other amounts then due and owing under the Credit. Ex-Im Bank may also elect, by
so indicating in the Prohibited Action Notice, that no such cancellation of the
Credit or prepayment is required in respect of a failure to comply described in
the Prohibited Action Notice.

(iii) Prepayment Upon Loss. The Borrower shall prepay the Credit (A) to the
extent of any Insurance Proceeds in respect of a Total Loss or a Constructive
Total Loss , plus the Insurance Reduction Amount (if any), and (B) to the extent
of any Insurance Proceeds in respect of any Partial Losses that are both (1) in
excess of $10,000,000 and (2) are not applied in reinstatement, restoration or
replacement of the ViaSat-2 Satellite or service alternative to that provided
therefrom , plus, subject to conditions (B)(1) and

 

24



--------------------------------------------------------------------------------

(B)(2) above, an amount equal to the product of the Insurance Reduction Amount
(if any) and a fraction, the numerator of which is the amount of Insurance
Proceeds received in respect of such Partial Loss and the denominator of which
is the amount of insurance under the policy of insurance under which the claim
for such Partial Loss is made in each case, together with accrued and unpaid
interest thereon to the date of prepayment and all other amounts then due and
owing under the Credit Agreement. Such prepayment shall be made promptly
following receipt of such Insurance Proceeds.

SECTION 7. CONDITIONS PRECEDENT

7.01 Conditions Precedent to First Utilization. The obligation of Ex-Im Bank to
permit the first Utilization of the Credit shall be subject to the delivery to
Ex-Im Bank (with a copy to the Ex-Im Facility Agent, except as indicated) of the
documents indicated below (each in form and substance satisfactory to Ex-Im
Bank), and to the fulfillment (in a manner satisfactory to Ex-Im Bank) of the
conditions set forth below:

(a) This Agreement. This Agreement fully executed by the parties hereto, which
shall be in full force and effect (with, if applicable, evidence that this
Agreement has been registered with the appropriate authorities in the Borrower’s
Country and the Guarantor’s Country).

(b) Insurance. Delivery of evidence that any insurance arrangements that, in
accordance with Annex G are required to be effected or procured by the date of
the first Utilization have been effected or procured, including any
certificates, broker’s undertakings, policies of insurance or cover notes, if
required as of the date of the first Utilization by the terms of Annex G, and a
report from the Insurance Advisor in form and substance satisfactory to Ex-Im
Bank.

(c) Existence. Evidence that (i) the Borrower is duly organized and validly
existing under the laws of the Borrower’s Country, with full power, authority
and legal right to own its property and carry on its business as now conducted,
and (ii) the Guarantor is duly organized and validly existing under the laws of
the State of Delaware, with full power, authority and legal right to own its
property and carry on its business as now conducted.

(d) Authority. Evidence of (i) the authority of the Borrower to execute,
deliver, perform, and observe the terms and conditions of this Agreement and the
other Finance Documents; and (ii) the authority (including specimen signatures)
for each Person who, on behalf of the Borrower, signed this Agreement and/or
signed or will sign any other Borrower Documents, or will otherwise act as the
Borrower’s representative in the operation of the Credit; (iii) the authority of
the Guarantor to execute, deliver, perform, and observe the terms and conditions
of this Agreement and any other Finance Documents; and (iv) the authority
(including specimen signatures) for each Person who, on behalf of the Guarantor,
signed this Agreement and/or signed or will sign any other Finance Documents, or
will otherwise act as the Guarantor’s representative in the operation of the
Credit.

 

25



--------------------------------------------------------------------------------

(e) Governmental Authorizations. Copies, certified as true copies by an
Authorized Officer of the Borrower and the Guarantor, as the case may be, of
each material Governmental Authorization, which is necessary: (i) for the
execution, delivery, performance and observance by the Borrower of the Finance
Documents, including, without limitation, all approvals relating to the
availability and transfer of Dollars required to make all payments due under
this Agreement; (ii) for the validity, binding effect and enforceability of the
Finance Documents; (iii) for the execution, delivery and performance by the
Borrower of any Supply Contract, the importation of the Goods and Services, and
the use of the Goods and Services in the Borrower’s Country (other than the
Space Activities License); (iv) for the execution, delivery, performance and
observance by the Guarantor of the Finance Documents; and (v) for the validity,
binding effect and enforceability of the Finance Documents.

(f) Legal Opinions. (i) An opinion of legal counsel acceptable to Ex-Im Bank in
the Borrower’s Country in substantially the form of Annex B, and (ii) an opinion
of legal counsel acceptable to Ex-Im Bank in the Guarantor’s Country in
substantially the form of Annex C.

(g) Appointment of Process Agent. Evidence that (i) the Borrower has irrevocably
appointed as its agent for service of process the Person or Persons so specified
in Section 12.03(a) (Service of Process); and (ii) each such agent has accepted
the appointment (and been paid in full) for a term extending at least one year
beyond the scheduled final repayment date of the Credit and has agreed to
forward forthwith to the Borrower all legal process addressed to the Borrower
received by such agent.

(h) Acquisition List. The Acquisition List.

(i) Supply Contract(s). A copy of each Supply Contract (other than insurance
policies, which pursuant to Annex G, are not required to be obtained and
maintained prior to the date of such first Utilization), and if any such Supply
Contract provides for Progress Payments, the schedule for such Progress
Payments.

(j) Security Documents. The Security Documents shall have been fully executed by
the Borrower and the other parties thereto and delivered to Ex-Im Bank, together
with evidence that the Liens of the Security Documents have been, or will be
within the time limit prescribed by law, perfected in accordance with the laws
of the Borrower’s Country.

(k) Launch Services Agreement. A copy of the executed ViaSat-2 Launch Services
Agreement.

(l) Capacity Purchase Agreement; Management Services Agreement; Technical
Services Agreement.

(i) A copy of the executed Capacity Purchase Agreement.

(ii) A copy of the executed Management Services Agreement.

(iii) A copy of the executed Technical Services Agreement.

(iv) A copy of the executed ViaSat-2 TT&C Agreement.

 

26



--------------------------------------------------------------------------------

(v) The Capacity Purchase Agreement, the Management Services Agreement, the
Technical Services Agreement and the ViaSat-2 TT&C Agreement shall each be on
commercially reasonable terms at least as favorable to the Borrower as would be
obtained by the Borrower in a comparable arm’s-length transaction entered into
in the ordinary course of business and the payments under the Capacity Purchase
Agreement shall be sufficient to cover the Borrower’s payment obligations under
the Credit.

(m) Outside Counsel, Fees and Other Fees. Evidence of the payment in full of the
reasonable and duly documented fees and out-of-pocket expenses due and payable
to (i) the Ex-Im Facility Agent, (ii) White & Case, LLP as counsel to Ex-Im
Bank, and (iii) any other financial advisor, market advisor, outside
consultants, etc.

(n) Anti-Lobbying Certificates. Delivery of (i) an original Anti-Lobbying
Certificate executed by Authorized Officer(s) of the Borrower and (ii) an
original Anti-Lobbying Certificate executed by Authorized Officer(s) of the
Guarantor.

(o) Master Reimbursement Agreement. Prior to the first Utilization in the form
of an L/C Issuance, the Master Reimbursement Agreement shall be fully executed
by the parties thereto, and shall be in full force and effect.

(p) Authority of Ex-Im Facility Agent. Delivery of evidence of (i) the authority
of the Ex-Im Facility Agent to execute, deliver, perform and observe the terms
and conditions of this Agreement, and (ii) the authority (including specimen
signatures) for each Person who, on behalf of the Ex-Im Facility Agent, signed
this Agreement, and/or will act as the Ex-Im Facility Agent’s representative in
the operation of the Credit, including each Responsible Employee.

(q) Directors of the Borrower. Delivery of a list of all directors of the
Borrower.

(r) Register of the Shareholders of the Borrower. Delivery of a certified true
copy of the Register of Shareholders of the Borrower evidencing that the
Guarantor has been registered as holder of all of the issued share capital of
the Borrower.

(s) Share Certificates; Share Transfers. Delivery of (i) share certificates in
respect of all of the shares of the Borrower and (ii) signed and undated share
transfers, with the name of the transferee left blank.

(t) No Event of Default. No Event of Default and no Potential Default exists at
the time all the foregoing conditions have been satisfied or waived.

7.02 Conditions Precedent to Each Utilization. The obligation of Ex-Im Bank to
permit any Utilization, including the first Utilization, shall be subject to the
delivery to Ex-Im Bank (with a copy to the Ex-Im Facility Agent) of the
documents indicated below (each in form and substance satisfactory to Ex-Im
Bank) and to the fulfillment, as of the date of such Utilization, in a manner
satisfactory to Ex-Im Bank, of the conditions set forth below:

 

27



--------------------------------------------------------------------------------

(a) This Agreement. This Agreement, the Guarantor’s Guarantee and the Security
Documents shall continue to be in full force and effect.

(b) No Restrictions. No law, regulation, ruling or other action of any
Governmental Authority shall be in effect or shall have occurred, the effect of
which would be to prevent any party to this Agreement from fulfilling its
obligations.

(c) Utilization Documents. Each of the documents (including, but not limited to,
the Reimbursement Documents (as defined in Part II of Annex B) and L/C Documents
(as defined in Part III of Annex B)) required under the Utilization Procedures
with respect to the requested Utilization.

(d) Master Reimbursement Agreement. Prior to the first Utilization in relation
to an L/C Issuance, the Master Reimbursement Agreement shall continue to be in
full force and effect.

(e) Additional Utilization Conditions. The requirements of Section 3
(Utilizations and Disbursements) shall have been satisfied with respect to such
Utilization.

(f) Legal Opinions. If, since the date of the legal opinions furnished pursuant
to Section 7.01(f) (Legal Opinions), there has been a change in law that could
reasonably be expected to have a Material Adverse Effect on the ability of the
Borrower or the Guarantor to perform its obligations under the Finance
Documents, then Ex-Im Bank may request supplemental legal opinions with respect
to the possible consequences of such change in law. Such supplemental opinions
shall be dated as of the date on which the Utilization was requested, be
addressed and delivered to Ex-Im Bank and be in form and substance satisfactory
to Ex-Im Bank.

(g) Utilization by way of Letter of Credit. If the Utilization is by way of a
letter of credit, such letter of credit shall be in form and substance
satisfactory to Ex-Im Bank.

(h) Exposure Fee; Other Fees and Expenses. Ex-Im Bank shall have been paid the
Exposure Fee or arrangements satisfactory to Ex-Im Bank for the payment thereof
shall have been made. All other fees and expenses then due and payable under
Section 8 (Fees and Expenses) shall have been paid.

(i) Representation and Warranties. The representations and warranties made by
the Borrower in Section 10.01 (Representations and Warranties of the Borrower),
by the Guarantor in Section 10.04 (Representations and Warranties of the
Guarantor) and by the Borrower and the Guarantor in each Security Document shall
be true and accurate in all material respects on and as of the date of such
Utilization (except (i) that any representation and warranty qualified by
materiality shall be true and accurate in all respects and (ii) for any
representations and warranties which are expressly stated to be given solely as
of an earlier date, in which case such representation or warranty shall be true
and correct in all respects on and as of such earlier date).

(j) Other Documents. Such other documents, certificates, instruments or
information relating to this Agreement or the transactions contemplated hereby
as Ex-Im Bank may have reasonably requested shall have been delivered in form
and substance satisfactory to Ex-Im Bank.

 

28



--------------------------------------------------------------------------------

(k) No Event of Default. No Event of Default and no Potential Default, exists or
will exist after giving effect to the requested Utilization.

(l) No Material Adverse Change. No event or circumstance shall have occurred
which, in the judgment of Ex-Im Bank, is likely to materially and adversely
affect the ability of the Borrower or the Guarantor to perform all or any of its
obligations under this Agreement or any other Principal Transaction Document, as
the case may be.

SECTION 8. FEES AND EXPENSES

8.01 Fees.

(a) The Borrower shall pay or cause to be paid to Ex-Im Bank the following fees:

(i) a loan commitment fee (“Commitment Fee”) of one-half of one percent (0.50%)
per annum on the uncancelled and undisbursed balance from time to time of the
Credit, computed on the basis of the actual number of days elapsed (including
the first day but excluding the last), using a 365-day year, accruing from
November 28, 2014 to the Final Disbursement Date, and payable on April 15 and
October 15 of each year, beginning on April 15, 2015;

(ii) no later than the initial Disbursement Date, the Pre-Completion Exposure
Fee; and

(iii) no later than the earlier of (a) the In-Orbit Acceptance Date and (b) the
Final Disbursement Date, the Completion Exposure Fee.

The parties hereto acknowledge and agree that the Commitment Fee shall continue
to accrue and become due and payable as described above during any period in
which Utilizations are suspended as described in Section 11.02(a) (Suspension
and Cancellation by Ex-Im Bank).

(b) If, subsequent to the payment of the Pre-Completion Exposure Fee under
Section 8.01(a)(ii), a portion of the Credit has been cancelled pursuant to
Section 11.01 (such portion, a “Cancelled Credit”) or a portion of the Credit is
not disbursed by the Final Disbursement Date, Ex-Im Bank shall refund the
Pre-Completion Exposure Fee applicable to such cancelled or undisbursed amount
of the Credit, provided that:

(i) Ex-Im Bank determines that the Pre-Completion Exposure Fee applicable to
such cancelled or undisbursed amount exceeds U.S.$1,000.00; and

(ii) the Borrower has given Ex-Im Bank and the Ex-Im Facility Agent a written
request for an Exposure Fee refund within one hundred eighty (180) days after
the Final Disbursement Date; provided that such notice is not required in the
case of a Cancelled Credit.

Ex-Im Bank shall apply any refund due on the next Interest Payment Date that is
at least thirty (30) days after either (A) in the case of a Cancelled Credit,
the Final Disbursement Date, or (B) in the case of a not fully disbursed Credit,
Ex-Im Bank’s receipt of the Borrower’s refund

 

29



--------------------------------------------------------------------------------

request. The Pre-Completion Exposure Fee refund shall be applied to the
principal installments of the Credit in the inverse order of their maturity.
Notwithstanding the above, (1) for so long as there exists an Event of Default
or Potential Default, Ex-Im Bank shall not be obligated to apply any
Pre-Completion Exposure Fee refund until the next Interest Payment Date after
the date such event no longer exists, and (2) Ex-Im Bank is authorized to
set-off and apply any Pre-Completion Exposure Fee refund against any obligations
of the Borrower or the Guarantor to Ex-Im Bank.

(c) The Borrower shall pay or cause to be paid to the Ex-Im Facility Agent such
fee as agreed pursuant to that certain engagement letter between the Borrower
and the Ex-Im Facility Agent dated as of January 6, 2015.

8.02 Taxes.

(a) The Borrower and the Guarantor each agrees to pay all amounts owing by it
under this Agreement free and clear of and without deduction or withholding for
or on account of any Taxes.

(b) The Borrower and the Guarantor each further agrees:

(i) that if the Borrower or the Guarantor, as the case may be, is prevented by
operation of law from paying any such Taxes or any such Taxes are required to be
deducted or withheld, then the interest, fees or expenses required to be paid
under this Agreement shall, on an after-tax basis, be increased by the amount
necessary to yield to Ex-Im Bank, interest, fees or expenses in the amounts
provided for in this Agreement after the provision for the payment of all such
Taxes;

(ii) that the Borrower and the Guarantor shall, at the request of Ex-Im Bank,
execute and deliver to Ex-Im Bank such further instruments as may be necessary
or desirable to effect the payment of the increased amounts as provided for in
subsection (i) above;

(iii) that the Borrower and Guarantor each shall hold Ex-Im Bank harmless from
and indemnify Ex-Im Bank against any liabilities with respect to any Taxes
(whether or not properly or legally asserted), as applicable, including (but not
limited to), any Taxes resulting from any Exposure Fee refund; and

(iv) that, at the request of Ex-Im Bank, the Borrower shall provide Ex-Im Bank,
within the later of thirty (30) days after such request or thirty (30) days
after the actual payment of such Taxes, with the original or a certified copy of
evidence of the payment of any Taxes by the Borrower, or, if no Taxes have been
paid, provide Ex-Im Bank, at the request of Ex-Im Bank, with a certificate from
the appropriate taxing authority or an opinion of counsel acceptable to Ex-Im
Bank stating that no Taxes are payable.

(c) Notwithstanding anything to the contrary contained herein, the agreements in
this Section 8.02 (Taxes) shall survive the termination of this Agreement and
all other amounts due hereunder.

 

30



--------------------------------------------------------------------------------

8.03 Expenses. Subject to the terms and conditions of any applicable fee
letters, the Borrower and the Guarantor each agrees, whether or not the
transactions hereby contemplated shall be consummated, to pay, or reimburse the
Ex-Im Facility Agent and Ex-Im Bank, respectively, promptly upon demand for the
payment of, all reasonable and duly documented out-of-pocket costs and expenses
arising in connection with the preparation, printing, execution, delivery,
registration, implementation, modification of, or waiver or consent under, the
Finance Documents, including, without limitation, the cost of preparing an
operative memorandum and an operations and monitoring memorandum for internal
Ex-Im Bank use, the reasonable and duly documented out-of-pocket expenses of the
Ex-Im Facility Agent and Ex-Im Bank (incurred in respect of telecommunications,
mail or courier service, travel and the like), all reasonable and duly
documented out-of-pocket costs and expenses incurred related to the monitoring
and management of the project by the Ex-Im Facility Agent and Ex-Im Bank
(including travel expenses, related to the periodic monitoring visits performed
by the Ex-Im Facility Agent and Ex-Im Bank, in each case as required under
Section 10.02(c) (Inspections) or elsewhere hereunder), the reasonable and duly
documented fees and expenses of counsel for the Ex-Im Facility Agent and Ex-Im
Bank, and all Taxes (including, without limitation, interest and penalties, if
any) which may be payable in respect of the Finance Documents. The Borrower and
the Guarantor shall also pay all of the costs and expenses (including, without
limitation, the fees and expenses of counsel and all Taxes) incurred by or
charged to the Ex-Im Facility Agent or Ex-Im Bank in connection with the
amendment or enforcement of any of the Finance Documents or the protection or
preservation of any right or claim of the Ex-Im Facility Agent or Ex-Im Bank
arising out of any of the Finance Documents. All amounts payable by the Borrower
or the Guarantor pursuant to this Section 8.03 (Expenses) shall be paid by the
Borrower or the Guarantor in the currency in which the same has been incurred
and is payable by the Ex-Im Facility Agent or Ex-Im Bank, as the case may be.

8.04 Additional or Increased Costs.

(a) If, due to any Regulatory Change that (i) changes the basis of taxation of
any amounts payable to Ex-Im Bank (other than taxes imposed on the overall net
income of Ex-Im Bank); (ii) imposes or modifies any reserve, special deposit,
deposit insurance or assessment affecting Ex-Im Bank; or (iii) imposes any other
condition affecting this Agreement, there shall be any increase in the cost to
Ex-Im Bank of agreeing to make or making, funding or maintaining Ex-Im Bank’s
participation in any Utilization, then the Borrower shall from time to time,
upon demand by Ex-Im Bank, pay to Ex-Im Bank additional amounts sufficient to
compensate Ex-Im Bank for such increased cost.

(b) Each demand for payment by Ex-Im Bank under this Section 8.04 (Additional or
Increased Costs) shall be accompanied by a certificate showing in reasonable
detail the basis for the calculation of the amounts demanded, which certificate
in the absence of manifest error, shall be conclusive and binding for all
purposes.

 

31



--------------------------------------------------------------------------------

SECTION 9. PAYMENTS

9.01 Method of Payment.

(a) All payments to be made by the Borrower or the Guarantor under this
Agreement shall be made without set-off or counterclaim in U.S. Dollars in
immediately available and freely transferable funds no later than 11:00 A.M.
(New York City time) on the date on which due (as applicable):

(i) if for the account of the Ex-Im Facility Agent, to the Ex-Im Facility Agent
at JPMorgan Chase Bank, ABA 021000021, Trade Services Acct no. 324 331 754,
Attn: Hyacinth Boreland, reference: ViaSat/Exim –AP088346XX; and

(ii) if for the account of Ex-Im Bank, to Ex-Im Bank at the Federal Reserve Bank
of New York for credit to Ex-Im Bank via the Federal Reserve Wire Network
(FedWire) in accordance with the instructions set forth in the Term Sheet under
the heading “Payment Instructions”.

(b) Except as otherwise provided herein, whenever any payment would otherwise
fall due on a day which is not a Business Day, the due date for payment shall be
the immediately succeeding Business Day and interest and fees shall be computed
in accordance with Section 14.01 (Computations).

9.02 Application of Payments. Ex-Im Bank shall apply payments received by it
under this Agreement (whether at stated maturity, by reason of acceleration,
prepayment or otherwise), including, without limitation any payments under the
Guarantor Guarantee, in the following order of priority: (a) interest due
pursuant to Section 6.02(b) (Interest Payment); (b) Commitment Fees, Exposure
Fees and all other amounts due to Ex-Im Bank under this Agreement and not
otherwise provided for under this Section 9.02 (Application of Payments);
(c) interest due pursuant to Section 6.02(a) (Interest Payment); (d) principal
due; (e) installments of principal not yet due in inverse order of maturity; and
(f) all other amounts due under this Agreement and not otherwise provided for in
this Section 9.02 (Application of Payments).

SECTION 10. REPRESENTATIONS, WARRANTIES AND COVENANTS

10.01 Representations and Warranties of the Borrower.

(a) The Borrower represents and warrants to the Ex-Im Facility Agent and Ex-Im
Bank that:

(i) Existence and Authority. The Borrower is a private limited company, duly
incorporated and validly existing under the laws of the Borrower’s Country, with
full power, authority, and legal right to own its property and carry on its
business as now conducted, and has taken all actions necessary to authorize it
to execute, deliver, perform, and observe the terms and conditions of the
Finance Documents.

 

32



--------------------------------------------------------------------------------

(ii) Governmental Authorizations. All material Governmental Authorizations that
are necessary: (A) for the execution, delivery, performance and observance by
the Borrower of the Finance Documents, including, without limitation, approvals
relating to the availability and transfer of U.S. Dollars required to make all
payments due under this Agreement; (B) for the validity, binding effect and
enforceability of the Finance Documents; and (C) for the execution, delivery and
performance of any Supply Contract, the importation of the Goods and Services,
and the use of the Goods and Services in the Borrower’s Country; have, in each
case, been obtained and are in full force and effect.

(iii) Recordation. To ensure the legality, validity, enforceability, priority or
admissibility in evidence in the Borrower’s Country of any of the Finance
Documents, it is not necessary that any of the Finance Documents be registered,
recorded, enrolled or otherwise filed with any court or Governmental Authority,
or notarized; or that any documentary, stamp or other similar tax, imposition,
or charge of any kind be paid on or with respect to any of the Finance
Documents, except registration of particulars of (A) the Debenture and (B) the
Share Charge at the Companies Registration Office in England and Wales under
Section 859A of the Companies Act 2006 and payment of associated fees.

(iv) Restrictions. The execution, delivery and performance or observance by the
Borrower of the terms of, and consummation by the Borrower of the transactions
contemplated by, each of the Finance Documents does not and will not conflict
with or result in a breach or violation of: (A) the charter, by-laws, or similar
documents of the Borrower; (B) any law of the Borrower’s Country or any other
ordinance, decree, constitutional provision, regulation, or other requirement of
any Governmental Authority (including, without limitation, any restriction on
interest that may be paid by the Borrower) in any material respect; or (C) any
order, writ, injunction, judgment, decree or award of any court or other
tribunal in any material respect. Further, the Borrower’s execution and delivery
of the Finance Documents, the performance and observance of its obligations
thereunder, and the consummation of the transactions contemplated by the
Borrower Documents do not and will not conflict with or result in a material
breach of any agreement or instrument to which the Borrower is a party or to
which it or any of its revenues, properties or assets may be subject, or result
in the creation or imposition of any material Lien upon any of the revenues,
properties or assets of the Borrower pursuant to any such agreement or
instrument other than the Lien upon the Collateral created under the Security
Documents, in each case, in a manner that would constitute a Material Adverse
Effect.

(v) Binding Effect. The Borrower has duly executed and delivered this Agreement
and the other Finance Documents on or before the date hereof, and the Borrower
will also duly execute and deliver each of the other Finance Documents that may
hereafter be executed. Each of the Finance Documents that has been executed and
delivered constitutes, and each such Finance Document that may hereafter be
executed and delivered will constitute, a direct, general and unconditional
obligation of the Borrower that is legal, valid, and binding upon the Borrower
and enforceable against the Borrower in accordance with its respective terms,
except as such enforceability may be limited by applicable insolvency,
reorganization, liquidation, moratorium, readjustment

 

33



--------------------------------------------------------------------------------

of debt or other similar laws affecting the enforcement of creditors’ rights
generally, and by the application of general principles of equity, regardless of
whether such enforceability is considered in a proceeding at law or in equity.
The Borrower’s payment obligations under this Agreement rank in all respects, at
least pari passu in priority of payment and in right of security with all other
unsecured and unsubordinated debt of the Borrower.

(vi) Choice of Law. Under the conflict of laws principles in the Borrower’s
Country, the choice of law provisions of this Agreement are valid, binding and
not subject to revocation by the Borrower, and, in any proceedings brought
before the courts in the Borrower’s Country for enforcement of any of the
Finance Documents, the choice of the law of the State of New York as the
governing law of such documents will be recognized and such law will be applied,
subject to the application of overriding mandatory provisions of English law or
incompatibility with English public policy. To the Knowledge of the Borrower,
there is no incompatibility between (A) such choice of the law of the State of
New York and (B) English law or English public policy.

(vii) Legal Proceedings. No legal proceedings are pending or, to the Knowledge
of the Borrower, threatened in writing before any court or Governmental
Authority that could reasonably be expected to: (A) cause a Material Adverse
Effect; (B) restrain or enjoin or have the effect of restraining or enjoining
the performance or observance of the material terms and conditions of any of the
Finance Documents; or (C) in any other manner question the validity, binding
effect or enforceability of any of the Finance Documents.

(viii) Supply Contract(s).

(A) No Applicable Law of the Borrower’s Country or the Guarantor’s Country is or
will be violated by any Supply Contract or the performance by the Borrower of
its obligations thereunder.

(B) The Borrower, and, to the Knowledge of the Borrower, each Supply Contract
counterparty, is in compliance in all material respects with the terms and
conditions of the Supply Contracts to which it is a party, and no event has
occurred that could reasonably be expected to (1) result in an event of default
(however defined) under, or a material breach of, any Supply Contract,
(2) result in the revocation or termination of any Supply Contract or (3) have a
Material Adverse Effect.

(C) As of the date of the first Utilization, each Supply Contract in effect on
the date hereof consists only of the original document (including exhibits and
schedules) and the amendments thereto (including agreements, side letters,
waivers, supplements, change orders or other documents) delivered to Ex-Im Bank
on or prior to such date, and there are no other agreements, side letters,
waivers, supplements, change orders or other documents, written or oral, to
which the Borrower is a party which have the effect of modifying, supplementing
or

 

34



--------------------------------------------------------------------------------

waiving in any respect any of the respective rights or obligations of the
Borrower under any Supply Contract.

(ix) Use of Goods and Services. The Goods and Services will be used for lawful
purposes, in a lawful manner, and in accordance with Applicable Laws.

(x) Borrower Financial Statements. The Borrower Financial Statements present
fairly in all material respects the financial condition of the Borrower at the
date of such statements and the results of the operations of the Borrower for
such fiscal period. The Borrower Financial Statements have been prepared in
accordance with GAAP consistently applied. Except as fully reflected in the
Borrower Financial Statements, there are no liabilities or obligations with
respect to the Borrower of any nature whatsoever (whether absolute, accrued,
contingent, or otherwise, and whether or not due) for the period to which the
Borrower Financial Statements relate that, either individually or in the
aggregate, would be material to the Borrower. Since the date of the Borrower
Financial Statements, there has been no Material Adverse Effect relating to the
Borrower.

(xi) No Taxes. There is no Tax imposed on or in connection with: (A) the
execution, delivery or performance of any of the Finance Documents; (B) the
enforcement of any of the Finance Documents; or (C) any payment to be made to
the Ex-Im Facility Agent or Ex-Im Bank under any of the Finance Documents. In
connection with the Credit, no Governmental Authority of the Borrower’s Country
shall impose any reserve, special deposit, deposit insurance or assessment
affecting the Ex-Im Facility Agent or Ex-Im Bank.

(xii) No Delinquency on Amounts Due to the United States. To the best of the
Borrower’s knowledge and belief after due diligence, the Borrower is not
delinquent on any amounts due and owing to Ex-Im Bank or any Governmental
Authority of the United States as of the date of this Agreement.

(xiii) No Corrupt Practices. Neither the Borrower nor any of its officers,
directors or authorized employees, agents or representatives has paid, offered
or promised to pay, or authorized the payment, directly or indirectly, of any
commission, bribe, pay-off or kickback or similar payment related to the Credit
or the transactions contemplated thereby that violates any Applicable Law or
entered into any agreement or arrangement under which any such payment will at
any time be made. The Borrower has not and, to the best of the Borrower’s
knowledge and belief after due inquiry, each Exporter and Ancillary Services
Provider (if any) has not, and will not, agree to, offer to, cause to, arrange
for or receive, directly or indirectly, any payment, discount, allowance,
rebate, commission, fee or other payment in connection with Goods and Services
or the Supply Contract(s), except for (A) payment of manufacturing costs of for
the purchase of the Goods and Services; (B) the regular remuneration of regular
full-time directors, officers and employees; (C) regular commissions or fees, if
any, to regular sales agents, brokers or representatives and readily
identifiable on the party’s books and records as to amount, purpose, and
recipient; or (D) any discounts, allowance, or rebates that are disclosed in
invoices from the Exporter or Ancillary Services Provider, as the case may be.

 

35



--------------------------------------------------------------------------------

(xiv) Suspension and Debarment, etc. The Borrower and each of its Principals
individually are not (a) Excluded or Disqualified from participating in a
Covered Transaction or (b) delinquent on any substantial debts owed to the U.S.
Government or its agencies or instrumentalities as of the date hereof. The
Borrower has not made, and to the best of the Borrower’s knowledge and belief,
the Exporter(s) (and Ancillary Services Provider(s), if any) have not made, and
will not make, any payment in connection with the Goods and Services or the
Supply Contract(s) or the Credit to any Person who is Excluded or Disqualified
from participating in a Covered Transaction.

For the purposes of this Section 10.01(a)(xiv) (Suspension and Debarment, etc.),
an “Excluded Person” is defined as a Person listed as “Exclusion Status: Active”
under Search Records on the website https://www.sam.gov/portal/public/SAM (the
“SAM Portal”) or named in any equivalent list that Ex-Im Bank notifies the
Borrower has replaced or will replace the SAM Portal.

(xv) Certification as to Persons Subject to Sanctions. As of the Execution Date
and as at September 29, 2014,

(A) none of (I) the Borrower, (II) any Controlling Sponsor of the Borrower, or
(III) any Relevant Person that is owned or Controlled by the Borrower or any of
its Controlling Sponsors, is subject to sanctions under section 5(a) of the Iran
Sanctions Act.

(B) none of the Guarantor, or any Relevant Person that is owned or controlled by
the Guarantor, is subject to sanctions under section 5(a) of the Iran Sanctions
Act.

(xvi) Security Documents. The Security Documents will create and perfect in
favor of Ex-Im Bank a legal, valid and enforceable first-priority security
interest in the Collateral. Other than Permitted Liens, no other Liens exist
over or with respect to the Collateral.

(xvii) Insurance. All Insurance required to be maintained by it pursuant to
Section 10.02(r) (Insurance) has been obtained and is in full force and effect,
or if not required to be maintained as of the date of this Agreement, will be
obtained in the ordinary course at such time such Insurance is required to be
obtained.

(xviii) Payment of Taxes.

(A) Each of the Borrower and the Guarantor has duly and punctually paid and
discharged all material Taxes imposed upon it or its assets within the time
period allowed without incurring penalties, save to the extent that (i) payment
is being contested in good faith and (ii) it has made adequate reserves for
those Taxes.

(B) Neither the Borrower nor the Guarantor is overdue in the filing of any
material Tax returns.

 

36



--------------------------------------------------------------------------------

(C) No claims or investigations are ongoing or, to the Knowledge of the
Borrower, threatened in writing against either the Borrower or the Guarantor
with respect to Taxes, which might reasonably be expected to have a Material
Adverse Effect.

(D) The Borrower is a resident for Tax purposes only in the Borrower’s country.

(E) The Guarantor is a resident for Tax purposes only in the Guarantor’s
country.

(xix) Prohibited Entities and Prohibited Use. The Borrower represents and
warrants that none of the Borrower, the Guarantor or any Operator (A) has
entered into any Satellite Related Agreement with any Prohibited Entity or
(B) is aware of any Prohibited Use, or any proposed or pending agreement or
arrangement that would result in a Prohibited Use.

(xx) Borrower Communications Licenses. The Borrower holds all material Borrower
Communications Licenses necessary for its provision of satellite broadband
services and the sale of capacity under the Capacity Purchase Agreement, except
for the Space Activities License, which is expected to be obtained by no later
than thirty (30) days prior to the Launch Date. Each such material Borrower
Communications License is in full force and effect and the Borrower has not
received any written notice of revocation or adverse material modification of
any such Borrower Communications License. The Borrower has entered into
customary coordination and allocation activities, in accordance with common
industry practice, regarding any of the use of radio communication frequency,
coverage area, type of service and power levels for particular services or
applications for the purposes of avoiding harmful interference (above
permissible levels) between the ViaSat-2 Satellite and any satellite operator or
any other satellite network owned or operated by any other Person.

(xxi) No Event of Default. No Event of Default and no Potential Default, has
occurred and is continuing.

(b) The representations and warranties of the Borrower set forth in
Section 10.01(a) (other than Section 10.01(a)(xv)) shall be deemed repeated as
of the date of each Utilization, with the same force and effect as if made on
such date, provided that any representation or warranty that is expressly stated
to be given solely as of an earlier date, shall be true and correct on and as of
such earlier date.

10.02 Affirmative Covenants of the Borrower. The Borrower covenants and agrees
that until all amounts owing under this Agreement have been paid in full, unless
Ex-Im Bank shall have consented otherwise in writing:

(a) Notice of Defaults. The Borrower shall promptly but in no event later than
ten (10) days after becoming aware of the occurrence of an Event of Default or
any Potential Default, notify Ex-Im Bank and the Ex-Im Facility Agent in writing
by confirmed facsimile

 

37



--------------------------------------------------------------------------------

transmission or hand delivery of the particulars of such occurrence and the
corrective action proposed to be taken by the Borrower with respect thereto.

(b) Financial Reports.

(i) Yearly Financial Reports. Beginning with the fiscal year in which this
Agreement is executed and continuing until all amounts owing under this
Agreement have been paid in full, the Borrower shall furnish to the Ex-Im
Facility Agent and Ex-Im Bank (attn: Asset Management Division), within one
hundred eighty (180) days after the end of the applicable fiscal year, a copy of
the Borrower’s annual consolidated financial statements, including its balance
sheet, statement of income, and statement of cash-flow for that fiscal year, all
of which shall have been audited by an independent accounting firm reasonably
acceptable to Ex-Im Bank.

(ii) Semi-Annual Financial Reports. Beginning with the fiscal year in which this
Agreement is executed and continuing until all amounts owing under this
Agreement have been paid in full, the Borrower shall furnish to the Ex-Im
Facility Agent and Ex-Im Bank (attn: Asset Management Division), as soon as they
become available, but in no event later than one hundred and twenty (120) days
after the end of each applicable fiscal half year, a copy of the Borrower’s
semi-annual unaudited consolidated financial statements, including its balance
sheet, statement of income, and statement of cash-flow for such fiscal half
year.

(iii) All financial reports to be submitted to the Ex-Im Facility Agent and
Ex-Im Bank shall be prepared in accordance with GAAP consistently applied, shall
fairly present in all material respects the financial condition of the Borrower
and the results of its operations for the periods covered, shall be in the
English language, and, with respect to the annual financial reports delivered
pursuant to Section 10.02(b)(i), shall include an auditor’s opinion and any
accompanying notes. Each set of financial statements delivered pursuant to this
Section 10.02 (Affirmative Covenants of the Borrower) shall be certified by any
duly Authorized Officer of the Borrower as fairly presenting in all material
respects the financial condition and operations of the Borrower as at the date
as at which those financial statements were drawn up and prepared, subject to
changes resulting from normal year-end adjustments. The Borrower agrees to
submit to the Agent and Ex-Im Bank such additional financial reports and other
data and information regarding its financial condition, business, and operations
as Ex-Im Bank may reasonably request.

(c) Inspections. Subject to Applicable Laws (including, for the avoidance of
doubt, any applicable export control restrictions), the Borrower shall permit
representatives of Ex-Im Bank to make reasonable inspections of the project
using or incorporating the Goods and Services, and of the Borrower’s books and
records in connection with this Agreement and the transactions contemplated
hereby (including, without limitation, records regarding the use of the Goods
and Services) during the Borrower’s normal business hours, and cause the
officers and employees of the Borrower to give full cooperation and assistance
in connection therewith; provided that unless an Event of Default has occurred
and is continuing, such inspections shall occur no more than twice annually. The
reasonable cost and expenses of one (1) such inspection

 

38



--------------------------------------------------------------------------------

per year shall be borne by the Borrower, and the costs and expenses of any
additional inspections shall be borne by Ex-Im Bank, provided that if an Event
of Default shall have occurred and be continuing, the Borrower shall bear the
cost and expense of any such inspections.

(d) Notice of Disputes. The Borrower shall promptly give written notice to Ex-Im
Bank and the Ex-Im Facility Agent of any material dispute that may exist between
the Borrower and (i) any Governmental Authority, or (ii) the Guarantor or
(iii) any export credit agency or multilateral financial institution.

(e) Governmental Authorizations.

(i) The Borrower shall promptly obtain and maintain all material Governmental
Authorizations that are necessary: (A) for the execution, delivery, performance,
and observance by the Borrower of the Finance Documents, including, without
limitation, all approvals relating to the availability and transfer of U.S.
Dollars required to make all payments due under this Agreement; (B) for the
validity, binding effect and enforceability of the Finance Documents; (C) for
the execution, delivery and performance by the Borrower of any Supply Contract,
the importation of the Goods and Services, and use of the Goods and Services in
the Borrower’s Country, including (subject to Section 10.02(e)(ii)), all
Borrower Communications Licenses and (D) in connection with the conduct of the
Borrower’s business, trade and ordinary activities.

(ii) The Borrower shall, no later than the Required License Effectiveness Date,
provide evidence satisfactory to Ex-Im Bank that the Borrower has obtained the
Space Activities License and has otherwise been fully licensed by the regulatory
authorities in the Borrower’s Country to operate the ViaSat-2 Satellite at 70.0°
W.L. nominal orbital location.

(f) Pari Passu. The Borrower shall ensure that its payment obligations under
this Agreement will at all times constitute the direct, general and
unconditional obligations of the Borrower and rank in all respects at least pari
passu in priority of payment and in right of security with all other unsecured
and unsubordinated debt of the Borrower except for obligations mandatorily
preferred by laws that are applicable to companies generally.

(g) Notice of Suspension or Debarment. The Borrower shall provide immediate
written notice to Ex-Im Bank and the Ex-Im Facility Agent if at any time (i) it
or any of its Principals or (ii) it learns that any Exporter or Ancillary
Services Provider, has become Excluded or Disqualified.

(h) Acquisition List. The Borrower shall obtain the prior written consent of
Ex-Im Bank to any alteration of the Acquisition List.

(i) Supply Contract(s); Commercial Agreements.

(i) The Borrower shall obtain the prior written consent of Ex-Im Bank to any
assignment of the Borrower’s rights or obligations under any Supply Contract or
Commercial Agreement or to any material modification to or cancellation of any
Supply Contract or Commercial Agreement.

 

39



--------------------------------------------------------------------------------

(ii) The Borrower shall exercise its rights and remedies under the Commercial
Agreements in accordance with prudent business practice.

(j) Progress and Technical Operating Reports.

(i) Progress Reports. Beginning with sixty (60) days after the Execution Date
and continuing until the In-Orbit Acceptance Date is completed or until all
amounts owing under this Agreement have been paid in full, whichever occurs
first, the Borrower shall submit to the Ex-Im Facility Agent and Ex-Im Bank
(attn: Engineering and Environment Division), with a copy to the Technical
Advisor, within thirty (30) days following the end of each calendar quarter a
progress report (“Progress Report”) with respect to the manufacture and
development of the ViaSat-2 Satellite, together with any material management
reports issued by the manufacturer of the ViaSat-2 Satellite. Each Progress
Report must be certified as correct in all material respects by the Borrower and
the report and the certification must be in form and substance satisfactory to
Ex-Im Bank. Each Progress Report shall include the following:

(A) a narrative statement of (i) the work completed on the ViaSat-2 Satellite
during the quarter, including an explanation as to any change in the plans and
any unusual conditions or material problems encountered, and (ii) a work
schedule for the next succeeding quarter; and

(B) a project manufacture and completion schedule showing (i) originally planned
and actual progress and percentage completion, (ii) the currently estimated date
of Launch and the In-Orbit Acceptance Date, and (iii) an explanation of any
material deviation to the original ViaSat-2 Satellite manufacture and completion
schedule.

(ii) Technical Operating Reports. Within sixty (60) days following the In-Orbit
Acceptance Date, and continuing annually thereafter until all amounts owing
under this Agreement have been paid in full, the Borrower shall submit to the
Ex-Im Facility Agent and Ex-Im Bank (attn: Engineering and Environment Division)
copies in English of its regular production and operating reports (each such
report, a “Technical Operating Report” in the form of Annex E.

(k) Use of U.S. Registered Vessels for Ocean Transport. The Borrower shall cause
all Goods for which it requests or has requested a Disbursement that are to be
exported by ocean vessel to be transported from the United States in vessels of
U.S. registry, as required by 46 U.S.C. §55304 (Public Resolution No. 17 of the
73rd Congress of the United States, as amended), except to the extent that
either a (i) “Certification of Vessel Non-Availability” or (ii) “Determination
for Use in Ex-Im Bank Financing Evaluation Process” is obtained from MARAD.

(l) Marine and Transit Hazards Insurance. The Borrower shall obtain or cause to
be obtained insurance against marine and transit hazards on all shipments of
Goods in an amount not less than the amount of the Disbursements that have been
or are to be made with respect to those shipments and with deductibles as
customarily obtained; and shall use reasonable

 

40



--------------------------------------------------------------------------------

commercial efforts to give U.S. insurers a non-discriminatory opportunity to bid
for such insurance business related to such Goods.

(m) Notice Regarding Iran Sanctions. The Borrower shall immediately notify Ex-Im
Bank and the Ex-Im Facility Agent upon obtaining knowledge that the Borrower or
any of its Controlling Sponsors or any Relevant Person that is owned or
Controlled by the Borrower or any such Controlling Sponsor, is or becomes
subject to sanctions under Section 5(a) of the Iran Sanctions Act.

(n) Use of Funds. The Credit shall only be used by the Borrower to finance:
(a) the Financed Portion of the costs incurred on or after the Initial
Eligibility Date by the Borrower for the purchase of Goods and/or Services; and
(b) the Exposure Fee payable on the Financed Portion.

(o) Use of Goods and Services. The Borrower shall use the Goods and Services for
lawful purposes and in accordance with all Applicable Law.

(p) In-Orbit Acceptance Date. The Borrower shall: (i) provide to the Ex-Im
Facility Agent and Ex-Im Bank a certificate signed by an Authorized Officer of
the Borrower confirming that the In-Orbit Acceptance Date for the ViaSat-2
Satellite has occurred (and the date upon which such In-Orbit Acceptance Date
occurred) not later than five (5) Business Days thereafter; and (ii) promptly on
request, supply to the Ex-Im Facility Agent and Ex-Im Bank, such further
information regarding such In-Orbit Acceptance Date as either may reasonably
request.

(q) Manufacture and Launch.

(i) The Borrower shall use commercially reasonable efforts to procure the
manufacture and launch of the ViaSat-2 Satellite in compliance with all
Applicable Law and the terms of its material Governmental Authorizations.

(ii) The Borrower shall promptly notify Ex-Im Bank in writing:

(A) upon the Launch of the ViaSat-2 Satellite;

(B) whether the Launch of the ViaSat-2 Satellite has been achieved or has
failed; and

(C) any planned date (or revision thereof) for the Launch of the ViaSat-2
Satellite.

(r) Insurance.

(i) The Borrower shall insure its business and assets with insurance companies
and to such an extent, against such risks, on such terms and in such amounts as
is customary in the case of entities of established reputations engaged in the
same or a similar business and similarly situated to the Borrower.

 

41



--------------------------------------------------------------------------------

(ii) The Borrower shall maintain, or cause to be maintained Launch Insurance and
In-Orbit Insurance on and in relation to the ViaSat-2 Satellite in accordance
with the terms and conditions of this Agreement, including Annex G.

(s) Additional Information. The Borrower shall promptly, and in any event within
ten (10) Business Days upon becoming aware of them, provide notice to the Ex-Im
Facility Agent and Ex-Im Bank of the following:

(i) the details of any litigation, arbitration or administrative proceedings or
investigations before any Governmental Authority which are current, threatened
in writing or pending against it and which would be reasonably likely, if
adversely determined, to have a Material Adverse Effect;

(ii) any Environmental Claim against it, which is current, pending or threatened
in writing and any facts or circumstances which are reasonably likely to result
in any Environmental Claim being commenced against it and which would be
reasonably likely, if adversely determined, to have a Material Adverse Effect;
and

(iii) such further information regarding the financial condition, business or
operations of the Borrower as Ex-Im Bank or the Ex-Im Facility Agent may
reasonably request.

(t) Conduct of Business. The Borrower shall (i) maintain its legal existence,
(ii) ensure that it has the right and is duly qualified to conduct its business
as it is conducted from time to time in the Borrower’s Country, (iii) do all
things necessary to obtain, preserve and keep in full force and effect all
rights including, without limitation, all material franchises, contracts,
licenses, consents and other rights which are necessary for the conduct of its
business in the Borrower’s Country, (iv) conduct its business with due diligence
and care, in accordance with customary commercial and financial practices and
its constitutive documents, and (v) comply in all material respects with all
Applicable Laws and the terms of its material Governmental Authorizations,
including (but not limited to) the Applicable Laws of the U.S. governing the
export, ownership and operation of the ViaSat-2 Satellite.

(u) Maintenance of Assets.

(i) The Borrower shall use commercially reasonable efforts to maintain and
preserve the ViaSat-2 Satellite in good working order (fair wear and tear
excepted) and in such condition that such assets will have the capacity and
functional ability to perform, on a continuing basis, in normal commercial
operation in accordance with customary business practices.

(ii) The Borrower shall use commercially reasonable efforts to cause the
ViaSat-2 Satellite to be operated and maintained so that the condition and
operating efficiency thereof will be maintained and preserved in all material
respects in accordance and compliance with:

 

42



--------------------------------------------------------------------------------

(A) customary operating practices, methods, specifications and standards of
safety, maintenance and performance generally accepted by operators of
satellites of a similar size and type as the ViaSat-2 Satellite;

(B) such standards as shall be required to enforce any material warranty claims
against dealers, manufacturers, vendors, contractors, and sub-contractors;

(C) the terms and conditions of all insurance policies maintained with respect
to the ViaSat-2 Satellite and the Launch of the ViaSat-2 Satellite at any time;

(D) all requirements of Applicable Law and all material Governmental
Authorizations applicable to the operation and Launch of the ViaSat-2 Satellite;
and

(E) the terms of the Supply Contracts and Commercial Agreements.

(v) Prohibited Use. Without prejudice to the Borrower’s obligations under
Section 10.03(m) (Prohibited Entity), if the Borrower, or any Operator, becomes
aware of any Prohibited Use, or any proposed or pending agreement or arrangement
that would result in a Prohibited Use, the Borrower shall:

(i) promptly, notify Ex-Im Bank thereof and provide Ex-Im Bank with the details
of such Prohibited Use or proposed Prohibited Use;

(ii) use commercially reasonable efforts to cause such Prohibited Use to cease
as promptly as practicable thereafter or, as the case may be, to prevent such
proposed Prohibited Use from occurring; and

(iii) promptly from time to time, until such Prohibited Use ceases to exist or,
as the case may be, such proposed Prohibited Use is no longer reasonably likely
to occur, provide Ex-Im Bank with details, to the satisfaction of Ex-Im Bank, of
efforts taken by or on behalf of the Borrower or the Operator to cause such
Prohibited Use to cease or, as the case may be, to prevent such proposed
Prohibited Use from occurring and, if at any time requested by Ex-Im Bank,
promptly provide Ex-Im Bank with evidence of any such efforts.

(w) Other Acts. From time to time, the Borrower shall do and perform any and all
acts and execute any and all documents as may be necessary or as reasonably
requested by the Ex-Im Facility Agent or Ex-Im Bank in order to effect the
purposes of this Agreement and the other Borrower Documents.

10.03 Negative Covenants of the Borrower. The Borrower covenants and agrees that
until all amounts owing under this Agreement have been paid in full, without the
prior written consent of Ex-Im Bank:

 

43



--------------------------------------------------------------------------------

(a) Liens on Assets. The Borrower shall not create, assume, permit, or suffer to
exist any Liens on any of its assets, except Permitted Liens.

(b) Indebtedness. The Borrower shall not incur or permit to exist any
Indebtedness, except for Permitted Indebtedness.

(c) Loans or Credit. The Borrower shall not be a creditor in respect of any
Indebtedness.

(d) Sale, Lease or Transfer of Goods and Services. The Borrower shall not sell,
lease or otherwise transfer, or agree to sell, lease or otherwise transfer, any
Goods and Services (or any component thereof) to any Person; provided that the
foregoing restriction shall not prohibit the Borrower from operating,
controlling or using the ViaSat-2 Satellite in accordance with or as permitted
by the Commercial Agreements or in connection with a Permitted Business.

(e) Use of the Goods and Services. The Borrower shall not use, or permit the use
of, the Goods and Services outside the Borrower’s Country; provided that the
foregoing restriction shall not prohibit the Borrower from operating,
controlling or using the ViaSat-2 Satellite in accordance with or as permitted
by the Commercial Agreements or in connection with a Permitted Business.

(f) Change in Business. The Borrower shall not engage in any business other than
a Permitted Business.

(g) Subsidiary. The Borrower shall not form or have any Subsidiary.

(h) Investments. The Borrower shall not acquire any company, business, or
securities or make any other investment, other than Permitted Investments.

(i) Merger, Consolidation, Dissolution, and Sale. The Borrower shall not merge
or consolidate with any other entity; dissolve or terminate its legal existence;
sell, lease, transfer or otherwise dispose of any substantial part of its
properties or any of its properties essential to the conduct of its business or
operations, as now or hereafter conducted (other than the sale, lease or
transfer of satellite capacity in accordance with or as permitted by the
Capacity Purchase Agreement, including the sale, lease or transfer of satellite
capacity by the Borrower to third parties in accordance with or as permitted by
the Capacity Purchase Agreement); or enter into any agreement to do any of the
foregoing.

(j) Insolvency Proceedings. The Borrower shall not commence or consent to any
bankruptcy, insolvency, winding up, dissolution or similar proceeding.

(k) Insurance. The Borrower shall not:

(i) make any adverse modification, and shall ensure no adverse modification is
made, to any Launch Insurance or In-Orbit Insurance without Ex-Im Bank’s prior
written consent (it being acknowledged and agreed that any variances in any
insurance premiums or extensions of policy end dates shall not constitute a
modification); and

 

44



--------------------------------------------------------------------------------

(ii) do or omit to do, or permit to be done or left undone, anything whereby any
Launch Insurance or In-Orbit Insurance (x) would or could reasonably be expected
to be rendered, in whole or in part, invalid or unenforceable and, without
prejudice to the foregoing, the Borrower shall not use or permit the ViaSat-2
Satellite or any part thereof, to be used for any purpose, in any manner not
covered by required insurance (except as otherwise expressly permitted herein),
or (y) could reasonably be expected to adversely affect or prejudice the rights
of Ex-Im Bank under such insurance.

(l) Suspension and Debarment, etc. The Borrower shall not knowingly enter into
any transactions in connection with the Goods and Services with any person who
is debarred, suspended, declared ineligible, or voluntarily excluded from
participation in procurement or non-procurement transactions with any United
States federal government department or agency pursuant to any of the Debarment
Regulations.

(m) Prohibited Entity. The Borrower shall not (and the Borrower shall ensure
that no Operator shall) enter into any Satellite Related Agreement with any
Prohibited Entity.

(n) Derivative Transactions. The Borrower shall not execute any rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or price or bond index swaps or
options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts or any other similar transactions or engage in any transaction
involving commodity options or futures contracts or any similar speculative
transactions (including speculative take-or-pay hedging contracts).

10.04 Representations and Warranties of the Guarantor.

(a) The Guarantor represents and warrants to Ex-Im Bank that:

(i) Existence and Authority. The Guarantor is duly organized and validly
existing under the laws of the Guarantor’s Country, with full power, authority,
and legal right to own its property and carry on its business as now conducted,
and has taken all actions necessary to authorize it to execute, deliver,
perform, and observe the terms and conditions of the Principal Transaction
Documents to which it is a party.

(ii) Governmental Authorizations. All material Governmental Authorizations that
are necessary: (A) for the execution, delivery, performance and observance by
the Guarantor of the Principal Transaction Documents to which it is a party; and
(B) for the validity, binding effect and enforceability of the Principal
Transaction Documents to which it is a party; have, in each case, been obtained
and are in full force and effect.

(iii) Recordation. To ensure the legality, validity, enforceability, priority or
admissibility in evidence in the Guarantor’s Country of any of the Principal
Transaction Documents to which it is a party, it is not necessary that any of
the Principal Transaction Documents to which it is a party be registered,
recorded, enrolled or otherwise filed with any court or Governmental Authority,
or notarized; or that any documentary, stamp or

 

45



--------------------------------------------------------------------------------

other similar tax, imposition, or charge of any kind be paid on or with respect
to any of the Principal Transaction Documents to which it is a party.

(iv) Restrictions. The execution, delivery and performance or observance by the
Guarantor of the terms of, and consummation by the Guarantor of the transactions
contemplated by, each of the Principal Transaction Documents to which it is a
party does not and will not conflict with or result in a breach or violation of:
(A) the charter, by-laws, or similar documents of the Guarantor; (B) any law of
the Guarantor’s Country or any other ordinance, decree, constitutional
provision, regulation, or other requirement of any Governmental Authority
(including, without limitation, any restriction on interest that may be paid by
the Guarantor) in any material respect; or (C) any order, writ, injunction,
judgment, decree or award of any court or other tribunal in any material
respect. Further, the Guarantor’s execution and delivery of the Principal
Transaction Documents to which it is a party, the performance and observance of
its obligations thereunder, and the consummation of the transactions
contemplated by the Principal Transaction Documents to which it is a party do
not and will not conflict with or result in a material breach of any agreement
or instrument to which the Guarantor is a party or to which it or any of its
revenues, properties or assets may be subject, or result in the creation or
imposition of any material Lien upon any of the revenues, properties or assets
of the Guarantor pursuant to any such agreement or instrument, in each case, in
a manner that would constitute a Material Adverse Effect.

(v) Binding Effect. The Guarantor has duly executed and delivered this Agreement
and the other Principal Transaction Documents to which it is a party on or
before the date hereof, and the Guarantor will also duly endorse and deliver
each of the other Principal Transaction Documents to which it is a party that
may hereafter be executed. Each of the Principal Transaction Documents to which
it is a party that has been executed and delivered constitutes, and each such
Principal Transaction Document to which it is a party that may hereafter be
executed and delivered will constitute, a direct, general and unconditional
obligation of the Guarantor that is legal, valid, and binding upon the Guarantor
and enforceable against the Guarantor in accordance with its respective terms,
except as such enforceability may be limited by applicable insolvency,
reorganization, liquidation, moratorium, readjustment of debt or other similar
laws affecting the enforcement of creditors’ rights generally, and by the
application of general principles of equity, regardless of whether such
enforceability is considered in a proceeding at law or in equity. The
Guarantor’s payment obligations under this Agreement rank, and will rank, in all
respects, at least pari passu in priority of payment and in right of security
with all other unsecured and unsubordinated debt of the Guarantor.

(vi) [Reserved.]

(vii) Legal Proceedings. No legal proceedings are pending or, to the Knowledge
of the Guarantor, threatened in writing before any court, Governmental Authority
that could reasonably be expected to: (A) materially and adversely affect the
Guarantor’s financial condition, business or operations; (B) restrain or enjoin
or have the effect of restraining or enjoining the performance or observance of
it of the material

 

46



--------------------------------------------------------------------------------

terms and conditions of any of the Principal Transaction Documents to which it
is a party; or (C) in any other manner question the validity, binding effect or
enforceability of any of the Principal Transaction Documents to which it is a
party.

(viii) Guarantor Financial Statements. The Guarantor Financial Statements
present fairly in all material respects the financial condition of the Guarantor
at the date of such statements and the results of the operations of the
Guarantor for such fiscal year. The Guarantor Financial Statements have been
prepared in accordance with GAAP consistently applied. Except as fully reflected
in the Guarantor Financial Statements, there are no liabilities or obligations
with respect to the Guarantor of any nature whatsoever (whether absolute,
accrued, contingent, or otherwise, and whether or not due) for the period to
which the Guarantor Financial Statements relate that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect on
the Guarantor. Since the date of the Guarantor Financial Statements, there has
been no Material Adverse Effect on the financial condition, business, prospects,
or operations of the Guarantor.

(ix) No Taxes. There is no Tax imposed on or in connection with: (i) the
execution, delivery or performance of any of the Finance Documents to which it
is a party; (ii) the enforcement of any of the Finance Documents to which it is
a party; or (iii) on any payment to be made to Ex-Im Bank under any of the
Finance Documents to which it is a party. In connection with the Credit, no
Governmental Authority of the Guarantor’s Country shall impose any reserve,
special deposit, deposit insurance or assessment affecting Ex-Im Bank.

(x) No Delinquency on Amounts Due to the United States. To the Knowledge of the
Guarantor after due diligence, the Guarantor is not delinquent on any amounts
due and owing to any Governmental Authority of the United States as of the date
of this Agreement.

(xi) No Corrupt Practices. Neither the Guarantor nor any of its officers,
directors or authorized employees, agents or representatives has paid, offered
or promised to pay, or authorized the payment, directly or indirectly, of any
commission, bribe, pay-off or kickback or similar payment related to the Credit
or the transactions contemplated thereby that violates any Applicable Law or
entered into any agreement or arrangement under which any such payment will at
any time be made.

(xii) Certification as to Persons Subject to Sanctions. As at the date hereof
and as at September 29, 2014, none of (A) the Borrower, (B) the Guarantor or
(C) any Relevant Person that is owned or Controlled by the Borrower or the
Guarantor, is subject to sanctions under section 5(a) of the Iran Sanctions Act.

(xiii) Suspension and Debarment, etc. The Guarantor and each of its Principals
individually are not (A) Excluded or Disqualified from participating in a
Covered Transaction or (B) delinquent on any substantial debts owed to the U.S.
Government or its agencies or instrumentalities as of the date hereof.

 

47



--------------------------------------------------------------------------------

(xiv) Borrower Communications Licenses. The Borrower holds all material Borrower
Communications Licenses necessary for its provision of satellite broadband
services and the sale of capacity under the Capacity Purchase Agreement, except
for the Space Activities License, which is expected to be obtained by no later
than thirty (30) days prior to the Launch Date. Each such material Borrower
Communications License is in full force and effect and the Guarantor has not
received any written notice of revocation or adverse material modification of
any such Borrower Communications License. The Borrower has entered into
customary coordination and allocation activities, in accordance with common
industry practice, regarding any of the use of radio communication frequency,
coverage area, type of service and power levels for particular services or
applications for the purposes of avoiding harmful interference (above
permissible levels) between the ViaSat-2 Satellite and any satellite operator or
any other satellite network owned or operated by any other Person.

(xv) No Misleading Information. Any factual or other written information
provided by, or on behalf of, the Guarantor (taken as a whole but excluding any
projections, budgets or forecasts) to Ex-Im Bank or the Ex-Im Facility Agent
relating to the evaluation, approval or implementation of the Credit was and is
true, complete and accurate in all material respects as at the date it was
provided or as at the date (if applicable) at which it is stated and is not
misleading in any material respect as of such date, and any projection, budget
and forecast provided to Ex-Im Bank or the Ex-Im Facility Agent has been
prepared in good faith on the basis of recent historical information and on the
basis of assumptions which were reasonable in the Guarantor’s opinion at the
time at which they were prepared and supplied.

(b) The representations and warranties of the Guarantor set forth in
Section 10.04(a) (other than in Section 10.04(a)(xii)) shall be deemed repeated
as of the date of each Utilization, with the same force and effect as if made on
such date provided that (i) any representation not qualified by “materiality”,
shall be so qualified for purposes of any such deemed repetition and (ii) any
representation or warranty which is expressly stated to be given solely as of an
earlier date, shall be true and correct on and as of such earlier date.

10.05 Covenants of the Guarantor. The Guarantor covenants and agrees that until
all amounts owing under this Agreement and the other Finance Documents have been
irrevocably paid in full, the Guarantor shall observe and comply with each of
the covenants set forth in Annex F.

SECTION 11. CANCELLATION, SUSPENSION AND EVENTS OF DEFAULT

11.01 Cancellation by the Borrower. The Borrower may cancel at any time all or
any part of the undisbursed and uncancelled amount of the Credit for which
Letters of Credit have not been issued, advised or confirmed, provided that
(a) thirty (30) days’ irrevocable prior written notice is given to the Ex-Im
Facility Agent and Ex-Im Bank and (b) no Event of Default or Potential Default
shall have occurred and be continuing at the time of cancellation. In the event
of a cancellation of all or part of the Credit

 

48



--------------------------------------------------------------------------------

by the Borrower, the Borrower shall pay to Ex-Im Bank, on or before the proposed
date of cancellation, all Commitment Fees accrued and unpaid under Section 8.01
(Fees) and all other amounts due and payable under this Agreement and the other
Finance Documents as of the proposed date of cancellation, but shall not be
obligated to pay any cancellation fee in connection therewith.

11.02 Suspension and Cancellation by Ex-Im Bank.

(a) If an Event of Default occurs and is continuing, Ex-Im Bank, by written
notice to the Ex-Im Facility Agent, the Borrower and the Guarantor, may:
(i) suspend further Utilizations of the Credit until Ex-Im Bank is satisfied
that the cause of such suspension has been removed; or (ii) cancel the
unutilized and uncancelled amount of the Credit, provided, that Ex-Im Bank shall
not suspend or cancel any portion of the Credit for which Letters of Credit have
been issued, advised or confirmed. In the event of a cancellation of all or part
of the Credit by Ex-Im Bank, the Borrower shall pay to Ex-Im Bank all Commitment
Fees accrued and unpaid in respect of such cancelled portion under Section 8.01
(Fees) and all other amounts due and payable to Ex-Im Bank under this Agreement
and the other Finance Documents as of the date of cancellation.

(b) If the Operative Date has not occurred on or prior to the Required Operative
Date, then, after taking into account the circumstances of such failure, Ex-Im
Bank may, by written notice to the Ex-Im Facility Agent, the Borrower and the
Guarantor, cancel the Credit.

11.03 Events of Default and Remedies.

(a) Each of the following events or conditions shall be an “Event of Default”
under this Agreement:

(i) any failure by the Borrower or the Guarantor to pay when due any amount
owing under this Agreement if such failure to pay is not cured within two
(2) Business Days after the date when due; provided that the Borrower may not
avail itself of the foregoing two (2) Business Day cure period more than once in
any twelve (12) month period;

(ii) any failure by the Borrower to comply with its obligations under
Section 10.02(a) (Notice of Defaults);

(iii) any representation or warranty made or deemed made by the Borrower or the
Guarantor in any Finance Document or in connection herewith, or any statement
made in any certificate, report, or financial statement furnished by the
Borrower or the Guarantor to the Ex-Im Facility Agent or Ex-Im Bank, or any
statement made in the legal opinions of the Borrower or the Guarantor concerning
facts relating to the Borrower or the Guarantor, as the case may be, or the
transactions contemplated hereby, has proven to have been false or misleading in
any material respect when made;

 

49



--------------------------------------------------------------------------------

(iv) (A) any failure by the Borrower to perform or comply with any of the
covenants or provisions set forth in this Agreement or any other Finance
Document (exclusive of (I) any events specified as an Event of Default in any
other subsection of this Section 11.03(a) and (II) Sections 10.02(v) (Prohibited
Use) and 10.03(m) (Prohibited Entity)), which failure, if capable of being
cured, remains uncured for a period of thirty (30) days after (x) Ex-Im Bank has
received notice thereof from the Borrower or (y) Ex-Im Bank or the Ex-Im
Facility Agent has given written notice thereof to the Borrower or (B) any
failure by the Guarantor to perform or comply with any of the covenants or
provisions set forth in this Agreement or any other Finance Document (exclusive
of any events specified as an Event of Default in any other subsection of this
Section 11.03(a)), which failure, if capable of being cured, remains uncured for
a period of forty-five (45) days after (x) Ex-Im Bank has received notice
thereof from the Guarantor or (y) Ex-Im Bank or the Ex-Im Facility Agent has
given written notice thereof to the Guarantor.

(v) any failure by the Borrower to pay when due, after giving effect to any
period of grace provided to the Borrower with respect thereto, any amounts in
excess of $1,000,000 payable under any other agreement or instrument providing
for the payment by the Borrower of borrowed money or for the deferred purchase
price of property or services received (excluding trade payables), or any such
amount has, prior to the stated maturity thereof, become due, or any event
specified in any such agreement or instrument shall occur the effect of which
event is to cause, or (with the giving of notice or lapse of time or both) to
permit any Person to cause, such amounts to become due, or to be repaid in full,
prior to their stated maturity;

(vi) any failure by the Guarantor to pay when due, after giving effect to any
period of grace provided to the Guarantor with respect thereto, any amounts
payable under any other agreement or instrument providing for the payment by the
Guarantor of borrowed money, or for the deferred purchase price of property or
services received (excluding trade payables), in an aggregate principal amount
exceeding $25,000,000, or any such amount has, prior to the stated maturity
thereof, become due, or any event specified in any such agreement or instrument
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, the effect of which event is to cause, or (with the
giving of notice or lapse of time or both) to permit any Person to cause, such
amounts to become due, or to be repaid in full, prior to their stated maturity;

(vii) either the Borrower or the Guarantor shall (A) be unable to pay its debts
as they fall due or shall admit in writing its inability to pay its debts as
they fall due or shall become insolvent; or the Borrower or the Guarantor shall
apply for or consent to the appointment of any liquidator, receiver, trustee, or
administrator for all or a substantial part of its business, properties, assets,
or revenues; or a liquidator, receiver, trustee, or administrator shall be
appointed for the Borrower or the Guarantor and such appointment shall continue
undismissed, undischarged, or unstayed for a period of sixty (60) days; (B) the
Borrower or the Guarantor shall institute (by petition, application, answer,
consent, or otherwise) any bankruptcy arrangement, readjustment of debt,
dissolution, liquidation, winding up or similar executory or judicial
proceeding, or a bankruptcy, arrangement, readjustment of debt, dissolution,
liquidation, winding up, appointment of

 

50



--------------------------------------------------------------------------------

any liquidator, receiver, trustee, or administrator or similar executory or
judicial proceeding shall be instituted against the Borrower or the Guarantor
and shall remain undismissed, undischarged, or unstayed for a period of sixty
(60) days; (C) take any action seeking to take advantage of any other law
relating to bankruptcy, insolvency, liquidation, termination, dissolution,
winding up, or composition or readjustment of debts; or (D) take any corporate
or similar action for the purpose of effecting any of the foregoing;

(viii) any involuntary Lien other than (A) Permitted Liens shall have been
created upon the property of the Borrower or (B) Permitted Guarantor
Encumbrances shall have been created upon the property of the Guarantor, in each
case in an amount, the required payment of which by the Borrower or the
Guarantor, as the case may be, would, in the judgment of Ex-Im Bank, have a
Material Adverse Effect on the Borrower or the Guarantor; and such Lien has not
been removed or discharged for a period of thirty (30) days from the earlier of
(x) the date the Borrower or the Guarantor has received notice of such Lien or
(y) the date the Borrower or the Guarantor has Knowledge of the creation of such
Lien;

(ix) any final and non-appealable judgment against the Borrower or the Guarantor
shall have been entered on a claim not covered by insurance in an amount in
excess of (A) $1,000,000, in the case of the Borrower, or (B) $25,000,000, in
the case of the Guarantor; and such judgment has not been removed or discharged
for a period of thirty (30) days from the date of its entry;

(x) any Governmental Authority shall have condemned, seized, or expropriated all
or substantially all of the property of the Borrower or the Guarantor;

(xi) any authorization, approval, consent, license, exemption, filing,
registration, notarization or other requirement of any governmental, judicial or
public body or authority necessary to enable the Borrower or the Guarantor to
comply with its obligations hereunder or under any other Finance Document shall
have been revoked, rescinded, suspended, held invalid or otherwise limited in
effect in a manner that would have a Material Adverse Effect; or any law, rule
or regulation, decree or directive of any competent authority shall be enacted
or issued that shall impair materially and adversely the ability or the right of
the Borrower or the Guarantor to perform such obligations; or it shall become
unlawful for the Borrower or the Guarantor to perform any such obligations;

(xii) it becomes unlawful or illegal for a party to perform its obligations
under a Supply Contract;

(xiii) the Borrower or the Guarantor repudiates this Agreement or any other
Principal Transaction Document or does or causes to be done any act or thing
evidencing an intention to repudiate this Agreement or any other Principal
Transaction Document;

(xiv) the Liens on the Collateral created or purported to be created by the
Security Documents shall fail or cease to be validly perfected first priority
Liens in favor

 

51



--------------------------------------------------------------------------------

of Ex-Im Bank and such circumstance continues unremedied for more than five
(5) Business Days after the Borrower becomes aware of the same or receives
notice of such circumstance from the Ex-Im Facility Agent or Ex-Im Bank;

(xv) any of the Capacity Purchase Agreement, the Management Services Agreement,
the ViaSat-2 TT&C Agreement or the Technical Services Agreement shall fail to be
in full force and effect prior to their scheduled termination and a replacement
agreement in form and substance reasonably satisfactory to Ex-Im Bank is not
entered into within sixty (60) days after any such termination;

(xvi) a Change in Control occurs without the prior written consent of Ex-Im
Bank; or

(xvii) any other event occurs or any other circumstance arises that has a
Material Adverse Effect.

(b) Remedies. Upon the occurrence of any Event of Default, and at any time
thereafter, if such event is continuing, Ex-Im Bank, by written notice to the
Borrower and the Guarantor, may declare immediately due and payable (i) all or
any portion of the principal amount of the Credit, including accrued interest
thereon to the date of payment, and (ii) all other amounts owing under this
Agreement. Except as expressly provided above in Section 11.03(a) (Events of
Default and Remedies), presentment, demand, protest and all other notices of any
kind are hereby expressly waived. The rights under this Section 11.03(b) are in
addition to and not a substitute for any other rights and remedies available to
Ex-Im Bank under this Agreement, any other Borrower Document, any other
Guarantor Document and under Applicable Laws.

SECTION 12. GOVERNING LAW AND JURISDICTION

12.01 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, U.S.A., WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAWS OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

12.02 Submission to Jurisdiction. The Borrower and the Guarantor each hereby
irrevocably agrees that any legal suit, action or proceeding arising out of or
relating to any of the Finance Documents, or any of the transactions
contemplated thereby, may be instituted by Ex-Im Bank or any other party to any
Finance Document in the courts of the State of New York or the federal courts
sitting in the Borough of Manhattan, City of New York, State of New York. The
Borrower and the Guarantor each, in respect of itself and its properties, hereby
irrevocably waives, to the fullest extent permitted by law, any objection that
the Borrower and the Guarantor may have now or hereafter to the laying of the
venue or any objection based on forum non conveniens, or based on the grounds of
jurisdiction with respect to any such legal suit, action or proceeding, and
irrevocably submits generally and unconditionally to the jurisdiction of any
such court in any such suit, action or proceeding. The Borrower and the
Guarantor each agrees that a judgment in any such suit,

 

52



--------------------------------------------------------------------------------

action or proceeding shall be conclusive and binding upon the Borrower and the
Guarantor and may be enforced in any other jurisdiction, including without
limitation the Borrower’s Country and the Guarantor’s Country, by suit upon such
judgment, a certified copy of which shall be conclusive evidence of the
judgment.

12.03 Service of Process.

(a) In the case of the courts of the State of New York or of the federal courts
sitting in the State of New York, the Borrower hereby designates, appoints and
empowers Corporation Service Company, located at 1180 Avenue of the Americas,
Suite 210, New York, NY 10036-8401, as its authorized agent to accept, receive
and acknowledge, for and on behalf of the Borrower and its properties and
revenues, service of any and all process that may be served in any action, suit
or proceeding of the nature referred to above in the State of New York, which
appointment shall be irrevocable until the appointment and acceptance of a
successor authorized agent pursuant to the provisions of Section 12.03(d)
(Service of Process).

(b) The Borrower further agrees that such service of process may be made
personally or by mailing or delivering a copy of the summons and complaint or
other legal process in any such legal suit, action or proceeding to the Borrower
in care of its agent designated above at the aforesaid address, and such agent
is hereby authorized to accept, receive and acknowledge the same for and on
behalf of the Borrower and to admit service with respect thereto. Service upon
such agent shall be deemed to be personal service on the Borrower and shall be
legal and binding upon the Borrower for all purposes notwithstanding any failure
to mail copies of such legal process to the Borrower or any failure on the part
of the Borrower to receive the same, and shall be deemed completed upon the
delivery thereof to such agent whether or not such agent shall give notice
thereof to the Borrower or upon the earliest other date permitted by Applicable
Law (including, without limitation, the United States Foreign Sovereign
Immunities Act of 1976, as amended).

(c) To the extent permitted by Applicable Law, including, without limitation,
treaties by which the United States and the Borrower’s Country are bound, the
Borrower and the Guarantor each further irrevocably agrees to the service of
process of any of the aforementioned courts in any suit, action or proceeding by
the mailing of copies thereof by certified mail, postage prepaid, return receipt
requested, to the Borrower or the Guarantor, as the case may be, at the address
referenced in Section 13.02 (Nature of Duties), such service to be effective
upon the date indicated on the postal receipt returned from the Borrower or the
Guarantor, as the case may be.

(d) The Borrower agrees that it will at all times continuously maintain an agent
to receive service of process in the State of New York on behalf of itself and
its properties and revenues, and, in the event that for any reason its agent
designated above shall not serve as agent for the Borrower to receive service of
process in the State of New York on its behalf, the Borrower shall promptly
appoint a successor satisfactory to Ex-Im Bank so to serve, advise Ex-Im Bank
thereof, and deliver to Ex-Im Bank evidence in writing of the successor agent’s
acceptance of such appointment for a term extending at least one year beyond the
scheduled final repayment date of the Credit and that such successor agent has
been paid in full for such term.

 

53



--------------------------------------------------------------------------------

The foregoing provisions constitute, among other things, a special arrangement
for service between the parties to this Agreement for the purposes of 28 U.S.C.
§1608.

12.04 Waiver of Immunity. The Borrower and the Guarantor each hereby irrevocably
agrees that, to the extent that the Borrower or the Guarantor, as the case may
be, or any of its assets has or may hereafter acquire any right of immunity,
whether characterized as sovereign immunity or otherwise, from any legal
proceedings, whether in the United States, the Borrower’s Country, the
Guarantor’s Country or elsewhere, to enforce or collect upon the Credit or any
other liability or obligation of the Borrower or the Guarantor related to or
arising from the transactions contemplated by any of the Borrower Documents or
the Guarantor Documents, including, without limitation, immunity from service of
process, immunity from jurisdiction or judgment of any court or tribunal,
immunity from discovery or disclosure of evidence including, without limitation,
disclosing and producing documents and other evidence and producing witnesses to
testify at a deposition, hearing or similar proceeding in accordance with
Applicable Law), immunity from execution of a judgment, and immunity of any of
its property from attachment prior to any entry of judgment, or from attachment
in aid of execution upon a judgment, the Borrower and the Guarantor each hereby
expressly, unconditionally and irrevocably waives any and all such immunity and
expressly, unconditionally and irrevocably agrees not to assert any such right
or claim in any such proceeding, in the United States, the Borrower’s Country,
the Guarantor’s Country or elsewhere.

12.05 Waiver of Security Requirements. To the extent the Borrower and the
Guarantor may, in any action or proceeding arising out of or relating to any of
the Finance Documents brought in the Borrower’s Country, the Guarantor’s Country
or elsewhere, be entitled under Applicable Law to require or claim that Ex-Im
Bank post security for costs or take similar action, the Borrower and the
Guarantor each hereby irrevocably waives and agrees not to claim the benefit of
such entitlement.

12.06 No Limitation. Nothing in this Section 12 (Governing Law and Jurisdiction)
shall affect the right of Ex-Im Bank to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the Borrower or the Guarantor, as the case may be, in the Borrower’s Country,
the Guarantor’s Country or in any other jurisdiction.

SECTION 13. THE EX-IM FACILITY AGENT

13.01 Appointment. Ex-Im Bank hereby designates and appoints the Ex-Im Facility
Agent, as agent to act as specified herein and in the other Borrower Documents
and Guarantor Documents. Ex-Im Bank hereby irrevocably authorizes the Ex-Im
Facility Agent to execute and deliver each of the Credit Documents to which the
Ex-Im Facility Agent is or is intended to be a party and to take such action on
its behalf under the provisions of this Agreement or the other Credit Documents
and to

 

54



--------------------------------------------------------------------------------

exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Ex-Im Facility Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.

13.02 Nature of Duties .

(a) The Ex-Im Facility Agent shall:

(i) promptly inform Ex-Im Bank of the contents of any notice or document
received by it from the Borrower or the Guarantor; and

(ii) promptly provide each notice as may be required of it pursuant to any
Borrower Document or Guarantor Document.

(b) The Ex-Im Facility Agent may perform any of its duties hereunder by or
through any Responsible Employee.

(c) The Ex-Im Facility Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement or the other Borrower Documents or
Guarantor Documents to which it is a party. Subject to Section 3.02(d) (Ex-Im
Facility Agent Review, etc.) hereof, neither the Ex-Im Facility Agent nor any of
its officers, directors, agents or employees shall be liable for any action
taken or omitted by it or them hereunder or under the other Borrower Documents
or Guarantor Documents, unless caused by its or their gross negligence or
willful misconduct. The Ex-Im Facility Agent is not authorized to act, nor shall
it act or have any duty or obligation to act at any time, as the agent for Ex-Im
Bank or any of its successors and assigns except as expressly set forth herein.

13.03 Lack of Reliance on the Ex-Im Facility Agent. Independently and without
reliance upon the Ex-Im Facility Agent, Ex-Im Bank, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrower and
Guarantor in connection with the establishment and continuance of the Credit and
the issuance of any Letters of Credit and the taking or not taking of any action
in connection herewith and (ii) its own appraisal of the creditworthiness of the
Borrower and Guarantor, and the Ex-Im Facility Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide Ex-Im Bank
with any credit or other information with respect thereto, whether coming into
its possession before the establishment of the Credit or the issuance of Letters
of Credit or at any time or times thereafter, except that the Ex-Im Facility
Agent shall provide Ex-Im Bank with copies of material documents and other
material information (including, without limitation, notice of the occurrence of
any Event of Default or Potential Default of which the Ex-Im Facility Agent has
notice from any other party hereto) provided to the Ex-Im Facility Agent by the
Borrower or the Guarantor pursuant to this Agreement and the other Borrower
Documents or Guarantor Documents promptly after the Ex-Im Facility Agent’s
receipt thereof. The Ex-Im Facility Agent shall not be responsible to Ex-Im Bank
for any recitals, statements, information, representations or warranties herein
or in any document, certificate or other writing delivered in connection
herewith or any other Borrower Document or Guarantor Document or for the
execution,

 

55



--------------------------------------------------------------------------------

effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of this Agreement or any other Borrower
Document or Guarantor Document or the financial condition of the Borrower or
Guarantor or be required to make any inquiry concerning either the performance
or observance of any of the terms, provisions or conditions of this Agreement or
any other Borrower Document or Guarantor Document or the financial condition of
the Borrower or the Guarantor or the existence or possible existence of any
Event of Default.

13.04 Reliance. The Ex-Im Facility Agent shall be entitled to rely, and shall be
fully protected in relying or any writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, confirmed
facsimile transmission, order or other document, electronic correspondence or
telephone message signed, sent or made by any Person that the Ex-Im Facility
Agent believed to be the proper Person, and, with respect to all legal matters
pertaining to this Agreement, a Letter of Credit or any other Borrower Document
or Guarantor Document and its duties hereunder and thereunder, upon advice of
counsel selected by it.

13.05 Consultation with Experts. The Ex-Im Facility Agent may consult with legal
counsel, independent certified public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

13.06 Indemnification. The Borrower and the Guarantor each agrees to indemnify
the Ex-Im Facility Agent from and against, and hold the Ex-Im Facility Agent
harmless from the consequences of, any and all damages, losses, claims,
liabilities, penalties, actions, judgments, suits, and related costs and
expenses, including reasonable attorneys’ fees and disbursements awarded against
or incurred by the Ex-Im Facility Agent in performing its duties hereunder or
under any other Borrower Document or Guarantor Document to which the Ex-Im
Facility Agent is a party or in any way relating to or arising out of this
Agreement or any other Borrower Document or Guarantor Document to which the
Ex-Im Facility Agent is a party, excluding, however, any such damages, losses,
claims, liabilities, penalties, actions, judgments, suits, and related costs and
expenses to the extent resulting from gross negligence or willful misconduct on
the part of the Ex-Im Facility Agent.

13.07 The Ex-Im Facility Agent in its Individual Capacity. The Ex-Im Facility
Agent may accept deposits from, lend money to, and generally engage in any kind
of banking, trust, financial advisory role or other business with the Borrower
or the Guarantor or any affiliate thereof as if it were not performing the
duties specified herein, and may accept fees and other consideration from the
Borrower and the Guarantor for services in connection with this Agreement.
Notwithstanding anything to the contrary expressed or implied herein, the Ex-Im
Facility Agent shall not be bound to: (a) account to Ex-Im Bank for any sum or
the profit element of any sum received by it for its own account or (b) disclose
to any other

 

56



--------------------------------------------------------------------------------

Person any information relating to the Borrower or the Guarantor if such
disclosure would in its reasonable opinion constitute a breach of any law or
regulation or be otherwise actionable at the suit of any person.

13.08 Resignation by the Ex-Im Facility Agent; Successor Ex-Im Facility Agent.

(a) The Ex-Im Facility Agent may resign from the performance of all its
functions and duties hereunder and/or under the other Borrower Documents or
Guarantor Documents at any time by giving thirty (30) days’ prior written notice
to the Borrower, Guarantor and Ex-Im Bank. Such resignation shall take effect
upon (i) the approval of such resignation by Ex-Im Bank and (ii) the appointment
of a successor Ex-Im Facility Agent pursuant to clause (b) or (c) below or as
otherwise provided below.

(b) Upon any such notice of resignation, Ex-Im Bank may appoint a successor
Ex-Im Facility Agent hereunder or thereunder who shall be a commercial bank or
trust company acceptable to Ex-Im Bank; provided that if Ex-Im Bank elects in
its sole discretion not to appoint a successor, all references to the Ex-Im
Facility Agent shall be deemed to refer to Ex-Im Bank.

(c) If a successor Ex-Im Facility Agent shall not have been so appointed within
such thirty (30) day period, the Ex-Im Facility Agent, with the consent of the
Borrower, the Guarantor and Ex-Im Bank, may then appoint a successor Ex-Im
Facility Agent who shall serve as Ex-Im Facility Agent hereunder or thereunder
until such time, if any, as Ex-Im Bank appoints a successor Ex-Im Facility Agent
as provided above.

(d) If no successor Ex-Im Facility Agent has been appointed pursuant to clause
(b) or (c) above by the forty-fifth (45th) day after the date such notice of
resignation was given by the Ex-Im Facility Agent, the Ex-Im Facility Agent or
Ex-Im Bank may petition any court of competent jurisdiction for the appointment
of a successor Ex-Im Facility Agent. Such court may thereupon, after such
notice, if any, as it may deem proper and prescribe, appoint a successor Ex-Im
Facility Agent who shall serve as Ex-Im Facility Agent hereunder or thereunder
until such time, if any, as Ex-Im Bank appoints a successor Ex-Im Facility Agent
as provided above.

(e) If the Ex-Im Facility Agent becomes insolvent or unable to meet its debts as
they mature or if a receiver of it or of all or any substantial part of its
property shall be appointed or if an order of any court of competent
jurisdiction shall be entered approving any petition filed by or against it
under the provisions of any applicable bankruptcy or insolvency law, or if any
public officer shall take charge or control of the Ex-Im Facility Agent or of
its property or affairs, for the purpose of rehabilitation, conservation or
liquidation, Ex-Im Bank shall appoint a successor Ex-Im Facility Agent pursuant
to clause (b) above. If a successor Ex-Im Facility Agent shall not have been so
appointed pursuant to clause (b) above, a successor Ex-Im Facility Agent shall
be appointed pursuant to clause (d) above.

13.09 No Amendment to Duties of Ex-Im Facility Agent Without Consent. The Ex-Im
Facility Agent shall not be bound by any waiver, amendment, supplement or
modification of this Agreement which affects its rights or duties under this
Agreement unless it shall have given its prior written consent, as Ex-Im
Facility Agent, thereto.

 

57



--------------------------------------------------------------------------------

SECTION 14. MISCELLANEOUS

14.01 Computations. Each determination of an interest rate or fee by the Ex-Im
Facility Agent or Ex-Im Bank pursuant to any provision of this Agreement, in the
absence of manifest error, shall be conclusive and binding on the Borrower and
the Guarantor. All computations of interest and fees hereunder shall be made on
the basis of a year of 365 days and actual days elapsed, including, for each
relevant period, the first day but excluding the last.

14.02 Notices. Except as otherwise specified, all notices given hereunder shall
be in writing in the English language, shall include the applicable Transaction
Number and shall be given by mail, courier, confirmed facsimile transmission,
electronic transmission (including email and portable document format) or
personal delivery and shall be deemed to be given for the purposes of this
Agreement on the day that such notice is received by the intended recipient
thereof, except for notices given by Ex-Im Bank and, with respect to all parties
except Ex-Im Bank, the Ex-Im Facility Agent, which shall be deemed given on the
day such notice is deposited in the mail or sent by courier, confirmed facsimile
transmission, electronic transmission (including email and portable document
format) or personal delivery. Unless otherwise specified in a notice delivered
in accordance with this Section 14.02 (Notices), all notices shall be delivered
to the parties hereto at their respective addresses indicated on the Term Sheet.

14.03 Disposition of Indebtedness. Ex-Im Bank may sell, assign, transfer,
pledge, negotiate, grant participations in or otherwise dispose of all or any
part of its interest in all or any part of the Borrower’s indebtedness under
this Agreement to any party (collectively, a “Disposition of Indebtedness”), and
any such party shall enjoy all the rights and privileges of Ex-Im Bank under
this Agreement that is the subject of such Disposition of Indebtedness;
provided, that such Disposition of Indebtedness shall not, without the prior
written consent of Ex-Im Bank, relieve the Ex-Im Facility Agent of its duties
under this Agreement, the other Borrower Documents or the Guarantor Documents.
The Borrower and the Guarantor shall, at the request of Ex-Im Bank, execute and
deliver to Ex-Im Bank, or to any party that Ex-Im Bank may designate any such
further instruments as may be necessary or desirable to give full force and
effect to a Disposition of Indebtedness by Ex-Im Bank. Notwithstanding anything
to the contrary contained herein, neither the Borrower nor the Guarantor may
assign or otherwise transfer any of its debts or obligations under this
Agreement without the prior written consent of Ex-Im Bank.

 

58



--------------------------------------------------------------------------------

14.04 Benefit of Agreement. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the respective successors and assigns of
the parties hereto.

14.05 Disclaimer. Neither Ex-Im Bank nor the Ex-Im Facility Agent shall be
responsible in any way for the performance of any Supply Contract, and no claim
against the Exporter or any other person with respect to the performance of any
Supply Contract, will affect the obligations of the Borrower under any of the
Borrower Documents or the Guarantor under the Guarantor Documents.

14.06 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Ex-Im Facility Agent or Ex-Im Bank in exercising any right, power or privilege
under this Agreement and no course of dealing between or among the Borrower, the
Guarantor, the Ex-Im Facility Agent and/or Ex-Im Bank shall operate as a waiver
of such right, power or privilege; nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other right, power or
privilege hereunder or thereunder. The rights and remedies expressly provided
herein are cumulative and not exclusive of any rights or remedies that the Ex-Im
Facility Agent or Ex-Im Bank would otherwise have. No notice to or demand on the
Borrower or the Guarantor in any case shall entitle the Borrower or the
Guarantor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Ex-Im Facility Agent
or Ex-Im Bank to take any other or further action in any circumstances without
notice or demand.

14.07 Entire Agreement. This Agreement contains the entire agreement among the
parties hereto regarding the Credit.

14.08 Amendment or Waiver. No amendment, waiver, or modification of any
provision of this Agreement may be effective unless in writing signed by the
Ex-Im Facility Agent (and, in the case of any amendment or modification to any
Finance Document to which the Borrower or the Guarantor is a party, signed by
the Borrower or the Guarantor, as applicable); provided that any amendment,
waiver or modification may only be made by the Ex-Im Facility Agent in
accordance with the instructions of Ex-Im Bank. To the extent a matter to be
determined or decided under any term or provision of this Agreement or any other
Borrower Document or Guarantor Document, as applicable (including, without
limitation, any decision with respect to any amendment, modification,
supplement, waiver, consent or approval related to any provision thereof)
requires the consent of the Ex-Im Facility Agent under the terms of this
Agreement or any other Borrower Document or Guarantor Document, as applicable,
and to the extent that the Ex-Im Facility Agent may take or not take any action
pursuant to the terms of this Agreement, and other Borrower Document or
Guarantor Document, as applicable, the Ex-Im Facility Agent undertakes to follow
the directions of Ex-Im Bank and to vote in accordance with the instructions of
Ex-Im Bank. No amendment, modification or waiver that affects any of the rights
or duties of the Ex-Im Facility Agent may be made without the prior written
consent of the Ex-Im Facility Agent, provided that consent of the

 

59



--------------------------------------------------------------------------------

Ex-Im Facility Agent is required only as specified in Section 13.09 (No
Amendment to Duties of Ex-Im Facility Agent Without Consent).

14.09 Counterparts. This Agreement may be signed in separate counterparts, each
of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

14.10 Judgment Currency. All payments of principal, interest, fees or other
amounts due hereunder shall be made in U.S. Dollars, regardless of any law,
rule, regulation or statute, whether now or hereafter in existence or in effect
in any jurisdiction, which affects or purports to affect such obligations. The
obligation of the Borrower or the Guarantor in respect of any amount due under
this Agreement, notwithstanding any payment in any other currency (whether
pursuant to a judgment or otherwise), shall be discharged only to the extent of
the amount in U.S. Dollars that the Person entitled to receive that payment may,
in accordance with normal banking procedures, purchase with the sum paid in that
other currency (after any premium and costs of exchange) on the Business Day
immediately succeeding the day on which that Person receives that payment. If
the amount in U.S. Dollars that may be so purchased for any reason falls short
of the amount originally due, the Borrower or the Guarantor shall pay such
additional amounts, in U.S. Dollars, to compensate for the shortfall. Any
obligation of the Borrower or the Guarantor not discharged by that payment shall
continue to be due as a separate and independent obligation and shall accrue
interest in accordance with Section 6.02 (Interest Payment) until discharged as
provided herein.

14.11 English Language. All documents to be delivered by any party hereto
pursuant to the terms hereof shall be in the English language.

14.12 Severability. To the extent permitted by Applicable Law, the illegality or
unenforceability of any provision of this Agreement shall not in any way affect
or impair the legality or enforceability of the remaining provisions of this
Agreement.

14.13 Waiver of Jury Trial. FOR THE PURPOSES OF THIS AGREEMENT AND EACH OTHER
BORROWER DOCUMENT AND GUARANTOR DOCUMENT, EACH OF THE BORROWER, THE GUARANTOR,
THE EX-IM FACILITY AGENT AND EX-IM BANK HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY RIGHTS IT MAY HAVE TO
A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED HEREON OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, WITH ANY OTHER BORROWER DOCUMENT OR
GUARANTOR DOCUMENT, WITH ANY COURSE OF CONDUCT,

 

60



--------------------------------------------------------------------------------

WITH ANY COURSE OF DEALING, WITH ANY STATEMENTS (WHETHER ORAL OR WRITTEN), OR
WITH ANY ACTIONS OR OMISSIONS OF ANY PARTY HERETO OR OF ANY OTHER PERSON
RELATING TO THIS AGREEMENT OR TO ANY OTHER BORROWER DOCUMENT OR GUARANTOR
DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE EX-IM FACILITY AGENT
AND EX-IM BANK TO ENTER INTO THIS AGREEMENT.

14.14 Survival. The expiration or termination of this Agreement does not
terminate or affect any obligation hereunder that either expressly or by its
nature survives the expiration or termination of this Agreement.

*     *     *

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Credit Agreement
to be duly executed and delivered as of the date first above written.

 

VIASAT TECHNOLOGIES LIMITED By:

/S/ BRUCE DIRKS

(Signature) Name: Bruce Dirks Title: Director VIASAT, INC. By:

/S/ SHAWN DUFFY

(Signature) Name: Shawn Duffy Title: Senior Vice President and Chief Financial
Officer JPMORGAN CHASE BANK, NATIONAL ASSOCIATION By:

/S/ LORI HELMERS

(Signature) Name:

Lori Helmers

(Print) Title:

Executive Director

(Print) EXPORT-IMPORT BANK OF THE UNITED STATES By:

/S/ ILLEGIBLE FOR

(Signature) Name:

Michael S. Whalen

(Print) Title:

Vice President, Project & Structured Finance

(Print) Ex-Im Bank Transaction No. AP088346XX—United Kingdom



--------------------------------------------------------------------------------

GUARANTOR’S COVENANTS Annex F

A. DEFINITIONS

Capitalized terms used in this Annex F but not defined herein shall have the
meanings specified in Section 1.01 of the Agreement. For the purposes of this
Annex F, the following terms shall have the meanings specified below:

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Execution Date, by which the Guarantor and/or any of its
Subsidiaries directly or indirectly (a) acquires any ongoing business or all or
substantially all of the assets of any Person (other than the Guarantor or any
of its Subsidiaries), whether through a purchase of assets, a merger or
otherwise, (b) acquires control of securities of a Person representing more than
50% of the ordinary voting power for the election of directors or other
governing body if the business affairs of such Person are managed by a board of
directors or other governing body or (c) acquires control of more than 50% of
the ownership interest in any partnership, joint venture, limited liability
company, business trust or other Person that is not managed by a board of
directors or other governing body.

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, in any event, any
Person that owns, directly or indirectly, 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation that has more than 100 record holders of such securities, or 10% or
more of the partnership or other ownership interests of any other Person that
has more than 100 record holders of such interests, will be deemed to be an
Affiliate of such corporation, partnership or other Person.

“Affiliate Subordination Agreement” means a subordination agreement
substantially in the form of Exhibit 1 to this Annex F.

“Available Basket Amount” means, at any date of determination, an amount (which
shall not be less than $0) determined on a cumulative basis equal to the
difference between: (a) the sum of: (i) the Net Cash Proceeds received from any
issuance or sale of its Equity Interests occurring after the Execution Date
(other than issuances or sales pursuant to an employee stock ownership plan or
other employee benefit plan), (ii) the after-tax amount (after taking into
account any available tax credit or deductions and any tax sharing arrangements)
of all Distributions received in Cash by the Guarantor or any Significant
Domestic Subsidiary after the Execution Date that are attributable to their
Equity Interests in any Joint Venture, TrellisWare or any Subsidiary that is not
a Significant Domestic Subsidiary, (iii) all Net Cash Sales Proceeds received
from Dispositions permitted by this Annex F and (iv) $2,450,000, minus (b) the
aggregate amount of all Permitted Acquisitions, Investments, Capital
Expenditures, Distributions



--------------------------------------------------------------------------------

and payments in respect of Subordinated Obligations, in each case to the extent
made after the Execution Date with amounts available under the Available Basket
Amount.

“Capital Expenditure” means any expenditure by the Guarantor or any of its
Subsidiaries for or related to fixed assets or purchased intangibles that is
treated as a capital expenditure under GAAP, including any amount which is
required to be treated as an asset subject to a Capital Lease Obligation. The
amount of Capital Expenditures in respect of fixed assets purchased or
constructed by the Guarantor or any of its Subsidiaries in any fiscal period
(a) shall be net of (i) any net sales proceeds received during such fiscal
period by the Guarantor or such Subsidiary for fixed assets sold by the
Guarantor or such Subsidiary and (ii) any casualty insurance proceeds received
during such fiscal period by the Guarantor or such Subsidiary for casualties to
fixed assets and applied to the repair or replacement thereof and (b) shall not
include Permitted Acquisitions.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or is required to be accounted for
as a capital lease on a balance sheet of such Person prepared in accordance with
GAAP; provided that, “Capital Lease” shall not include any satellite capacity,
bandwidth, beam, transponder, thread or similar lease, rental or right of use
arrangements or other leases of all or a portion of a satellite with a third
party to the extent required to be classified and accounted for as a capitalized
lease for financial reporting purposes in accordance with GAAP that either
(i) have a term of five (5) years or less, or (ii) have a term of more than five
(5) years and for which such Person has a commitment in place from an
unaffiliated customer to use all or a substantial portion of the leased item for
a substantially commensurate period.

“Capital Lease Obligations” means all monetary obligations of a Person under any
Capital Lease.

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with GAAP, consistently applied.

“Cash Interest Expense” means Interest Expense that is paid or currently payable
in Cash.

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.

“Commodity Agreement” means any commodity futures contract, commodity swap,
commodity option or other similar agreement or arrangement entered into by the
Guarantor or any of its Subsidiaries designed or intended to protect the
Guarantor or any of its Subsidiaries against fluctuations in the price of
commodities actually used in the ordinary course of business of the Guarantor
and/or its Subsidiaries.

“Common Stock” means the common stock of the Guarantor or its successor.

“Communications Laws” means all Laws issued or promulgated by a Governmental
Authority relating to the use of radiofrequency spectrum, the launch, orbit and
control of space



--------------------------------------------------------------------------------

stations, earth stations, or other communications facilities, or the offering or
provision of communications, telecommunications or information services.

“Communications License” means any license, authorization, approval, order,
consent or permit issued or granted by any Governmental Authority to the
Guarantor or any of its Subsidiaries or assigned or transferred to the Guarantor
or any of its Subsidiaries pursuant to Communications Laws.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Guarantor and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP, as shown on the consolidated balance
sheet of the Guarantor as of the Guarantor’s most recent Fiscal Quarter end for
which financial statements prepared on a consolidated basis in accordance with
GAAP are available.

“Contractual Obligation” means, as to any Person, any material provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

“Credit Agreement” means (a) that certain Credit Agreement, dated as of
November 26, 2013, among the Guarantor, as borrower, Union Bank, N.A., as agent,
and the other parties thereto, (b) any guarantees, collateral documents,
instruments and agreements executed in connection therewith and (c) any
amendment, restatement, modification, renewal, supplement, extension, refunding,
replacement or refinancing of the foregoing in whole or in part from time to
time.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract or option contract with respect to foreign exchange
rates or currency values, or other similar agreement entered into by the
Guarantor or any of its Subsidiaries.

“Debt Facility” means, with respect to the Guarantor or any Subsidiary, one or
more debt facilities (including, without limitation, the Credit Agreement) or
commercial paper facilities or indentures with banks or other institutional
lenders or trustees providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from such lenders against such
receivables) or letters of credit or issuances of debt securities evidenced by
notes, debentures, bonds or similar instruments, in each case, as amended,
restated, modified, renewed, refunded, replaced or refinanced (including by
means of sales of debt securities to institutional investors) in whole or in
part from time to time (and whether or not with the original administrative
agent, lenders or trustee or another administrative agent or agents, other
lenders or trustee and whether provided under the original Credit Agreement or
any other credit or other agreement or indenture).

“Disposition” means the sale, transfer or other disposition in any single
transaction or series of related transactions of any asset, or group of related
assets, of the Guarantor or any of its Subsidiaries the aggregate fair market
value (as reasonably determined in good faith by the Guarantor’s senior
management) of which is more than the greater of (x) $25,000,000 and (y) 1.5% of
Consolidated Total Assets; provided that none of the following shall constitute
a Disposition: (i) inventory or other assets sold, transferred or otherwise
disposed of in the



--------------------------------------------------------------------------------

ordinary course of business of the Guarantor or its Subsidiaries, (ii) equipment
sold, transferred or otherwise disposed of where substantially similar equipment
in replacement thereof has theretofore been acquired, or thereafter within 90
days is acquired, by the Guarantor or any of its Subsidiaries, (iii) assets
sold, transferred or otherwise disposed of that are (x) obsolete, surplus,
damaged or worn out or (y) are no longer useful in the business of the Guarantor
and its Subsidiaries, and (iv) dispositions in the form of licensing or
sublicensing of intellectual property or other general intangibles or licenses,
leases or subleases of other property in the ordinary course of business;
provided, further, that, for purposes of the calculation of the Available Basket
Amount only, the requirement that a sale, transfer or other disposition have an
aggregate fair market value of more than the greater of (x) $25,000,000 and
(y) 1.5% of Consolidated Total Assets to constitute a “Disposition” shall not
apply.

“Distribution” means, with respect to Equity Interests of any Person, (a) any
payment in Cash or Property for the retirement, redemption, purchase or other
acquisition by such Person of any such Equity Interest (but, for the avoidance
of doubt, excluding (i) any amount that represents all or a portion of the
exercise or exchange price deemed paid by such Person upon an exercise or
exchange of warrants, options or other rights to purchase or acquire any Equity
Interests, (ii) any amount deemed paid by such Person with respect to
withholding taxes or (iii) any amount paid in lieu of issuance of fractional
shares), (b) the declaration or (without duplication) payment by such Person of
any dividend in Cash or in Property on or with respect to any such Equity
Interest, (c) any Investment by such Person in the holder of 5% or more of any
such Equity Interests if a purpose of such Investment is to avoid
characterization of the transaction as a Distribution and (d) any other payment
in Cash or Property by such Person constituting a distribution under applicable
Laws with respect to such Equity Interests.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“EBITDA” means, for any period, the sum of (a) Net Income plus (b) without
duplication and to the extent deducted in determining Net Income for such
period:

(i) Interest Expense,

(ii) expense for taxes paid or accrued,

(iii) depreciation,

(iv) amortization,

(v) non-cash losses as a result of the disposition of customer premises
equipment,

(vi) any extraordinary non-cash or nonrecurring non-cash losses,

(vii) any non-cash charges arising from compensation expense as a result of the
adoption of Financial Accounting Standards Board Statement 123 (Revised 2004),
“Share-Based Payment”, which requires certain stock-based



--------------------------------------------------------------------------------

compensation to be recorded as expense within the Guarantor’s consolidated
statement of operations,

(viii) non-recurring expenses for professional services, regulatory clearances
and filings, transfer fees, severance payments and other similar closing costs
(to the extent such expenses are not capitalized by the Guarantor) incurred in
connection with Permitted Acquisitions, whether or not consummated,

(ix) any expenses that have been reimbursed by third parties during such period,
including third party insurers, to the extent such reimbursements are not
included in determining Net Income,

(x) fees, costs, expenses, commissions and original issue discounts paid,
deducted or accrued by the Guarantor in connection with the transactions
contemplated by the Agreement,

(xi) reasonable fees, costs, expenses, original issue discounts, premiums
(including tender premiums, prepayment penalties, breakage costs, and other
similar amounts paid to facilitate or effect the early repayment or redemption
of, or tender for, Indebtedness) and commissions, in each case that are or have
been incurred, paid or deducted in connection with any actual or proposed
permitted issuance or refinancing of Indebtedness or permitted issuance of
Equity Interests or any actual or proposed permitted Disposition, and all
reasonable fees, costs and expenses associated with the actual or proposed
registration or exchange of any permitted debt or equity securities, in each
case, whether or not such issuance, refinancing, Disposition, registration or
exchange is consummated,

(xii) reasonable fees, costs and expenses incurred in connection with any
amendment, supplement or modification to Indebtedness (or any agreement,
indenture or other instrument relating thereto) permitted hereby, in each case,
whether or not consummated,

(xiii) any non-cash loss attributable to the mark-to-market movement in the
valuation of Hedging Agreements nor prohibited under Article 6 pursuant to FASB
Accounting Standards Codification 815 — “Derivatives and Hedging”,

(xiv) proceeds from any business interruption insurance received during such
period to the extent such proceeds are not already included in Net Income,

(xv) losses from discontinued operations in accordance with GAAP,

(xvi) cash and non-cash charges resulting from the application of FASB
Accounting Standards Codification 805 – “Business Combinations” (including with
respect to earn-outs in connection with any Permitted Acquisition),

(xvii) subject to Ex-Im Bank’s reasonable approval, the amount of cost savings
and other operating improvements or synergies (net of the amount of actual
benefits realized during such period) projected by the Guarantor in good



--------------------------------------------------------------------------------

faith to be realized during the next four consecutive Fiscal Quarters (which
cost savings shall be added to EBITDA as so projected until fully realized and
calculated on a Pro Forma Basis as though such cost savings, operating
improvements and synergies had been realized on the first day of such period) as
a result of an EBITDA Event, so long as (A) such cost savings are reasonably
identifiable and factually supportable, (B) the actions causing such cost
savings in connection with any EBITDA Event are taken within 12 months of any
such EBITDA Event and Ex-Im Bank shall have received a Certificate of a
Responsible Official that such actions have been taken within such time period
and (C) the cost savings described in this clause (xvii) shall only be added
back until the date that is 24 months from the date of the applicable EBITDA
Event provided the “Agent” under the Credit Agreement has approved such add-back
for such period and that the amount under this clause (xvii) does not exceed
more than 20% of EBITDA for such period (calculated after giving effect to such
add-back),

(xviii) subject to Ex-Im Bank’s reasonable approval, transition, business
optimization or restructuring charges and integration costs, accruals or
reserves related to any EBITDA Event and other unusual or non-recurring charges
(including charges directly related to implementation of cost-savings
initiatives), including, those related to severance, relocation, signing costs,
signing, retention or completion bonuses, opening and
closing/consolidation/integration of facilities and curtailments or
modifications to employee benefits plans, provided the “Agent” under for the
Credit Agreement has approved such add-back to EBITDA for such period,

(xix) any other non-cash charges (other than the write-down of current assets)
for such period, including goodwill and other intangible assets, impairment
charges or write-offs, stock compensation and non-cash income or expense on
benefit plan obligations;

minus (c) to the extent included in Net Income, (i) any non-cash gains, (ii) the
amount of any subsequent cash payments in respect of any non-cash charges
described in the preceding clause (b)(vii), (iii) interest income, (iv) income
or gains from discontinued operations in accordance with GAAP and (v) other
non-cash income for such period; all calculated for the Guarantor and its
Subsidiaries on a consolidated basis.

“EBITDA Event” means any Permitted Acquisition.

“ECA Assets” means, collectively, (a) assets or services purchased by any ECA
Borrower or ECA Guarantor with the proceeds of Permitted ECA Financing and
relating to the design, installation, testing, launch, manufacture or operation
of the ECA Project that is the subject of such Permitted ECA Financing and
insurance relating thereto, (b) assets or services required or used to launch or
operate the assets referenced in the foregoing clause (a), (c) project and
construction contracts and Communications Licenses and other licenses, consents,
permits and authorizations related to the assets or services referenced in the
foregoing clause (a), and (d) Equity Interests in ECA Borrowers and ECA
Guarantors, in each case in clauses (a), (b) and (c)



--------------------------------------------------------------------------------

to the extent such assets or services are required by the definitive
documentation with respect to any Permitted ECA Financing to be collateral for
such Permitted ECA Financing.

“ECA Borrower” means any Subsidiary of the Guarantor that is identified in the
definitive documentation with respect to any Permitted ECA Financing as a
borrower of such Permitted ECA Financing.

“ECA Guarantor” means any direct or indirect parent (other than the Guarantor)
and any direct or indirect Subsidiary of an ECA Borrower or an ECA Guarantor, in
each case that is required by the definitive documentation with respect to any
Permitted ECA Financing to guarantee any obligations of an ECA Borrower under
any Permitted ECA Financing.

“ECA Project” means, with respect to each Permitted ECA Financing, the Other
Satellite Project to which such Permitted ECA Financing relates.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equivalent equity or ownership interests in any Person, and any
option, warrant or other right entitling the holder thereof to purchase or
otherwise acquire any such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations or rulings issued pursuant thereto, as amended or replaced and as in
effect from time to time.

“ERISA Affiliate” means each Person (whether or not incorporated) which is
required to be aggregated with the Guarantor pursuant to Section 414 of the
Code.

“Existing Satellite Project” means any Satellite Activities performed or
undertaken in connection with or with respect to any Existing Satellite System.

“Existing Satellite Systems” means (i) the ViaSat-1 Satellite manufactured by
Space Systems/Loral, Inc., the WildBlue-1 Satellite and the Anik F2 Satellite
and (ii) in each case, the related gateway facilities, earth stations and other
ground infrastructure (including user terminals and hub equipment), whether
constructed, acquired or installed before or after the Execution Date.

“Fiscal Quarter” means a fiscal quarter of the Guarantor consistent with the
Guarantor’s SEC filings.

“Fiscal Year” means the fiscal year of the Guarantor ending on the last day of
the first Fiscal Quarter of each calendar year.

“Foreign Subsidiary” means a Subsidiary of the Guarantor that is organized under
the Laws of a country (or political subdivision thereof) other than the United
States.

“Guaranty Obligation” means, as to any Person, any (a) guarantee by that Person
of Indebtedness of, or other obligation performable by, any other Person or
(b) assurance given by that Person to an obligee of any other Person with
respect to the performance of an obligation by,



--------------------------------------------------------------------------------

or the financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet item of such
other Person or any “keep-well” or other arrangement of whatever nature given
for the purpose of assuring or holding harmless such obligee against loss with
respect to any obligation of such other Person; provided, however, that the term
Guaranty Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation in respect of Indebtedness shall be deemed to be an amount equal to
the stated or determinable amount of the related Indebtedness (unless the
Guaranty Obligation is limited by its terms to a lesser amount, in which case to
the extent of such amount) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the Person
in good faith. The amount of any other Guaranty Obligation shall be deemed to be
zero unless and until the amount thereof has been (or in accordance with
Financial Accounting Standards Board Statement No. 5 should be) quantified and
reflected or disclosed in the consolidated financial statements (or notes
thereto) of the Guarantor.

“Hedge Bank” any Person in its capacity as a party to a Hedging Agreement with
the Guarantor or any of its Subsidiaries.

“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements.

“Hedging Agreements” means Interest Rate Protection Agreements, Commodity
Agreements and Currency Agreements.

“Indebtedness” means, as to any Person (without duplication), (a) indebtedness
of such Person for borrowed money or for the deferred purchase price of Property
(excluding (i) trade and other accounts payable accrued in the ordinary course
of business and not past due for more than sixty (60) days after the date on
which such trade account was created) and (ii) contingent in-orbit incentive
payments or other contingent deferred payments earned by a manufacturer during
the life of a satellite under any satellite manufacturing contract), including
any Guaranty Obligation for any such indebtedness, (b) indebtedness or Guaranty
Obligations of such Person of the nature described in clause (a) that is
non-recourse to the credit of such Person but is secured by assets of such
Person, to the extent of the fair market value of such assets as determined in
good faith by such Person, (c) Capital Lease Obligations of such Person,
(d) indebtedness of such Person arising under bankers’ acceptance facilities,
(e) any direct or contingent obligations of such Person under letters of credit
issued for the account of such Person and (f) any net obligations of such Person
under any Hedging Agreement. The amount of any net obligation under any Hedging
Agreement on any date shall be deemed to be the Hedge Termination Value thereof
as of such date.



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) EBITDA for the fiscal period consisting of the four (4) Fiscal
Quarters ended on such date to (b) Cash Interest Expense of the Guarantor and
its Subsidiaries for such fiscal period.

“Interest Expense” means, with respect to any Person and as of the last day of
any fiscal period, the sum of (a) all interest, fees, charges and related
expenses (in each case as such expenses are calculated according to GAAP) paid
or payable (without duplication) for that fiscal period by that Person to a
lender in connection with borrowed money (including any obligations for fees,
charges and related expenses payable to the issuer of any letter of credit) or
the deferred purchase price of assets that are considered “interest expense”
under GAAP plus (b) the portion of rent paid or payable (without duplication)
for that fiscal period by that Person under Capital Lease Obligations that
should be treated as interest in accordance with Financial Accounting Standards
Board Statement No. 13.

“Interest Rate Protection Agreement” means a written agreement between the
Guarantor or any of its Subsidiaries and one or more financial institutions
providing for “swap,” “cap,” “collar” or other interest rate protection with
respect to any Indebtedness.

“Internal Revenue Service” means the Internal Revenue Service, or any
Governmental Authority succeeding to any of its principal functions.

“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of Equity
Interests or other securities of any other Person or by means of a loan, advance
creating a debt, capital contribution, guaranty or other debt or equity
participation or interest in any other Person; provided that (a) expenditures by
the Guarantor or the Subsidiaries with respect to customer premises equipment
shall not be deemed to be an Investment and (b) intercompany receivables and
payables between or among the Guarantor and/or any of its Subsidiaries in the
ordinary course of business in exchange for goods and services on an arm’s
length basis shall not be deemed to be Investments. The amount of any Investment
shall be the amount actually invested (minus any return of capital with respect
to such Investment which has actually been received in Cash or has been
converted into Cash), without adjustment for subsequent increases or decreases
in the value of such Investment.

“Joint Venture” means any direct or indirect Investment by the Guarantor or any
Subsidiary in any Person that is not a Wholly-Owned Subsidiary of the Guarantor,
which Person is engaged in a Permitted Business.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any conditional sale or other title retention agreement, any
lease in the nature of a security interest, and/or the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the Uniform
Commercial Code or comparable Law of any jurisdiction with respect to any
Property.



--------------------------------------------------------------------------------

“Liquidity” means, as of any date of determination, the sum of (x) all domestic
Cash and Cash Equivalents held by the Guarantor and its Domestic Subsidiaries
plus (y) the maximum aggregate unused Revolving Commitment.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which the Guarantor or any of its ERISA
Affiliates contributes or is obligated to contribute.

“Net Cash Proceeds” means, with respect to any issuance or sale of Equity
Interests, the Cash proceeds received by or for the account of the Guarantor and
its Subsidiaries from such issuance or sale to a Person other than the Guarantor
or any of its Subsidiaries, net of (i) attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, listing fees, discounts or commissions
and brokerage, consultant and other out-of-pocket fees, charges and expenses
actually incurred in connection with such issuance or sale and (ii) any taxes
paid or payable as a result of such issuance or sale (after taking into account
any available tax credit or deductions and any tax sharing arrangements).

“Net Cash Sales Proceeds” means, with respect to any Disposition, the sum of
(a) the Cash proceeds received by or for the account of the Guarantor and its
Subsidiaries from such Disposition plus (b) the amount of Cash received by or
for the account of the Guarantor and its Subsidiaries upon the sale, collection
or other liquidation of any proceeds that are not Cash from such Disposition, in
each case net of (i) any amount required to be paid to any Person owning an
interest in the assets disposed of, (ii) any amount applied to the repayment of
Indebtedness secured by a Lien permitted under Clause C.9 on the asset disposed
of, (iii) any transfer, income or other taxes payable as a result of such
Disposition (after taking into account any available tax credit or deductions
and any tax sharing arrangements), (iv) professional fees and expenses, fees due
to any Governmental Authority, broker’s commissions and other out-of-pocket
costs of sale actually paid to any Person that is not an Affiliate of the
Guarantor attributable to such Disposition and (v) any reserves established in
accordance with GAAP in connection with such Disposition.

“Net Income” means, with respect to any fiscal period, the consolidated net
income of the Guarantor and its Subsidiaries for that period, determined in
accordance with GAAP, consistently applied.

“Other Satellite Project” means any Satellite Activities performed or undertaken
in connection with or with respect to any Other Satellite System.

“Other Satellite System” means (i) a Satellite (other than the ViaSat-1,
WildBlue-1 and Anik F2 Satellites) manufactured by, on behalf of or in
consultation with or otherwise acquired by the Guarantor or any of its
Subsidiaries and (ii) any gateway facilities, earth stations and other ground
infrastructure (including user terminals and hub equipment).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereof
established under ERISA.



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by the Guarantor or to which the
Guarantor contributes or has an obligation to contribute.

“Permitted Acquisition” means any Acquisition of another Person that is engaged
in, or of assets relating to, a Permitted Business, provided that:

(a) no Event of Default shall exist at the time of such Acquisition or would
occur after giving effect to such Acquisition;

(b) if the total consideration (whether such consideration is in the form of
Equity Interests, cash or otherwise) for such Acquisition exceeds $50,000,000
(with respect to non-cash consideration, as determined by the Guarantor in good
faith and certified in writing by its chief financial officer, the Guarantor
provides pro-forma balance sheets and combining projections (including pro-forma
financial covenant ratios) to Ex-Im Bank and the Ex-Im Facility Agent that
demonstrate that the Guarantor would remain in compliance with the financial
covenants set forth in Clauses C.13 and C.14 for the period of four (4) Fiscal
Quarters immediately following the date of such Acquisition;

(c) if the total consideration (whether such consideration is in the form of
Equity Interests, cash or otherwise) for such Acquisition exceeds $50,000,000
(with respect to non-cash consideration, as determined by the Guarantor in good
faith and certified in writing on behalf of the Guarantor by its chief financial
officer), the Guarantor has Liquidity of at least $20,000,000 after giving
effect to such Acquisition;

(d) the terms and conditions of any and all seller purchase-money financing
provided to the Guarantor or its Subsidiaries in connection with such
Acquisition shall be subject to Ex-Im Bank’s reasonable approval; and

(e) if the total consideration (whether such consideration is in the form of
Equity Interests, cash or otherwise) for such Acquisition exceeds $50,000,000
(with respect to non-cash consideration, as determined by the Guarantor in good
faith and certified in writing by its chief financial officer), the Guarantor
shall use commercially reasonable efforts to provide Ex-Im Bank and the Ex-Im
Facility Agent with at least ten (10) Business Days prior written notice of such
Acquisition, together with at least one (1) year (or such shorter period in
which the target has been in existence) of historical financial information
relating to the target (if available) and such other documentation pertaining to
the Acquisition, including quarterly projections prepared on a Pro Forma Basis,
as Ex-Im Bank may reasonably request;

provided further that if (a) the Senior Secured Leverage Ratio is greater than
2.50 to 1.00 or (b) Liquidity is less than $75,000,000, in either case,
immediately before or after giving effect to any such Acquisition on a Pro Forma
Basis, such Acquisition shall not be a Permitted Acquisition hereunder unless
(i) the total consideration for such Acquisition (with respect to non-cash
consideration, as determined by the Guarantor in good faith and certified in
writing on behalf of the Guarantor by its chief executive officer) is equal to
or



--------------------------------------------------------------------------------

less than the sum of $100,000,000 plus the then-available Available Basket
Amount, and (ii) at the time of such Acquisition, the total consideration for
all Permitted Acquisitions in the aggregate during the thirty-six (36) month
period prior to the date of such Acquisition (or, if shorter, from and after the
date of the Agreement), including such Acquisition, is equal to or less than the
sum of (A) the greater of (1) $100,000,000 and (2) 100.0% of the Guarantor’s
consolidated trailing twelve month EBITDA as of the Guarantor’s most recent
Fiscal Quarter end for which financial statements prepared on a consolidated
basis in accordance with GAAP are available, plus (B) all amounts previously
used from the Available Basket Amount for Permitted Acquisitions, plus (C) the
then-available Available Basket Amount.

“Permitted Additional Senior Indebtedness” means, collectively, (i) senior
unsecured or senior secured Indebtedness of the Guarantor issued under an
indenture under the Trust Indenture Act of 1939; (ii) Indebtedness of any
Subsidiary of the Guarantor under any Guaranty Obligations in respect thereof;
and (iii) any Permitted Refinancing Indebtedness in respect thereof.

“Permitted Business” means: (a) the study, research, development, testing, and
support of “off-the-shelf,” semi-custom and custom communication and satellite
systems, products and components (including without limitation terrestrial,
airborne and space systems); (b) the design, manufacture, production, sale,
distribution and operation of satellite and other wireless or wired networks and
networking systems, products and services to government and commercial customers
and consumers (including without limitation terrestrial, airborne and space
systems); (c) the management and provision of network satellite and other
communication and information services; (d) the design, development, sale,
provision and distribution of fixed and mobile broadband products and services,
information security products and services, and media products and services
relating to the electronic delivery of content; (e) the business of the
Guarantor and its Subsidiaries as historically and currently conducted; and
(f) any and all business and other activities related to, in furtherance of, or
ancillary or complementary to the foregoing.

“Permitted ECA Financing” means any financing arrangement with respect to
Indebtedness issued to or owed to or guaranteed or otherwise supported by any
export credit agency or institution serving a similar function for the purpose
of financing (in whole or in part) any Other Satellite Project other than the
construction and launch of, and associated insurance for, the ViaSat-2
Satellite, which financing (i) either (x) has a Weighted Average Life to
Maturity of at least 50% of the applicable Tenor of such financing or (y) is
subject to equal installments of principal amortization that are no less
frequent than semi-annual and (ii) (A) in the case of a Permitted ECA Financing
of a Satellite, has a Tenor of at least eight (8) years and (B) in the case of
any other Permitted ECA Financing, has a Tenor of at least four (4) years;
provided that the aggregate principal amount of all Permitted ECA Financings
having a Tenor of less than eight (8) years shall not exceed $75,000,000 at any
time outstanding. For purposes of this definition, “Tenor” shall mean, with
respect to any financing arrangement, the period during which such financing
arrangement is subject to principal amortization.

“Permitted Guarantor Encumbrances” means, with respect to the Guarantor and its
Subsidiaries (other than the Borrower):



--------------------------------------------------------------------------------

(a) inchoate Liens incident to construction on or maintenance of Property; or
Liens incident to construction on or maintenance of Property now or hereafter
filed of record for which adequate reserves have been set aside (or deposits
made pursuant to applicable Law) and which are being contested in good faith by
appropriate proceedings and have not proceeded to judgment, provided that, by
reason of nonpayment of the obligations secured by such Liens, no such Property
is subject to a material impending risk of loss or forfeiture;

(b) Liens for taxes and assessments on Property which are not yet past due; or
Liens for taxes and assessments on Property for which adequate reserves have
been set aside and are being contested in good faith by appropriate proceedings
and have not proceeded to judgment, provided that, by reason of nonpayment of
the obligations secured by such Liens, no such Property is subject to a material
impending risk of loss or forfeiture;

(c) defects and irregularities in title to any Property which in the aggregate
do not materially impair the fair market value or use of the Property for the
purposes for which it is or may reasonably be expected to be held;

(d) easements, exceptions, reservations, or other agreements for the purpose of
pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting Property which in the
aggregate do not materially burden or impair the fair market value or use of
such Property for the purposes for which it is or may reasonably be expected to
be held;

(e) easements, exceptions, reservations, or other agreements for the purpose of
facilitating the joint or common use of Property in or adjacent to a shopping
center or similar project affecting Property which in the aggregate do not
materially burden or impair the fair market value or use of such Property for
the purposes for which it is or may reasonably be expected to be held;

(f) rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, the use of any Property;

(g) rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, any right, power, franchise, grant, license, or permit;

(h) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of Property;

(i) statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith, provided that, if
delinquent, adequate



--------------------------------------------------------------------------------

reserves have been set aside with respect thereto and, by reason of nonpayment,
no Property is subject to a material impending risk of loss or forfeiture;

(j) covenants, conditions, and restrictions affecting the use of Property which
in the aggregate do not materially impair the fair market value or use of the
Property for the purposes for which it is or may reasonably be expected to be
held;

(k) rights of tenants under leases and rental agreements covering Property
entered into in the ordinary course of business of the Person owning such
Property;

(l) Liens consisting of pledges or deposits to secure obligations under workers’
compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;

(m) Liens consisting of pledges or deposits of Property to secure performance in
connection with operating leases made in the ordinary course of business;

(n) Liens consisting of deposits of Property to secure bids made with respect
to, or performance of, contracts (other than contracts creating or evidencing an
extension of credit to the depositor);

(o) Liens consisting of any right of offset, or statutory bankers’ lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;

(p) Liens consisting of deposits of Property to secure statutory obligations of
the Guarantor and its Subsidiaries;

(q) Liens consisting of deposits of Property to secure (or in lieu of) surety,
appeal or customs bonds;

(r) Liens created by or resulting from any litigation or legal proceeding in the
ordinary course of business which is currently being contested in good faith by
appropriate proceedings, provided that, adequate reserves have been set aside
and no material Property is subject to a material impending risk of loss or
forfeiture;

(s) other non-consensual Liens incurred in the ordinary course of business but
not in connection with the incurrence of any Indebtedness, which do not in the
aggregate, when taken together with all other Liens, materially impair the fair
market value or use of the Property for the purposes for which it is or may
reasonably be expected to be held; and

(t) Rights of Others consisting of (i) an interest (other than a legal or
equitable co-ownership interest, an option or right to acquire a legal or
equitable co-ownership interest and any interest of a ground lessor under a
ground lease), that does not materially impair the fair market value or use of
Property for the purposes for which it is or may reasonably be expected to be
held, (ii) an option or right to acquire a Lien that



--------------------------------------------------------------------------------

would be a Permitted Encumbrance, (iii) the subordination of a lease or sublease
in favor of a financing entity and (iv) a license, or similar right, of or to
intangible assets granted in the ordinary course of business.

“Permitted Refinancing Indebtedness” shall mean Indebtedness issued or incurred
to refinance, refund, extend, renew or replace all or a portion of Permitted
Additional Senior Indebtedness or Subordinated Obligations, as the case may be
(“Refinanced Indebtedness”); provided that (i) the principal amount of such
refinancing, refunding, extending, renewing or replacing Indebtedness is not
greater than the principal amount of such Refinanced Indebtedness (except by an
amount no greater than the sum of unpaid accrued interest thereon, any premium
reasonably determined to be necessary to accomplish such transaction, any
original issue discount on such exchanging, extending, renewing, replacing or
refinancing Indebtedness, and reasonable fees and expenses incurred in
connection with the foregoing), (ii) such refinancing, refunding, extending,
renewing or replacing Indebtedness has a final maturity that is no earlier than
such Refinanced Indebtedness and (iii) if such Refinanced Indebtedness or any
Guaranty Obligations thereof are Subordinated Obligations, such refinancing,
refunding, extending, renewing or replacing Indebtedness and any Guaranty
Obligations thereof remain so subordinated on terms, when taken as a whole, no
less favorable to Ex-Im Bank.

“Pro Forma Basis” means, with respect to compliance with any financial test or
ratio or preparation and delivery of pro forma financial information hereunder
(including any incurrence test), compliance with such financial test or ratio or
preparation and delivery of such financial information after giving effect to
(a) any EBITDA Event or (b) any Disposition of a Subsidiary, division or
operating unit for which historical financial statements for the relevant period
are available that occurred during the relevant testing period for which such
financial test or ratio is being calculated, including pro forma adjustments
arising out of events which are directly attributable to the proposed EBITDA
Event or Disposition, are factually supportable and are expected to have a
continuing impact, and such other adjustments as are determined in accordance
with the definition of EBITDA, in each case as determined by the Guarantor in
good faith and certified on behalf of the Guarantor by a Responsible Official in
writing, using, for purposes of determining such compliance with a financial
test or ratio (including any incurrence test), the historical financial
statements of all entities, divisions, operating units or assets so acquired or
sold and the consolidated financial statements of the Guarantor and/or any of
its Subsidiaries, calculated as if such EBITDA Event or Disposition, and all
other EBITDA Events or Dispositions that have been consummated during the
relevant period, and any Indebtedness incurred or repaid in connection
therewith, had been consummated and incurred or repaid at the beginning of such
period, and any interest thereon shall be deemed to have accrued from such day
on such Indebtedness at the applicable rates provided therefor (and in the case
of interest that does or would accrue at formula or floating rate, at the rate
in effect at the time of determination) and shall be included in the results of
the Guarantor and its Subsidiaries for such period; provided that interest
accrued during such period on, and the principal of, any Indebtedness repaid or
to be repaid or refinanced in such transaction shall be excluded from the
results of the Guarantor and its Subsidiaries for such period.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.



--------------------------------------------------------------------------------

“Responsible Official” means (a) any Senior Officer and (b) any other
responsible official of the Guarantor or a Subsidiary thereof so designated in a
written notice thereof from a Senior Officer to Ex-Im Bank. Ex-Im Bank shall be
entitled to conclusively rely upon any document or certificate that is signed or
executed by a Responsible Official of the Guarantor or any of its Subsidiaries
as having been authorized by all necessary corporate, partnership and/or other
action on the part of the Guarantor or such Subsidiary.

“Revolving Commitment” means, as of the date of determination, the aggregate
principal amount of commitments of lenders to make revolving or swingline loans
to the Guarantor pursuant to any Debt Facility then in effect.

“Right of Others” means, as to any Property in which a Person has an interest,
any legal or equitable right, title or other interest (other than a Lien) held
by any other Person in that Property, and any option or right held by any other
Person to acquire any such right, title or other interest in that Property,
including any option or right to acquire a Lien; provided, however, that (a) no
covenant restricting the use or disposition of Property of such Person contained
in any Contractual Obligation of such Person and (b) no provision contained in a
contract creating a right of payment or performance in favor of a Person that
conditions, limits, restricts, diminishes, transfers or terminates such right
shall be deemed to constitute a Right of Others.

“Sale and Leaseback Transaction” means, with respect to the Guarantor or any of
its Subsidiary, any arrangement, directly or indirectly, with any Person whereby
the Guarantor or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred. For the avoidance of doubt, the sale or transfer of a Satellite to
a Person other than a financial institution where the Guarantor or a Subsidiary
rents or leases back all or a portion of such satellite or such satellite’s
capacity, bandwidth, beams, transponders or threads or enters into a similar
lease or right of use arrangement with respect thereto shall not constitute a
Sale and Leaseback Transaction.

“Satellite” means any satellite owned by the Guarantor or any of its
Subsidiaries (whether now owned or hereafter acquired) and any satellite
purchased by the Guarantor or any of its Subsidiaries pursuant to the terms of a
satellite purchase agreement with the prime contractor and manufacturer of such
Satellite relating to the manufacture, testing and delivery of such satellite,
whether such satellite is in the process of manufacture, has been delivered for
launch or is in orbit (whether or not in operational service), and whether such
satellite has been acquired or purchased for use by the Guarantor and its
Subsidiaries, for resale to a third party or otherwise.

“Satellite Activities” means any of the following: (a) designing, developing,
procuring, constructing, managing, launching, testing, operating, insuring and
commercializing one or more Satellites; (b) procuring, leasing, managing and
operating capacity, bandwidth, beams, transponders or threads or other rights of
use on one or more satellites; (c) designing, developing, procuring,
constructing, manufacturing, managing, testing, operating, maintaining,
insuring, leasing and commercializing gateway facilities, earth stations and
other ground infrastructure (including user terminals and hub equipment) for
satellites; (d) procuring, making, holding and maintaining licenses,
authorizations, approvals, permits, filings, registrations, consents,



--------------------------------------------------------------------------------

agreements and other instruments with respect to any of the foregoing and any
payments associated therewith; and (e) pursuing such other lawful business
activities as may be related, ancillary or complementary to any of the foregoing
or a reasonable extension or expansion thereof.

“Satellite Project” means any Existing Satellite Project and any Other Satellite
Project.

“Satellite Project Capex” shall have the meaning set forth in Clause C.17(b)
hereof.

“Satellite Trigger” means, with respect to any Satellite, either (x) the launch
of such Satellite or (y) the commencement of commercial services with respect to
such Satellite, as elected and designated by the Guarantor in writing to Ex-Im
Bank no later than 60 days following the launch of such Satellite; provided
that, to the extent the Guarantor fails to so notify Ex-Im Bank within such
sixty (60) day period, “Satellite Trigger” shall be deemed to be the launch of
such Satellite.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Debt Facility Cap” shall have the meaning set forth in Clause C.10(q)
hereof.

“Secured Hedging Agreements” means any Hedging Agreement between the Guarantor
or one or more of its Subsidiaries and a Hedge Bank.

“Senior Officer” means (a) the chief executive officer, (b) the president,
(c) any executive vice president, (d) the chief financial officer or (e) the
treasurer, in each case of the Guarantor.

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) all secured Indebtedness of the Guarantor and its Subsidiaries on
that date to (b) the Guarantor’s consolidated trailing twelve month EBITDA as of
the Guarantor’s most recent Fiscal Quarter end (or Fiscal Year end in the case
of the fourth Fiscal Quarter of any Fiscal Year) for which financial statements
prepared on a consolidated basis in accordance with GAAP are available.

“Significant Domestic Subsidiary” means a Domestic Subsidiary that is a
Significant Subsidiary, other than any such Subsidiary that is an ECA Borrower
or an ECA Guarantor.

“Significant Foreign Subsidiary” means a Foreign Subsidiary that is a
Significant Subsidiary, other than any such Subsidiary that is an ECA Borrower
or an ECA Guarantor.

“Significant Subsidiary” means a Subsidiary that either (i) had EBITDA (on a
consolidated basis with its Subsidiaries) for the Fiscal Year then most recently
ended for which financial statements prepared on a consolidated basis in
accordance with GAAP are available in excess of 5% of EBITDA for such Fiscal
Year, (ii) had total assets (on a consolidated basis with its Subsidiaries) in
excess of 5% of Consolidated Total Assets as at the end of the Fiscal Year then
most recently ended for which financial statements prepared on a consolidated
basis in accordance with GAAP are available or (iii) owns a Satellite; provided
that, for purposes of this Annex F, Trellisware shall not be deemed to be a
Significant Subsidiary unless Trellisware (x) is



--------------------------------------------------------------------------------

a Wholly-Owned Subsidiary and (y) otherwise satisfies either of the requirements
set forth in clauses (i), (ii) or (iii) of this definition.

“Subordinated Obligations” means any Indebtedness of the Guarantor that (a) does
not have any scheduled principal payment, mandatory principal prepayment or
sinking fund payment due prior to the date that is one year after the Final
Maturity Date (unless permitted under an Affiliate Subordination Agreement),
(b) is not secured by any Lien on any Property of the Guarantor or any of its
Subsidiaries, (c) is not guaranteed by any Subsidiary of the Guarantor, and
(d) is subordinated pursuant to an Affiliate Subordination Agreement or a
Subordination Agreement, as applicable.

“Subordination Agreement” means a subordination agreement substantially in the
form of Exhibit 2 to this Annex F.

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) all Indebtedness of the Guarantor and its Subsidiaries, on a consolidated
basis, on that date minus the aggregate amount of all domestic Cash and Cash
Equivalents in excess of $30,000,000 held by the Guarantor and each Domestic
Subsidiary on that date, to (b) the Guarantor’s consolidated trailing twelve
month EBITDA as of the Guarantor’s most recent Fiscal Quarter end (or Fiscal
Year end in the case of the fourth Fiscal Quarter of any Fiscal Year) for which
financial statements prepared on a consolidated basis in accordance with GAAP
are available.

“Trellisware” means Trellisware Technologies, Inc., a Delaware corporation.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned Subsidiary” means a Subsidiary of the Guarantor, 100% of the
Equity Interests of which are owned, directly or indirectly, by the Guarantor,
except for director’s qualifying shares required by applicable Laws.

1. Use of Defined Terms; Interpretation. Any defined term used in the plural
shall refer to all members of the relevant class, and any defined term used in
the singular shall refer to any one or more of the members of the relevant
class. Unless the context requires otherwise (a) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, extended, renewed, supplemented or
otherwise modified (subject to any restrictions on such amendments,
restatements, amendments and restatements, extensions, renewals, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Annex F in its entirety and not to any particular
provision hereof, (d) all



--------------------------------------------------------------------------------

references herein to Clauses, Exhibits and Schedules shall be construed to refer
to Clauses of, and Exhibits and Schedules to, this Annex F, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, whether real, personal or mixed, including cash, securities,
accounts and contract rights. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms also apply to females; feminine terms also apply to males. The
term “including” is by way of example and not limitation.

2. Accounting Terms. Notwithstanding anything to the contrary in the Agreement,
all accounting terms not specifically defined in this Annex F shall be construed
in conformity with, and all financial data required to be submitted by this
Annex F shall be prepared in conformity with, GAAP applied on a consistent
basis, except as otherwise specifically prescribed herein. In the event that
GAAP changes during the term of the Agreement such that the covenants contained
in Clause C.13 or C.14 would then be calculated in a different manner or with
different components, the Guarantor and Ex-Im Bank agree to amend this Annex F
in such respects as are necessary to conform those covenants as criteria for
evaluating the Guarantor’s financial condition to substantially the same
criteria as were effective prior to such change in GAAP and the Guarantor shall
be deemed to be in compliance with the covenants contained in the aforesaid
Clauses if and to the extent that the Guarantor would have been in compliance
therewith under GAAP as in effect immediately prior to such change, but shall
have the obligation to deliver with each of the materials described in Clause
B.10 to Ex-Im Bank, on the dates therein specified, reconciling financial data
presented in a manner which conforms with GAAP as in effect immediately prior to
such change. However, notwithstanding any requirement of GAAP after the
Execution Date that would require lease obligations that would be treated as
operating leases as of the Execution Date to be classified and accounted for as
Capital Leases or otherwise reflected on the Guarantor’s consolidated balance
sheet, such obligations shall continue to be excluded from the definition of
Indebtedness and Capital Lease Obligations. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Guarantor or any Subsidiary at “fair
value”, as defined therein.

3. Rounding. Any financial ratios required to be maintained by the Guarantor
pursuant to this Annex F shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Annex F and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Annex F.

B. AFFIRMATIVE COVENANTS

1. Inspections. Subject to Applicable Laws (including, for the avoidance of
doubt, any applicable export control restrictions), the Guarantor shall permit
representatives of Ex-Im



--------------------------------------------------------------------------------

Bank to make reasonable inspections of the Guarantor’s books and records during
the Guarantor’s normal business hours in connection with the Agreement and the
transactions contemplated hereby, and cause the officers and employees of the
Guarantor to give full cooperation and assistance in connection therewith;
provided that unless an Event of Default has occurred and is continuing, such
inspections shall occur no more than twice annually. The reasonable cost and
expenses of one (1) such inspection per year shall be borne by the Guarantor,
and the costs and expenses of any additional inspection shall be borne by Ex-Im
Bank, provided that if an Event of Default shall have occurred and be
continuing, the Guarantor shall bear the cost and expense of any such
inspections during the continuance of an Event of Default.

2. Notice of Disputes. The Guarantor shall promptly give written notice to Ex-Im
Bank and the Ex-Im Facility Agent of any material dispute that may exist between
the Guarantor and (i) any Governmental Authority or (ii) the Borrower, in each
case, that would reasonably be expected to have a Material Adverse Effect on the
Guarantor.

3. Governmental Authorizations. The Guarantor shall promptly obtain and maintain
all material Governmental Authorizations that are necessary: (i) for the
execution, delivery, performance, and observance by the Guarantor of the
Principal Transaction Documents to which it is a party; and (ii) for the
validity, binding effect and enforceability of the Principal Transaction
Documents to which it is a party.

4. Pari Passu. The Guarantor shall ensure that its Guaranty Obligations under
the Agreement will at all times constitute the direct, general and unconditional
obligations of the Guarantor and rank in all respects at least pari passu in
priority of payment with all other unsecured and unsubordinated debt of the
Guarantor except for obligations mandatorily preferred by law applicable to
companies generally.

5. Notice Regarding Iran Sanctions. The Guarantor shall immediately notify Ex-Im
Bank and the Ex-Im Facility Agent upon obtaining knowledge that the Borrower or
the Guarantor or any Relevant Person that is owned or controlled by the Borrower
or the Guarantor, is or becomes subject to sanctions under Section 5(a) of the
Iran Sanctions Act.

6. Notice of Suspension or Debarment. The Guarantor shall provide immediate
written notice to Ex-Im Bank and the Ex-Im Facility Agent if at any time it
learns that the certification set forth in Section 10.04(a)(xiv) of the
Agreement was erroneous when made or has become erroneous by reason of changed
circumstances.

7. Covered Transactions and Delinquent Debts. The Guarantor and each of its
Principals individually are not (A) Excluded or Disqualified from participating
in a Covered Transaction or (B) delinquent on any substantial debts owed to a
U.S. Governmental Authority or its agencies or instrumentalities as of the date
hereof.

8. Preservation of Existence.

 

  (a) The Guarantor shall maintain the Borrower as a Wholly-Owned Subsidiary.

 

  (b)

The Guarantor shall, and shall cause each of its Subsidiaries to, preserve and
maintain its existence in the jurisdiction of its formation and all material



--------------------------------------------------------------------------------

  authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Authority that are
necessary for the transaction of its business and qualify and remain qualified
to transact business in each jurisdiction in which such qualification is
necessary in view of its business or the ownership or leasing of its Properties,
except where the failure to do so would not constitute a Material Adverse
Effect. Notwithstanding the foregoing, the Guarantor may liquidate, wind up or
dissolve any Subsidiary (other than the Borrower) if such liquidation, winding
up or dissolution would not have a Material Adverse Effect.

9. Maintenance of Properties. The Guarantor shall, and shall cause each of its
Subsidiaries to, maintain, preserve and protect all of its Properties in good
order and condition, subject to wear and tear in the ordinary course of
business, and not permit any waste of their respective Properties, except that
the failure to maintain, preserve and protect a particular item of Property that
is at the end of its useful life or obsolete or that is not of significant
value, either intrinsically or to the operations of the Guarantor, shall not
constitute a violation of this covenant.

10. Financial Statements and Information Reporting Requirements. The Guarantor
shall deliver to Ex-Im Bank:

 

  (a) As soon as practicable, and in any event within forty-five (45) days after
the end of each Fiscal Quarter (other than the fourth Fiscal Quarter in any
Fiscal Year), the consolidated balance sheet of the Guarantor and its
Subsidiaries as at the end of such Fiscal Quarter and the consolidated
statements of operations and cash flows for such Fiscal Quarter and the portion
of the Fiscal Year ended with such Fiscal Quarter, together with a backlog
report of the Guarantor and its Subsidiaries, all in reasonable detail; such
financial statements shall be certified by the chief financial officer of the
Guarantor or his or her designated representative as fairly presenting in all
material respects the consolidated financial condition, results of operations
and cash flows of the Guarantor and its Subsidiaries in accordance with GAAP
(other than footnote disclosures), consistently applied, as at such date and for
such periods, subject only to normal year-end accruals and audit adjustments;

 

  (b)

As soon as practicable, and in any event within ninety (90) days after the end
of each Fiscal Year, the consolidated balance sheet of the Guarantor and its
Subsidiaries as at the end of such Fiscal Year and the consolidated statements
of operations, stockholders’ equity and cash flows, in each case of the
Guarantor and its Subsidiaries for such Fiscal Year, together with a backlog
report of the Guarantor and its Subsidiaries, all in reasonable detail; such
financial statements shall be prepared in accordance with GAAP, consistently
applied, and such consolidated financial statements shall be accompanied by a
report of: (x) any of PricewaterhouseCoopers LLP, Deloitte Touche Tomatsu,
Ernst & Young, or KPMG (or any Affiliate thereof or successor thereto) or
(y) any other independent public accountants of recognized standing selected by
the Guarantor and reasonably satisfactory to Ex-Im Bank, which report shall be
prepared in



--------------------------------------------------------------------------------

  accordance with GAAP as at such date, and shall not be subject to any “going
concern” qualification;

 

  (c) Promptly after request by Ex-Im Bank, copies of any detailed audit reports
by independent accountants in connection with the accounts or books of the
Guarantor or any of its Subsidiaries, or any audit of any of them;

 

  (d) Promptly, and in any event within five (5) Business Days after receipt
thereof by the Guarantor or any Subsidiary thereof, copies of each material
notice or other material correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of the Guarantor or any Subsidiary thereof;

 

  (e) Promptly after request by Ex-Im Bank, copies of any other report or other
document that was filed by the Guarantor with any Governmental Authority, but
excluding such reports or documents as are filed with any Governmental Authority
as part of the Guarantor’s ordinary course transactions with any Governmental
Authority;

 

  (f) Promptly upon a Senior Officer becoming aware, and in any event within
five (5) Business Days after becoming aware, of the occurrence of any
(i) “reportable event” (as such term is defined in Section 4043 of ERISA, but
excluding such events as to which the PBGC has by regulation waived the
requirement therein contained that it be notified within thirty days of the
occurrence of such event) or (ii) non-exempt “prohibited transaction” (as such
term is defined in Section 406 of ERISA or Section 4975 of the Code) involving
any Pension Plan or any trust created thereunder, telephonic notice specifying
the nature thereof, and, no more than two (2) Business Days after such
telephonic notice, written notice again specifying the nature thereof and
specifying what action the Guarantor is taking or proposes to take with respect
thereto, and, when known, any action taken by the Internal Revenue Service with
respect thereto;

 

  (g) Promptly upon a Senior Officer becoming aware that any Person has
commenced a legal proceeding with respect to a claim against the Guarantor that
could reasonably be expected to result in a Material Adverse Effect, a written
notice describing the pertinent facts relating thereto and what action the
Guarantor is taking or proposes to take with respect thereto; and

 

  (h) Such other data and information as from time to time may be reasonably
requested by Ex-Im Bank, to the extent reasonably available to the Guarantor.

11. Compliance Certificate. In connection with the delivery of the financial
statements contemplated by Clauses B.10(a) and (b) hereof, the Guarantor shall
supply to the Ex-Im Facility Agent and Ex-Im Bank, a compliance certificate,
substantially in the form set forth in Exhibit 3 hereto, as to compliance with
the financial covenants set forth herein as of the last day of the Guarantor’s
Fiscal Quarter or Fiscal Year, as the case may be.



--------------------------------------------------------------------------------

12. Other Acts. From time to time, the Guarantor shall do and perform any and
all acts and execute any and all documents as may be necessary or as reasonably
requested by Ex-Im Bank in order to effect the purposes of the Agreement.

C. NEGATIVE COVENANTS

Without prejudice to the Borrower’s obligations under Section 10.03 of the
Credit Agreement, unless Ex-Im Bank otherwise consents in writing, the Guarantor
shall not, and shall not permit any of its Subsidiaries to:

1. Payment of Subordinated Obligations. Pay any (a) principal (including sinking
fund payments) or any other amount (other than scheduled interest payments) with
respect to any Subordinated Obligation, or purchase or redeem (or offer to
purchase or redeem) any Subordinated Obligation, or deposit any monies,
securities or other Property with any trustee or other Person to provide
assurance that the principal or any portion thereof of any Subordinated
Obligation will be paid when due or otherwise to provide for the defeasance of
any Subordinated Obligation, in each case prior to the scheduled maturity
thereof (unless permitted pursuant to an Affiliate Subordination Agreement) or
(b) scheduled interest on any Subordinated Obligation unless the payment thereof
is then permitted pursuant to the terms of the indenture or other agreement
governing such Subordinated Obligation, in each case, other than (i) in
connection with a refinancing, refunding, renewal, exchange or extension of any
such Subordinated Obligation to the extent permitted by Clause C.10(f) hereof or
(ii) so long as both before and after giving effect to such payment on a pro
forma basis, (a) no Potential Default or Event of Default exists or would result
therefrom and (b) the Senior Secured Leverage Ratio does not exceed 2.00 to 1.0.

2. Disposition of Property. Make any Disposition of its Property, whether now
owned or hereafter acquired, except (a) a Disposition by the Guarantor to a
Wholly-Owned Subsidiary, or by a Subsidiary to the Guarantor or another
Subsidiary, (b) Investments permitted by Clause C.16 hereof to the extent
constituting Dispositions, (c) Dispositions permitted by Clause C.15 hereof,
(d) Dispositions of (i) accounts receivable and (ii) collateral securing
accounts receivable and guarantees supporting accounts receivable, in each case
set forth in clauses (i) and (ii) as transferred in connection with a
receivables financing permitted under Clause C.10(k) hereof, (e) Dispositions,
of which the fair market value (as reasonably determined in good faith by the
Guarantor’s senior management), when aggregated with the proceeds of all other
Dispositions incurred under this clause (e) within the same Fiscal Year, are
less than or equal to the greater of (i) $75,000,000 and (ii) 10% of
Consolidated Total Assets, (f) sales, rentals or leases of satellite capacity,
bandwidth, beams, transponders or threads or other grants of rights of satellite
use or of any other portion of a Satellite in the ordinary course of business,
and (g) Dispositions of a Satellite (other than the ViaSat-1 or ViaSat-2
Satellites) for not less than fair market value (as reasonably determined by the
Guarantor) to any Person (other than an Affiliate) for whom such Satellite was
procured; provided that in the case of clause (d), no Potential Default or Event
of Default then exists or would result from Dispositions made in connection with
any new or extended receivables financing and in the case of clause (e), no
Potential Default or Event of Default then exists or would result from such
Disposition.



--------------------------------------------------------------------------------

3. Mergers. Merge or consolidate with or into any Person, except (a) mergers and
consolidations of a Subsidiary of the Guarantor or TrellisWare into the
Guarantor or a Wholly-Owned Subsidiary, or of Subsidiaries with each other,
(b) a merger or consolidation of any Subsidiary of the Guarantor to the extent
in connection with a disposition not prohibited by Clause C.2 hereof and (c) a
merger or consolidation of a Person into the Guarantor or with or into a
Wholly-Owned Subsidiary of the Guarantor which constitutes a Permitted
Acquisition; provided that, in each case set forth in clauses (a) and (c) above,
(i) the Guarantor is the surviving entity of any merger to which it is a party
and (ii) no Potential Default or Event of Default then exists or would result
therefrom.

4. [Reserved]

5. Acquisitions. Make any Acquisition other than a Permitted Acquisition.

6. Distributions. Make any Distribution, whether from capital, income or
otherwise, and whether in Cash or other Property if immediately before and after
giving effect to such Distribution, (x) the Senior Secured Leverage Ratio,
calculated on a pro forma basis after giving effect to such Distribution,
exceeds 2.50 to 1.00 or (y) Liquidity is less than $50,000,000, except:

 

  (a) Distributions by any Subsidiary to the Guarantor or to any other
Subsidiary (and if such Subsidiary is not a Wholly-Owned Subsidiary, to the
other holders of its Equity Interests, provided that the Guarantor or such other
Subsidiary receives at least its pro rata share of such Distribution based on
its Equity Interests);

 

  (b) Distributions by any Subsidiary or the Guarantor involving the retirement,
redemption, purchase or other acquisition of Equity Interests under any stock
option or other equity compensation plan or any other agreement to compensate
employees, officers, directors, management or consultants of the Guarantor or
its Subsidiaries, not to exceed $5,000,000 in the aggregate in any Fiscal Year;

 

  (c) stock dividends payable on Common Stock;

 

  (d) Distributions in any Fiscal Year not to exceed in the aggregate the
greater of (i) $10,000,000 and (ii) 5.0% of the Guarantor’s consolidated
trailing twelve month EBITDA as of the Guarantor’s most recent Fiscal Quarter
end for which financial statements prepared on a consolidated basis in
accordance with GAAP are available; and

 

  (e) Distributions made with the Available Basket Amount.

7. ERISA. At any time, (a) permit any Pension Plan to: (i) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(ii) fail to comply with ERISA or any other applicable Laws; (iii) incur any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA);
or (iv) terminate in any manner, which, with respect to each event listed above,
could reasonably be expected to result in a Material Adverse Effect or
(b) withdraw, completely or partially, from any Multiemployer Plan if to do so
could reasonably be expected to result in a Material Adverse Effect.



--------------------------------------------------------------------------------

8. Change in Nature of Business. Engage in any businesses other than the
Permitted Business.

9. Liens. Create, incur, assume or suffer to exist any Lien of any nature upon
or with respect to any of their respective Properties, whether now owned or
hereafter acquired, except:

 

  (a) Liens existing on the Execution Date and disclosed in Schedule 1 hereto
and any renewals/extensions or amendments thereof, provided that the obligations
secured or benefited thereby are not increased (except as expressly contemplated
by the contracts or other instruments governing such Liens, as in effect on the
Execution Date);

 

  (b) Liens in favor of the Security Trustee pursuant to the Security Documents;

 

  (c) Permitted Guarantor Encumbrances or Permitted Liens;

 

  (d) Liens on personal property acquired by the Guarantor or any of its
Subsidiaries that were in existence at the time of the acquisition of such
Property and were not created in contemplation of such acquisition;

 

  (e) Liens on real property acquired by the Guarantor or any of its
Subsidiaries for use in the business of the Guarantor or such Subsidiary;

 

  (f) Liens on Property or Equity Interests of a Person at the time such Person,
as permitted by this Annex F, becomes a Subsidiary or is merged or consolidated
with or into the Guarantor or any of its Subsidiaries; provided, however, that
such Liens were in existence at the time such Person became a Subsidiary or
merged or consolidated with or into the Guarantor or any of its Subsidiaries and
were not created in contemplation of such event; provided further, however, that
any such Lien may not extend to any other property owned by the Guarantor or any
other Subsidiary thereof;

 

  (g) Liens securing Indebtedness permitted by Clause C.10(d) hereof; provided,
that (i) any such Lien shall attach only to the Property, insurance or services
purchased or otherwise leased, constructed, installed, improved, designed,
repaired or maintained, and any insurance, licenses, permits, authorizations and
construction or launch contracts relating thereto, and (ii) any such Lien shall
be created concurrently with or within twelve (12) months following the
acquisition of such Property, insurance or services;

 

  (h) Liens securing obligations of the Guarantor or any of its Subsidiaries
under any Secured Hedging Agreement;

 

  (i)

Liens securing (i) Permitted Additional Senior Indebtedness (to the extent
secured) or (ii) Indebtedness, Guaranty Obligations and other obligations of the
Guarantor or any of its Subsidiaries under a Debt Facility permitted to be
incurred under Clause C.10(q) and any related banking services or cash
management



--------------------------------------------------------------------------------

  obligations; provided that the aggregate principal amount of Indebtedness at
any time outstanding secured by a Lien incurred under this clause (i) shall not
exceed the Secured Debt Facility Cap;

 

  (j) Liens securing Indebtedness permitted under Clause C.10(k);

 

  (k) Liens encumbering ECA Assets securing Permitted ECA Financings; and

 

  (l) Liens securing Indebtedness or other obligations in an aggregate principal
amount not to exceed $50,000,000 at any time outstanding.

10. Indebtedness and Guaranty Obligations. Create, incur or assume any
Indebtedness or Guaranty Obligation except:

 

  (a) Indebtedness and Guaranty Obligations existing on the Execution Date and
disclosed in Schedule 2 hereto, and refinancings, renewals, extensions or
amendments that do not increase the amount thereof (except by an amount no
greater than the sum of unpaid accrued interest thereon, any premium reasonably
determined to be necessary to accomplish such transaction, any original issue
discount on such refinancing, renewing, extending or replacement Indebtedness,
and reasonable fees and expenses incurred in connection with the foregoing);

 

  (b) Indebtedness and Guaranty Obligations under the Finance Documents;

 

  (c) Subject to Clause C.16 hereof, unsecured Indebtedness (and unsecured
Guaranty Obligations with respect thereto) of any Subsidiary to the Guarantor or
to any other Subsidiary, or of the Guarantor to any Subsidiary;

 

  (d)

Indebtedness consisting of (i) Capital Lease Obligations or (ii) otherwise
incurred to finance all or any part of (X) the purchase, lease, construction,
installation or improvement of any Property (including, without limitation, any
satellites or related gateway facilities, earth stations and other ground
infrastructure), (Y) the design, repair or maintenance of any Satellite Project
(including, without limitation, any satellites or related gateway facilities,
earth stations and other ground infrastructure) or (Z) satellite launch or
in-orbit insurance premiums or launch services (so long as, in the case of this
clause (ii) (A) the Indebtedness incurred therewith shall not exceed one hundred
percent (100%) of the price or cost of the purchase, lease, construction,
installation, improvement, design, repair or maintenance of such Property or
such premiums or launch services, as applicable, and (B) such Indebtedness shall
be incurred concurrently with or within twelve (12) months following the
purchase, lease, construction, installation, improvement, design, repair or
maintenance of such Property or incurrence of such premiums or launch services,
as applicable), and any refinancings, renewals, extensions or amendments of such
Indebtedness under clause (i) or (ii) that do not increase the amount thereof
(except by an amount no greater than the sum of unpaid accrued interest thereon,
any premium reasonably determined to be necessary to accomplish such
transaction, any original issue



--------------------------------------------------------------------------------

  discount on such refinancing, renewing, extending or replacement Indebtedness,
and reasonable fees and expenses incurred in connection with the foregoing);
provided that, in the case of any Indebtedness incurred under this clause (d),
if immediately before or after giving effect to the incurrence of any such
Indebtedness, the Senior Secured Leverage Ratio (calculated on a pro forma basis
after giving effect to the incurrence of such Indebtedness and the application
of the proceeds therefrom) is greater than 2.50 to 1.00, the outstanding
principal amount of such Indebtedness incurred at a time when the Senior Secured
Leverage Ratio (calculated on a pro forma basis after giving effect to the
incurrence of such Indebtedness and the application of the proceeds therefrom)
is greater than 2.50 to 1.00, shall not exceed the sum of (x) $50,000,000 plus
(y) 10.0% of the Guarantor’s consolidated trailing twelve month EBITDA as of the
Guarantor’s most recent Fiscal Quarter end for which financial statements
prepared on a consolidated basis in accordance with GAAP are available;

 

  (e) Indebtedness incurred to finance the purchase or construction of real
property used in the business of the Guarantor or any of its Subsidiaries;

 

  (f) Subordinated Obligations, and any Permitted Refinancing Indebtedness in
respect thereof;

 

  (g) Indebtedness under Hedging Agreements permitted under Clause C.20 hereof;

 

  (h) Subject to Clause C.16 hereof, unsecured Guaranty Obligations in support
of the obligations of a Wholly Owned Subsidiary or a Joint Venture; provided
that such obligations of a Wholly Owned Subsidiary or a Joint Venture are not
prohibited by this Annex F;

 

  (i) Indebtedness of a Person acquired in a Permitted Acquisition which is
outstanding at the time of such Acquisition (other than Indebtedness incurred
solely in contemplation of such Acquisition);

 

  (j) Indebtedness or Guaranty Obligations incurred in connection with
Investments permitted under clause (j) of Clause C.16 hereof;

 

  (k) Indebtedness incurred by the Guarantor or any Subsidiary arising from the
factoring or securitizing of accounts receivable in the ordinary course of
business in an aggregate principal amount outstanding at any one time not to
exceed the greater of (i) $25,000,000 and (ii) 12.5% of the Guarantor’s
consolidated trailing twelve month EBITDA as of the Guarantor’s most recent
Fiscal Quarter end for which financial statements prepared on a consolidated
basis in accordance with GAAP are available;

 

  (l) Permitted Additional Senior Indebtedness if, immediately before and after
giving effect to the incurrence thereof, the Total Leverage Ratio (calculated on
a pro forma basis after giving effect to the incurrence of such Indebtedness and
the application of the proceeds therefrom) would not be greater than 4.25 to
1.00;



--------------------------------------------------------------------------------

  (m) Indebtedness of an ECA Borrower and ECA Guarantors under a Permitted ECA
Financing; provided that if immediately before or after giving effect to the
incurrence of any such Indebtedness the Senior Secured Leverage Ratio
(calculated on a pro forma basis after giving effect to the incurrence of such
Indebtedness and the application of the proceeds therefrom) exceeds 2.50 to
1.00, then no additional Indebtedness may be incurred under this clause (m) if
(or that would otherwise cause) the sum of (i) the aggregate outstanding
principal amount of all Indebtedness under this clause (m) incurred at a time
when the Senior Secured Leverage Ratio (calculated on a pro forma basis after
giving effect to the incurrence of such Indebtedness and the application of the
proceeds therefrom) exceeded 2.50 to 1.00 plus (ii) the aggregate amount of
Investments then outstanding that were made under Clause C.16(l) hereof at a
time when the Senior Secured Leverage Ratio (calculated on a pro forma basis
after giving effect to the making of such Investment) exceeded 2.50 to 1.00,
would exceed the sum of (x) $50,000,000 plus (y) 10.0% of the Guarantor’s
consolidated trailing twelve month EBITDA as of the Guarantor’s most recent
Fiscal Quarter end for which financial statements prepared on a consolidated
basis in accordance with GAAP are available;

 

  (n) Unsecured Guaranty Obligations of the Guarantor in respect of Indebtedness
relating to Permitted ECA Financings and permitted by Clause C.10(m) hereof;

 

  (o) Indebtedness in a principal aggregate amount not to exceed the greater of
(i) $50,000,000 and (ii) 25.0% of the Guarantor’s consolidated trailing twelve
month EBITDA as of the Guarantor’s most recent Fiscal Quarter end for which
financial statements prepared on a consolidated basis in accordance with GAAP
are available, at any time outstanding;

 

  (p) Obligations under Bank Products; and

 

  (q) Indebtedness and Guaranty Obligations under any Debt Facility and the
issuance and creation of letters of credit and bankers’ acceptances thereunder
(with letters of credit and bankers’ acceptances being deemed to have a
principal amount equal to the face amount thereof), in an aggregate amount at
any time outstanding up to (i) the greater of (x) $500,000,000 and (y) 250.0% of
the Guarantor’s consolidated trailing twelve month EBITDA as of the Guarantor’s
most recent Fiscal Quarter end for which financial statements prepared on a
consolidated basis in accordance with GAAP are available (determined on a Pro
Forma Basis), less (ii) the sum of the aggregate principal amount of all secured
Indebtedness then outstanding under the Finance Documents or incurred under
Clause C.10(m) hereof (such maximum amount as of the date of determination, the
“Secured Debt Facility Cap”);

provided that all Indebtedness owed by the Guarantor to a Subsidiary (other than
the Borrower) shall be subordinated pursuant to an Affiliate Subordination
Agreement; and provided, further, that all Indebtedness owed under the Credit
Agreement shall be incurred under Clause C.10(q) hereof.



--------------------------------------------------------------------------------

11. Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Guarantor other than (a) employment, consulting, service,
termination, compensation, expense reimbursement or indemnification arrangements
with directors or officers, or loans or advances to officers, in each case in
the ordinary course of business and otherwise permitted under this Annex F,
(b) transactions that are fully disclosed to the board of directors (or a
committee thereof) of the Guarantor and expressly authorized by a resolution of
the board of directors (or committee) of the Guarantor which is approved by a
majority of the directors (or committee) not having an interest in the
transaction, (c) transactions between or among the Guarantor and its
Subsidiaries, (d) transactions on overall terms at least as favorable to the
Guarantor or its Subsidiaries as would be the case in an arm’s-length
transaction between unrelated parties of equal bargaining power and
(e) transactions specifically permitted by Clauses C.2(a), C.2(b), C.6 and
C.16(f), C.16(g), C.16(j) and C.16(k) and (f) payment by the Guarantor or any of
its Subsidiaries of management fees or fees for services not to exceed $500,000
in the aggregate in any fiscal year (exclusive of reimbursements to the
Guarantor by its Subsidiaries of actual costs and allocable overhead), to the
Guarantor or any Affiliate of the Guarantor (as such amount may be increased
with the prior written approval of Ex-Im Bank).

12. [Reserved].

13. Total Leverage Ratio. Permit the Total Leverage Ratio as of the last day of
any Fiscal Quarter to be greater than 4.50 to 1.00; provided, however, that in
the event of (a) any Permitted Acquisition for which the aggregate purchase
consideration exceeds $200,000,000 and/or (b) any Satellite Trigger, the maximum
permitted Total Leverage Ratio shall increase to 4.75 to 1.00 for the six
consecutive Fiscal Quarter period beginning with the Fiscal Quarter in which
each such Permitted Acquisition or Satellite Trigger occurs, so long as the
Guarantor is in compliance on a Pro Forma Basis with this Clause C.13 at such
4.75 to 1.00 level after giving effect to such Permitted Acquisition or
Satellite Trigger.

14. Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the last
day of any Fiscal Quarter to be less than 3.25 to 1.00.

15. Sales and Lease-Backs. Enter into any Sale and Leaseback Transaction other
than with respect to (i) real property owned by the Guarantor or any Subsidiary
and (ii) customer premises equipment.

16. Investments. Make any Investment if, immediately before and after giving
effect to such Investment, (x) the Senior Secured Leverage Ratio, calculated on
a pro forma basis after giving effect to such Investment, exceeds 2.50 to 1.00
or (y) Liquidity is less than $50,000,000, other than:

 

  (a) Investments consisting of Cash Equivalents;

 

  (b) Investments in a Person that is the subject of a Permitted Acquisition;

 

  (c) Investments consisting of advances to officers, directors and employees of
the Guarantor or of any Subsidiary for travel, entertainment, relocation,
anticipated bonus and analogous ordinary business purposes;



--------------------------------------------------------------------------------

  (d) Investments in any wholly owned Significant Domestic Subsidiary or the
Borrower;

 

  (e) Investments in any other Subsidiary (other than an ECA Borrower or ECA
Guarantor) or any Joint Venture; provided that at the time any such Investment
is made (and giving effect thereto), the aggregate amount of all such
Investments in all such Subsidiaries and Joint Ventures made pursuant to this
clause (e) then outstanding does not exceed one and one-half (1.50) times the
Guarantor’s consolidated trailing twelve month EBITDA as of the Guarantor’s most
recent Fiscal Quarter end for which financial statements prepared on a
consolidated basis in accordance with GAAP are available;

 

  (f) Investments consisting of (i) the extension of credit to customers of the
Guarantor and its Subsidiaries for the purpose of financing such customers’
purchases of the Guarantor’s and/or its Subsidiaries’ products, not to exceed
$10,000,000 in the aggregate at any time during the term of the Agreement or
(ii) the extension of credit to customers or suppliers of the Guarantor and its
Subsidiaries in the ordinary course of business and any Investments received in
satisfaction or partial satisfaction thereof;

 

  (g) Investments received in connection with the settlement of a bona fide
dispute with another Person;

 

  (h) Investments representing all or a portion of the sales price of Property
sold or services provided to another Person;

 

  (i) Investments by Foreign Subsidiaries in any other Subsidiary of the
Guarantor (whether a Domestic Subsidiary or a Foreign Subsidiary);

 

  (j) Investments not to exceed, in any Fiscal Year (when taken together with
all other Investments then outstanding made under this clause (j) in such Fiscal
Year), an amount equal to the greater of (x) $25,000,000 and (y) 12.5% of the
Guarantor’s consolidated trailing twelve month EBITDA as of the Guarantor’s most
recent Fiscal Quarter end for which financial statements prepared on a
consolidated basis in accordance with GAAP are available; provided that (i) if
at the end of the applicable Fiscal Year, Investments made pursuant to this
clause (j) are in any Fiscal Year in the aggregate less than such amount, then
such unused amount in such Fiscal Year pursuant to this clause (j) may be
carried forward and included in the aggregate amount of Investments permitted to
be made in succeeding Fiscal Years pursuant to this clause (j) (including the
application of any carry-forward permitted by this subclause (i)), and (ii) in
no event shall the amount of Investments made pursuant to this clause (j) in any
Fiscal Year exceed the greater of (x) $50,000,000, and (y) 25.0% of the
Guarantor’s consolidated trailing twelve month EBITDA as of the Guarantor’s most
recent Fiscal Quarter end for which financial statements prepared on a
consolidated basis in accordance with GAAP are available;



--------------------------------------------------------------------------------

  (k) Investments made with the Available Basket Amount; and

 

  (l) Investments in an ECA Borrower or an ECA Guarantor (or in any Subsidiary
substantially concurrently with such Subsidiary becoming an ECA Borrower or an
ECA Guarantor) in connection with a Permitted ECA Financing; provided that at
the time any such Investment is made (and giving effect thereto), the sum of
(i) the aggregate outstanding principal amount of all Indebtedness under Clause
C.10(m) incurred at a time when the Senior Secured Leverage Ratio (calculated on
a pro forma basis after giving effect to the incurrence of such Indebtedness and
the application of the proceeds therefrom) exceeded 2.50 to 1.00 plus (ii) the
aggregate amount of Investments then outstanding that were made under this
Clause 16(l) at a time when the Senior Secured Leverage Ratio (calculated on a
pro forma basis after giving effect to the making of such Investment) exceeded
2.50 to 1.00, does not exceed the sum of (x) $50,000,000 plus (y) 10.0% of the
Guarantor’s consolidated trailing twelve month EBITDA as of the Guarantor’s most
recent Fiscal Quarter end for which financial statements prepared on a
consolidated basis in accordance with GAAP are available.

17. Capital Expenditures. Make any Capital Expenditure if, immediately before
and after giving effect to the making thereof, (x) the Senior Secured Leverage
Ratio (calculated on a pro forma basis after giving effect to the making of any
such Capital Expenditure) exceeds 2.50 to 1.00, (y) Liquidity is less than
$50,000,000 or (z) the Guarantor is not in compliance with the financial
covenants set forth in Clauses C.13 and C.14 determined on a pro forma basis as
of the Fiscal Quarter most recently ended for which financial statements
prepared on a consolidated basis in accordance with GAAP are available, other
than:

 

  (a) Capital Expenditures in respect of the Existing Satellite Systems,
including all Satellite Activities in connection with Existing Satellite
Systems, in an amount not to exceed $40,000,000 in the aggregate;

 

  (b) Capital Expenditures in respect of any Other Satellite Projects
(“Satellite Project Capex”) in an amount not to exceed $675,000,000 in the
aggregate per Satellite Project; provided that such amount shall be increased by
three percent (3%) per annum beginning January 1, 2016;

 

  (c) Capital Expenditures (including, for the avoidance of doubt, Capital
Expenditures in respect of any Satellite Project allocated by the Guarantor to
this clause (c)) in an amount not to exceed $200,000,000 in any Fiscal Year;
provided that, (x) if at the end of the applicable Fiscal Year, Capital
Expenditures made pursuant to this clause (c) are less than $200,000,000 in the
aggregate in such Fiscal Year, then the amount by which $200,000,000 exceeds the
Capital Expenditures made in such Fiscal Year pursuant to this clause (c) may be
carried forward and included in the aggregate amount of Capital Expenditures
permitted to be made in succeeding Fiscal Years pursuant to this clause
(c) (including the application of any carry-forward permitted by this subclause
(x)) and (y) in no event shall Capital Expenditures made pursuant to this clause
(c) exceed $250,000,000 in any Fiscal Year; and



--------------------------------------------------------------------------------

  (d) Capital Expenditures made using the Available Basket Amount (including,
for the avoidance of doubt, Capital Expenditures in respect of any Satellite
Project allocated by the Guarantor to this clause (d)).

For purposes of this Clause C.17, (i) expenditures by the Guarantor or the
Subsidiaries with respect to customer premises equipment and capitalized
software costs shall not be deemed to be Capital Expenditures, (ii) Capital
Expenditures to be used for or in relation to more than one Satellite Project
shall not be double-counted and may be allocated by the Guarantor in whole or in
part to any applicable Satellite Project and (iii) in the event that Satellite
Project Capex relates to or is used in connection with more than one Satellite
or Satellite Project (including with respect to the Existing Satellite Systems),
Satellite Project Capex allocated by the Guarantor to one Satellite Project for
purposes of this Clause C.17 shall not count towards any other Satellite
Project.

18. Amendments to Subordinated Obligations. Amend or modify any term or
provision of any indenture, agreement or instrument evidencing or governing any
Subordinated Obligation in any respect that will or may have a Material Adverse
Effect, in each case, other than in connection with a refinancing, renewal,
exchange or extension of any such Subordinated Obligation to the extent
permitted by Clause C.10(f).

19. [Reserved].

20. Hedging Agreements. Enter into any Hedging Agreement, except
(a) non-speculative Hedging Agreements entered into to hedge or mitigate risks
to which the Guarantor or any Subsidiary has actual or anticipated exposure
(other than those in respect of Equity Interests of the Guarantor or any of its
Subsidiaries), and (b) non-speculative Hedging Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Guarantor or any
Subsidiary.

21. Subrogation. Exercise any rights of subrogation which it may acquire due to
its payment of the Borrower’s obligations pursuant to the Guarantor Guarantee
unless and until all sums payable under this Agreement and each other Finance
Document has been irrevocably paid in full, and if any payment shall be made to
the Guarantor on account of such rights of subrogation, it shall promptly pay
such amount to Ex-Im Bank.

22. Suspension and Debarment, etc. Knowingly enter into any transactions in
connection with the Goods and Services with any person who is Excluded or
Disqualified from participation in Covered Transactions.